                                                                  Vol.1 10,
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 page       Page 1
                                                                        of 180


     1                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF INDIANA
     2                             HAMMOND DIVISION

     3      UNITED STATES OF AMERICA        )       Cause No.:
                                            )       2:14-CR-129
     4            vs.                       )
                                            )
     5      ETHEL SHELTON and ALEX WHEELER, )       Hammond, Indiana
                                            )       April 13, 2018
     6                 Defendants.          )

     7
                                      VOLUME 10
     8                        TRANSCRIPT OF JURY TRIAL
                     BEFORE THE HONORABLE JOSEPH S. VAN BOKKELEN
     9                      UNITED STATES DISTRICT JUDGE

    10    APPEARANCES:

    11    For the Government:       MARIA N. LERNER and
                                    ABIZER ZANZI
    12                              ASSISTANT UNITED STATES ATTORNEY
                                    UNITED STATES ATTORNEY'S OFFICE
    13                              5400 Federal Plaza, Suite 1500
                                    Hammond, Indiana 46320
    14                              (219) 937-5500

    15    For the Defendant,        ANDREA E. GAMBINO
          Ethel Shelton:            LAW OFFICES OF ANDREA E. GAMBINO
    16                              53 W. Jackson Boulevard, Suite 224
                                    Chicago, Illinois 60601
    17                              (312) 322-0014
                                    agambinolaw@gmail.com
    18
          For the Defendant,        LARRY W. ROGERS
    19    Alex Wheeler:             ROGERS LAW OFFICE
                                    2801 Bertholet Boulevard, Suite 301
    20                              Valparaiso, Indiana 46383
                                    (219) 476-0443
    21                              lwrogerslawoffice@gmail.com

    22

    23

    24    Proceedings reported by stenotype.       Transcript produced by
          computer-aided transcription.
    25


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.2 10,
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 page       Page 2
                                                                        of 180


     1                                     INDEX

     2    Jury Instructions by the Court                              17

     3    Closing Argument - Government
             By Ms. Lerner                                            38
     4
          Closing Argument - Defendant Ethel Shelton
     5       By Ms. Gambino                                           93

     6    Closing Argument - Defendant Alex Wheeler
             By Mr. Rogers                                            127
     7
          Rebuttal Argument - Government
     8       By Ms. Lerner                                            153

     9    Final Instructions of the Court                             170

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.3 10,
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 page       Page 3
                                                                        of 180


     1        (The following proceedings were held in open court

     2         commencing at 9:13 a.m., reported as follows:)

     3        (Call to Order of the Court.)

     4                THE COURT:    You can all be seated.

     5                It's the Court's intention to give instructions

     6    numbered 1 through 47, which I believe you have those

     7    instructions.    Those instructions were a result of yesterday

     8    afternoon's meeting, e-mails, and so forth.        Anyway, it's the

     9    Court's intention to give those instructions as you have them,

    10    1 through 47.

    11                Does the government have any objections to those

    12    instructions?

    13                MR. ZANZI:    Your Honor, we don't have any

    14    objections, but I think because the instructions came about

    15    pursuant to some discussions that were off the record, I think

    16    for the record, I think we just need to state some things on

    17    the record.

    18                THE COURT:    Go ahead.

    19                MR. ZANZI:    This is specifically with respect to two

    20    instructions.    The discussions yesterday, Your Honor, were

    21    largely in chambers and during the jury instruction conference

    22    where in an attempt to clarify or simplify the distinction

    23    between conspiracy versus the substantive counts.

    24                And during the discussions, the parties and the

    25    Court -- decisions were made to eliminate some definitions


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.4 10,
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 page       Page 4
                                                                        of 180


     1    relating to the underlying elements.       I think because we're

     2    doing that, I think there needs to be a statement on the record

     3    that the parties are in agreement on that.        Otherwise, the

     4    record could be muddied if anyone's reviewing it at some later

     5    date.

     6                THE COURT:    Right.   Last night when this -- you

     7    know, this became a pretty fluid discussion.

     8                MR. ZANZI:    So I can identify two and --

     9                THE COURT:    Identify what it is because last night,

    10    I told my staff that there had been an agreement at the

    11    conference at least on a certain set of instructions.         We then

    12    proposed some modifications.       I don't think they were

    13    fundamental modifications, but there were modifications.          And

    14    my position was it's going to be one or the other.         We're not

    15    going to go through the whole process again because I've got a

    16    jury I've got to get to and get them going on this case.

    17                So any record you want to make regarding that, I

    18    would appreciate.    It's down to two choices, either the one we

    19    agreed to at the conclusion of the conference or the revised

    20    ones that were submitted to you later that night.         And, plus,

    21    you had some, I call them, mechanical changes too, which I

    22    think we incorporated.

    23                MR. ZANZI:    Well, Your Honor, the government doesn't

    24    object to final instructions written except to the extent that

    25    we just want to clarify the record --


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.5 10,
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 page       Page 5
                                                                        of 180


     1                THE COURT:    Go ahead and make the clarification.

     2                MR. ZANZI:    We just ask that there is an

     3    acknowledgment from the all parties that there is an agreement

     4    so that if anyone is ever looking at this record, at least we

     5    know what was done in chambers.

     6                THE COURT:    Right.

     7                MR. ZANZI:    There's two instructions, one regarding

     8    government's proposed -- this is from Docket Entry 173, which

     9    was the government's proposed revised instructions after the

    10    Court had --

    11                THE COURT:    Wait just a second -- I'm trying to

    12    figure out how to do this mechanically.       I had Vilius -- over

    13    the years I found out that you have to take everything out of

    14    my binder that I'm not going to read.       I have a habit of

    15    reading -- looking through, I start reading stuff that should

    16    have been out.    So they took everything out of my binder now

    17    except --

    18                MR. ZANZI:    I have the two pages I'm going to talk

    19    about.

    20                THE COURT:    Okay.    Just read those into the record.

    21                MR. ZANZI:    I will.

    22                THE COURT:    And also reference the final

    23    instructions.

    24                MR. ZANZI:    Well, Your Honor, these are about the

    25    elimination of two instructions.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.6 10,
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 page       Page 6
                                                                        of 180


     1                 THE COURT:   Yeah.   Just go ahead and do what you're

     2    going to do.

     3                 MR. ZANZI:   Sure.   If we need clarification, I'm

     4    happy to do so.    This comes from Docket Entry 173, the

     5    government's proposed revised instructions.

     6                 The first one was government's proposed revised

     7    instruction number 30 pertaining to defining the definition of

     8    material.    It reads:    "A false or fraudulent pretense,

     9    representation, promise, omission, or concealment" --

    10                 THE COURT REPORTER:    Can you slow down.

    11                 MR. ZANZI:   Sure.   Sorry.

    12                 "A false or fraudulent pretense, representation,

    13    promise, omission, or concealment is material if it is capable

    14    of influencing the decision of the persons to whom it was

    15    addressed.    It is not necessary that the false or fraudulent

    16    pretense, representation, promise, omission, or concealment

    17    actually have that influence or be relied on by the alleged

    18    victim, as long as it is capable of doing so."

    19                 That proposed instruction comes from the pattern

    20    criminal jury instruction from the Seventh Circuit regarding

    21    the definition of material.       It is the government's

    22    understanding that all parties are in agreement to remove this

    23    instruction.

    24                 THE COURT:   Okay.

    25                 MR. ZANZI:   And I'm going to read the second one,


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.7 10,
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 page       Page 7
                                                                        of 180


     1    and I just ask that the parties acknowledge that this was

     2    actually the agreement.     If it's not, then we'll address that

     3    too.

     4                The second instruction, Your Honor, is --

     5                THE COURT:    Let me stop that first one.

     6                Ms. Gambino, is that your understanding?

     7                MS. GAMBINO:    Yes.   Can you also refer to the number

     8    of the Court's instruction that was?       The way I went through

     9    this was to make notes from last night according to the Court's

    10    instruction number.

    11                MR. ZANZI:    The problem is we removed this

    12    instruction entirely, so I don't have it as one of the Court's

    13    instructions.    Oh, do you mean from the Court's instructions

    14    that were given to us yesterday?

    15                MS. GAMBINO:    Yes.

    16                MR. ZANZI:    I can do that.    Just give me a second.

    17    So this particular instruction that also the Court provided

    18    prior to the jury instruction conference yesterday, proposed

    19    instructions, one of the proposed instructions was jury

    20    instruction number 36.     That was the one that was removed,

    21    Your Honor.   So I just -- before I move to the next one, I want

    22    to clarify the record that this is actually the agreement of

    23    the parties to remove the instruction.

    24                MS. GAMBINO:    Yes, it is.

    25                MR. ZANZI:    And from Mr. Rogers as well.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.8 10,
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 page       Page 8
                                                                        of 180


     1                MR. ROGERS:    Yes.

     2                MR. ZANZI:    Okay.   One more for the record,

     3    Your Honor.    The second instruction relates to the definition

     4    of interstate communications.      It was in Document Entry 173,

     5    the government's proposed revised instruction number 36.          I can

     6    read the whole instruction, or I can at least read part of it

     7    so it reflects the record.

     8                It starts out with:     "The government must prove that

     9    the interstate communication facilities were used to carry out

    10    the scheme or were incidental to an essential part of the

    11    scheme."   And it goes further to supply additional definitions

    12    regarding wire communications.        It comes from the Seventh

    13    Circuit pattern instruction for use of interstate

    14    communication.

    15                I don't know if this was in the Court's proposed

    16    instructions, but the parties had a discussion about the

    17    inclusion of this proposed instruction.       And I just want to

    18    clarify the record, there's an agreement to remove that

    19    instruction.

    20                THE COURT:    And it's in the final set that I've

    21    presented to the parties.

    22                MR. ZANZI:    It's not.

    23                THE COURT:    Oh, it's not.    Okay.

    24                MR. ZANZI:    What I'm asking for is a clarification

    25    on the record -- and I can show this to defense counsel if they


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.9 10,
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 page       Page 9
                                                                        of 180


     1    want to see it -- that there was an agreement not to include

     2    this instruction.

     3                MS. GAMBINO:    I recall that, yes, that's true.

     4                THE COURT:    Mr. Rogers?

     5                MR. ROGERS:    I do also.

     6                MR. ZANZI:    I just wanted to memorialize that for

     7    the record.   Other than that, Your Honor, we have no

     8    objections.

     9                THE COURT:    Okay.   As to Ms. Gambino, do you have

    10    any instructions [verbatim] as to what instructions the Court's

    11    going to give?

    12                MS. GAMBINO:    Your Honor, no.    I don't have any

    13    objections to the instructions the Court is going to give.

    14    There are objections that I had yesterday, and I just wanted to

    15    note those for the record.

    16                THE COURT:    Okay.   We'll do that in a minute.

    17                Mr. Rogers, do you have any objections to the

    18    instructions the Court's going to give?

    19                MR. ROGERS:    I do not.

    20                THE COURT:    Okay.   Do you have any other objections,

    21    Ms. Gambino, you want to put on the record?

    22                MS. GAMBINO:    Your Honor, I just want to go through

    23    a couple of things and, as a preference, say that the current

    24    instructions reflect the changes and the discussions that we

    25    had at our conference yesterday.        This is with regard to the


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 10    Page 10
                                                                          of 180


      1   Court's original instructions number 13, which dealt with

      2   inconsistent statements or statements of Ms. Shelton.          The word

      3   "inconsistent" was taken out of that instruction.

      4                With respect to 14, this is the instruction with

      5   respect to Stafford Garbutt.       The government objected to saying

      6   that he was promised benefits, and the Court replaced that with

      7   "believed he was promised."

      8                With respect to Court's instruction 17, we objected

      9   to the giving of this instruction.        This was the instruction

     10   that the -- using an informant is permitted.         And we objected

     11   to that based on our position that it appears to give the

     12   imprimatur of the Court to use the informant.         That objection

     13   was overruled.

     14                We objected to Court's instruction 23, which dealt

     15   with persons who order or authorize are also responsible for

     16   the act, and that instruction was withdrawn.

     17                Court's instruction 29, we objected to language in

     18   that definition of a conspiracy saying that a conspiracy may be

     19   proved even if its goal was not accomplished because we took

     20   the position that the instruction should address what needs to

     21   be proved and not what doesn't need to be proved.          That

     22   objection was overruled.

     23                Instruction number 30, we objected to Paragraph 2

     24   and 3.   Paragraph 2 was stricken and 3 stays in.         And, again,

     25   this was a matter regarding what doesn't need to be proved and


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 11    Page 11
                                                                          of 180


      1   suggested lowering of the burden.

      2                With respect to Court's instruction 32, we objected

      3   to, "the government is not required to prove all overt acts

      4   charged in the Indictment," because it is redundant and also

      5   addresses what doesn't need to be proved.         That objection was

      6   overruled.

      7                Court's instruction 35 we objected to, and it was

      8   taken out.    Court's instruction 36 has already been addressed

      9   by Mr. Zanzi.

     10                Court instruction 39, on the definition of kickback,

     11   we asked for the addition of, "for private gain," and that was

     12   done, and that's in the Court's current instructions.

     13                We objected to the Court's instruction number 40,

     14   and it was taken out.      Court's instruction 41, the government

     15   objected to Paragraph 2, and that was taken out.

     16                Court's instruction 42, the government objected to

     17   the first sentence in the paragraph, and it was altered to

     18   read, "an official act can include."

     19                Court's instruction 43, we objected and it was taken

     20   out.   44 is our good faith instruction.       The government made

     21   some objections to the way it was worded.         That was revised,

     22   and it has been included in the current Court's instructions,

     23   as per our discussions.

     24                And, finally, with respect to the verdict forms, I

     25   ask that there be signature lines for all the jurors, and that


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 12    Page 12
                                                                          of 180


      1   has been done, although I note there is a line missing, Judge.

      2   You're one line short.      If we could add a line to the new

      3   verdict form, that would be great.

      4                THE COURT:    Okay.   We'll do that.

      5                Anything else, Mr. Rogers?

      6                MR. ROGERS:    No, Your Honor.

      7                THE COURT:    I assume we're ready to go.      I'm going

      8   to take a short break just to get my head back on and make sure

      9   I'm pointing the right direction.       The Court would note that we

     10   had a number of conferences.       One was an informal conference

     11   back in my chambers on the Court's tendered -- proposed

     12   instructions, the parties' proposed instructions, and there was

     13   a lot of negotiating, give and take.        And what the Court has

     14   now in its final form represents a lot of that give and take in

     15   it.

     16                Things were taken out.     Actually, more things were

     17   taken out than were added back in, which is a good thing.           But

     18   the Court believes that this represents each of the side's

     19   positions.    They represent fair statements -- correct

     20   statements of the law, and so the Court's going to indicate

     21   that as to any objection to those are overruled, and the Court

     22   intends to give its instructions 1 through 47.

     23                Anything else we need to do before we take a break

     24   and then bring the jury in?

     25                MR. ZANZI:    Not from the government's perspective,


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 13    Page 13
                                                                          of 180


      1   Your Honor.

      2                THE COURT:    Defendants?

      3                MS. GAMBINO:    Not on behalf of Ms. Shelton.

      4                MR. ROGERS:    None from Mr. Wheeler.

      5                THE COURT:    And last thing, which I always say,

      6   Ms. Shelton, how are you feeling today?

      7                DEFENDANT SHELTON:     I feel great.

      8                THE COURT:    Mr. Wheeler, same question.

      9                DEFENDANT WHEELER:     Fine, Your Honor.

     10                THE COURT:    We'll take a five-minute break.       Five

     11   minutes never happens.      It takes me five minutes to get to my

     12   chambers.    We'll take a ten-minute break and come back and

     13   start with instructions to the jury.

     14                MR. ZANZI:    Your Honor, we have talked a little bit

     15   about the Court's proposed instructions before the jury

     16   conference.    This is all -- I want to make sure that our

     17   appellate people don't yell at me.

     18                Were those proposed instructions before the

     19   conference, since we've referenced them, are they filed on the

     20   record?    And if not, can they be?

     21                THE COURT:    The answer is they can be.      The

     22   instructions they tendered to us, their proposed instructions,

     23   they're filed, right?

     24                MS. KWAIT:    Their proposed instructions are filed.

     25                THE COURT:    Try it again.


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 14    Page 14
                                                                          of 180


      1                MR. ZANZI:   So, Your Honor, we have talked about

      2   proposed instructions.      Yesterday's jury instruction conference

      3   were discussions -- we were each handed out a set of proposed

      4   instructions, the Court's proposed instructions.          I have a

      5   marked-up copy here.      But we've had several references to it,

      6   but we actually don't have -- to the numbers.         The numbers have

      7   changed because we've moved things and added things.

      8                THE COURT:   Right.    What we'll try to do is see if

      9   we can put Humpty-Dumpty back together on that.          As things come

     10   in and things go out, we get them out so we don't -- at one

     11   time -- it was early in my career as being a judge -- I kept --

     12   we had these different rough drafts.        So I come in here and

     13   started reading the instructions, and I started reading the

     14   wrong set of instructions, so they take them away from me.

     15                MR. ZANZI:   Yes.

     16                THE COURT:   Not only from me, but they take them

     17   away from themselves after it goes out.        But we'll try to

     18   recreate that.     To the extent we can recreate it, we'll put it

     19   on the record.

     20                MR. ZANZI:   We have a copy.     I'm happy to cross

     21   reference with anything the defendants have.         I'm concerned

     22   about a record referencing instructions where numbers have

     23   changed and somebody ever looking at this down the road and not

     24   figuring out what was said.

     25                THE COURT:   What we'll do with both sides, we'll


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 15    Page 15
                                                                          of 180


      1   make sure that what you've filed, your tendered instructions,

      2   are filed on the record.

      3                MR. ZANZI:   I'm talking about the Court's proposed

      4   instructions.

      5                THE COURT:   They'll be filed likewise.

      6                MR. ZANZI:   Okay.   Thank you, Your Honor.

      7                THE COURT:   Anything else?

      8                MR. ZANZI:   That's it.

      9                THE COURT:   Ten minutes at most.

     10        (Recess had at 9:29 a.m., and proceedings resumed in open

     11         court at 9:44 a.m.)

     12                THE COURT:   You can be seated.

     13                As to the issue that Mr. Zanzi raised right at the

     14   end, the long and short of it is we have nothing.          We've

     15   destroyed about everything we have that we're not using.           But

     16   in reality that represents what's going on here.          The

     17   objections are going to be what the -- the Court said what it's

     18   going to give.

     19                MR. ZANZI:   Your Honor, I think we have a proposal

     20   of how to resolve that, if that's okay.

     21                THE COURT:   Okay.

     22                MR. ZANZI:   I spoke with Ms. Gambino, and when the

     23   jury deliberates, we both have copies of the Court's proposed

     24   instructions.    I think we're both concerned about having a

     25   clear record.    We're going to compare and make sure that


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 16    Page 16
                                                                          of 180


      1   they're accurate.     We will provide one to -- and make sure

      2   Mr. Rogers is comfortable as well, and then we'll provide a

      3   copy, if we're both in agreement, that these were the proposed

      4   instructions provided before the jury instruction conference.

      5   We'll provided it to your law clerk, and we'll just ask that if

      6   an -- if that can be filed as well.

      7                THE COURT:    We can file that of record.      What I'm

      8   saying those is the final instructions are the ones I gave you,

      9   1 through 47.    So if you have objections, they've got to be

     10   made to those things.       The other ones are just a part of the

     11   process to get us there, as you went through the historical

     12   context of the thing.

     13                MR. ZANZI:    But there were references made to the --

     14                THE COURT:    No, I understand what you're talking

     15   about so you have a good record -- well, not a good, but

     16   somebody reading that knows what you're talking about.           But my

     17   understanding is there are no objections to the Court's

     18   instructions 1 through 47.         Is that correct?

     19                MS. GAMBINO:    That's correct, Judge.

     20                THE COURT:    Okay.    Mr. Rogers?

     21                MR. ROGERS:    That's correct.

     22                THE COURT:    And government?

     23                MR. ZANZI:    Yes, Your Honor, correct.

     24                THE COURT:    Okay.    To the extent you can get me

     25   something you are agreeing on that that's what I gave you, day


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 17    Page 17
                                                                          of 180


      1   one, that's fine.

      2                MR. ZANZI:    Thank you.

      3                THE COURT:    Ready for the jury to be brought in?

      4                MR. ZANZI:    Yes, Your Honor.

      5                MS. GAMBINO:    Yes, Your Honor.

      6                MR. ROGERS:    Yes.

      7                THE COURT:    Okay.   Bring the jury in.

      8                With regard to final arguments, there is two hours

      9   per side.    Defendants can break them up however they want to

     10   break them up.     If you can't agree, it is an hour per

     11   defendant.

     12                MR. ZANZI:    What if the government can't agree?

     13                THE COURT:    You'll have to talk to Mr. Hollar about

     14   that.    And you don't have to use your two hours.        Just

     15   understand there's no obligation.

     16        (Jury in at 9:47 a.m.)

     17                THE COURT:    You can be seated.

     18                Members of the jury, the evidence in the case has

     19   been completed and both sides have rested.         I will now instruct

     20   you as to the law.     This is going to appear -- each one of you

     21   is getting a copy of all these instructions I'm giving you to

     22   take back to the jury room.        They're also going to appear on

     23   the monitors in front of you and also appear in the monitors up

     24   there.   If everything holds true to form, I'll misread

     25   instructions.    It's what you get, not what I may have read


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 18    Page 18
                                                                          of 180


      1   wrongly.

      2                Members of the jury, I will now instruct you on the

      3   law that you must follow in deciding this case.          I will also

      4   give each of you a copy of these instructions to use in the

      5   jury room.    You must follow all of my instructions about the

      6   law, even if you disagree with them.        This includes the

      7   instructions I gave you before the trial and any instructions I

      8   gave you during the trial, and the instructions I am giving you

      9   now.

     10                As jurors, you have two duties:       Your first duty is

     11   to decide the facts from the evidence that you saw and heard

     12   here in court.     This is your job, not my job or anyone else's

     13   job.   Your second duty is to take the law as I give it to you,

     14   apply it to the facts, and decide if the government has proved

     15   the defendants guilty beyond a reasonable doubt.

     16                You must perform these duties fairly and

     17   impartially.    Do not let sympathy, prejudice, fear, or public

     18   opinion influence you.      In addition, do not let any person's

     19   race, color, religion, national ancestry, or gender influence

     20   you.

     21                You must not take anything I said or did during the

     22   trial as indicating that I have an opinion about the evidence

     23   and about what your verdict should be.

     24                The charges against the defendants are in a document

     25   called an Indictment.      You will have a copy of the Indictment


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 19    Page 19
                                                                          of 180


      1   during your deliberations.

      2                Count 1 of the Indictment charges that from the

      3   spring of 2003 and continuing through the fall of 2014, the

      4   defendants conspired to commit wire fraud.

      5                Count 6 charges that from the spring of 2003 and

      6   continuing through the fall of 2014, defendants conspired to

      7   commit honest services wire fraud.

      8                The defendants have pled not guilty to the charges.

      9   The Indictment is simply the formal way of telling the

     10   defendant what crimes he or she is accused of committing.           It

     11   is not evidence that the defendant is guilty.         It does not even

     12   raise a suspicion of guilt.

     13                Each defendant is presumed innocent of each of the

     14   charges.    This presumption continues throughout the case,

     15   including during your deliberations.        It is not overcome unless

     16   from all the evidence in the case you are convinced beyond a

     17   reasonable doubt that a defendant is guilty as charged.

     18                The government has the burden of proving the

     19   defendant's guilt beyond a reasonable doubt.         This burden of

     20   proof stays with the government throughout the case.          The

     21   defendant is never required to prove his or her innocence.           The

     22   defendant is not required to produce any evidence at all.

     23                You must consider only that evidence you saw and

     24   heard here in court.     Do not consider anything you may have

     25   seen or heard outside of court including anything from the


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 20    Page 20
                                                                          of 180


      1   newspaper, telephone, radio, the internet, or any other source.

      2                The evidence includes only what the witnesses said

      3   when they were testifying under oath, the exhibits that I

      4   allowed into evidence, and the stipulations that the lawyers

      5   agreed to.    A stipulation is an agreement that certain facts

      6   are true or that a witness would have given certain testimony.

      7   Nothing else is evidence.

      8                The lawyers' statement and arguments are not

      9   evidence.    If what a lawyer said is different from the evidence

     10   as you remember it, the evidence is what counts.          The lawyers'

     11   questions and objections likewise are not evidence.          It is the

     12   responsibility of the Court to decide which evidence is

     13   admissible and which is not.

     14                A lawyer has a duty to object if he or she thinks a

     15   question is improper.      If I sustained objections to questions

     16   the lawyers asked, you must not speculate of what the answers

     17   might have been.     If during the trial I struck testimony or

     18   exhibits from the record or told you to disregard something,

     19   you must not consider it.

     20                Give the evidence whatever weight you decide it

     21   deserves.    Use your common sense in weighing the evidence, and

     22   consider the evidence in the light of your own everyday

     23   experience.

     24                People sometimes look at one fact and conclude from

     25   it that another fact exists.       This is called an inference.      You


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 21    Page 21
                                                                          of 180


      1   are allowed to make reasonable inferences so long as they are

      2   based on the evidence.

      3                You may have heard the terms direct evidence and

      4   circumstantial evidence.      Direct evidence is evidence that

      5   directly proves a fact.      Circumstantial evidence is evidence

      6   that indirectly proves a fact.       You are to consider both direct

      7   and circumstantial evidence.       The law does not say that one is

      8   better than the other.      It's up to you to decide how much

      9   weight to give to any evidence, whether direct or

     10   circumstantial.

     11                Do not make any decisions simply by counting the

     12   number of witnesses who testified about a certain point.           You

     13   may find the testimony of one witness or a few witnesses more

     14   persuasive than the testimony of a larger number.          You need not

     15   accept the testimony of the larger number of witnesses.           What

     16   is important is how truthful and accurate the witnesses were

     17   and how much weight you think their testimony deserves.

     18                If you have taken notes during the trial, you may

     19   use them during deliberations to help you remember what

     20   happened during the trial.      You should use your notes only as

     21   an aid to your memory.      The notes are not evidence.      All of you

     22   should rely on your independent recollection of the evidence,

     23   and you should not be unduly influenced by the notes of another

     24   juror.   Notes are not entitled to any more weight than the

     25   memory or impressions of each juror.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 22    Page 22
                                                                          of 180


      1                Part of your job as jurors is to decide how

      2   believable each witness was, how much weight to give each

      3   witness's testimony, including that of a defendant.            You may

      4   accept all of what a witness says or part of it or none of it

      5   at all.    Some factors you may consider include:        The

      6   intelligence of the witness; the witness's ability and

      7   opportunity to see, hear, or know the things the witness

      8   testified about; the witness's memory; the witness's demeanor;

      9   whether the witness had any bias, prejudice, or other reason to

     10   lie or slant the testimony; the truthfulness and accuracy of

     11   the witness's testimony in light of the other evidence

     12   presented; and inconsistent or consistent statements or conduct

     13   by the witness.

     14                A defendant has an absolute right not to testify or

     15   present evidence.     You may not consider in any way the fact

     16   that a defendant did not testify or present evidence.           You

     17   should not even discuss it in your deliberations.

     18                It is proper for an attorney to interview any

     19   witness in preparation for trial.

     20                You have heard evidence that, before the trial, a

     21   witness made a statement that may be inconsistent with his or

     22   her testimony here in court.       You may consider an inconsistent

     23   statement made before the trial only to help you decide how

     24   believable the witness's testimony was here in court.

     25                If an earlier statement was made under oath, then


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 23    Page 23
                                                                          of 180


      1   you can also consider the earlier statement as evidence of the

      2   truth of whatever the witness said in the earlier statement.

      3                You have heard evidence that before the trial

      4   Ethel Shelton made statements.       You may consider these

      5   statements by Ethel Shelton made before the trial to help you

      6   decide how believable Ms. Shelton's testimony was here in court

      7   and also as evidence of the truth of whatever Ms. Shelton said

      8   in the earlier statement.

      9                You have heard testimony from Stafford Garbutt, who

     10   believed he was promised a benefit in return for his

     11   cooperation with the government and has stated that he was

     12   involved in some of the crimes that defendants are charged with

     13   committing.

     14                You may give this witness's testimony whatever

     15   weight you believe is appropriate, keeping in mind that you

     16   must consider that testimony with caution and great care.

     17                You have heard the testimony about Ethel Shelton's

     18   character for truthfulness.       You may consider this evidence

     19   only in deciding the believability of Ethel Shelton's testimony

     20   and how much weight to give to it.

     21                You have heard testimony that Alex Wheeler made a

     22   statement to the FBI.      You must decide whether Alex Wheeler

     23   actually made the statement and, if so, how much weight to give

     24   to the statement.     In making these decisions, you should

     25   consider all evidence including Mr. Wheeler's personal


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 24    Page 24
                                                                          of 180


      1   characteristics and the circumstances under which the statement

      2   may have been made.     You may not consider the statement of

      3   Alex Wheeler as evidence against Ethel Shelton.

      4                You have heard evidence obtained from the

      5   government's use of an informant.       The government is permitted

      6   to use informants.     You should consider evidence obtained this

      7   way together with and in the same way you consider other

      8   evidence.

      9                You have heard recorded conversations and have seen

     10   a video recording.     This is proper evidence that you should

     11   consider, together with and in the same way you consider other

     12   evidence.

     13                You were also given transcripts of the conversations

     14   on the recordings to help you follow the recordings as you

     15   listened to them.     The recordings are the evidence of what was

     16   said and who said it.      The transcripts are to be used only as

     17   an aid.    If you notice differences between what you heard in a

     18   conversation and what you read in the transcripts, your

     19   understanding of the recording is what matters.

     20                In other words, you must rely on what you heard, not

     21   what you read.     And if you could not hear or understand certain

     22   parts of the recording, you must ignore the transcripts as far

     23   as those parts are concerned.

     24                It is up to you to decide whether to listen to a

     25   recording or view the video recording during your


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 25    Page 25
                                                                          of 180


      1   deliberations.     You may, if you wish, rely on your recollection

      2   of what you heard during the trial.        If you wish to listen to

      3   the recordings or view the video recording, let the Court know

      4   by sending a note through the court security officers.

      5                A summary was admitted in evidence.       You may use

      6   that summary as evidence.      It's up to you to decide how much

      7   weight to give to the summary.

      8                The Indictment charges that crimes happened on or

      9   about the dates listed in the Indictment.         The government must

     10   prove that the crimes happened reasonably close to that time.

     11   The government is not required to prove that the crimes

     12   happened on that exact time.

     13                Defendants have been accused of more than one crime.

     14   The number of charges is not evidence of guilt and should not

     15   influence your decision.      You must consider each charge and the

     16   evidence concerning each charge as to each defendant

     17   separately.    Your decision on one charge as to a defendant,

     18   whether it is guilty or not guilty, should not influence your

     19   decision on any other charge or as to any other defendant.

     20                In deciding your verdict, you must not consider the

     21   possible punishment for the defendants.        If you decide that the

     22   government has proved a defendant guilty beyond a reasonable

     23   doubt, then it will be my job to decide what the appropriate

     24   punishment is.

     25                An offense may be committed by more than one person.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 26    Page 26
                                                                          of 180


      1   A defendant's guilt may be established without proof that the

      2   defendant personally performed every act constituting the crime

      3   charged.

      4                Any person who knowingly aids the commission of an

      5   offense may be found guilty of that offense if he or she

      6   knowingly participated in the criminal activity and tried to

      7   make it succeed.     If a defendant knowingly causes the acts of

      8   another, then the defendant is responsible for those acts as

      9   though he or she personally committed them.

     10                A defendant's presence at the scene of a crime and

     11   knowledge that a crime is being committed is not sufficient by

     12   itself to establish the defendant's guilt.

     13                If a defendant performed acts that advanced the

     14   crime but had no knowledge that the crime was being committed

     15   or was about to be committed, those acts are not sufficient by

     16   themselves to establish the defendant's guilt.

     17                A defendant's association with persons involved in a

     18   crime or a criminal scheme is not sufficient by itself to prove

     19   his or her participation in the crime or membership in the

     20   criminal scheme.

     21                Count 1 of the Indictment charges the defendants

     22   with conspiracy to commit wire fraud.        In order for you to find

     23   a defendant guilty of this charge, the government must prove

     24   the following elements as to the defendants beyond a reasonable

     25   doubt:


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 27    Page 27
                                                                          of 180


      1                One, the conspiracy to commit the crime of wire

      2   fraud as charged in Count 1 existed; two, the defendant

      3   knowingly became a member of the conspiracy with an intent to

      4   advance the conspiracy; and, three, one of the conspirators

      5   committed a least one overt act in an effort to advance the

      6   goal or object of the conspiracy.

      7                If you find from your consideration of all the

      8   evidence the government has proved each of these elements

      9   beyond a reasonable doubt for the charge you are considering,

     10   then you should find that defendant guilty.

     11                If, on the other hand, you find from your

     12   consideration of all the evidence that the government has

     13   failed to prove any one of these elements beyond a reasonable

     14   doubt for the charge you are considering, then you should find

     15   that defendant not guilty.

     16                Count 6 of the Indictment charges the defendants

     17   with conspiracy to commit honest services wire fraud.          In order

     18   for you to find a defendant guilty of this charge, the

     19   government must prove the following elements as to that

     20   defendant beyond a reasonable doubt:

     21                One, the conspiracy to commit the crime of honest

     22   services wire fraud as charged in Count 6 existed; two, the

     23   defendant knowingly became a member of the conspiracy with the

     24   intent to advance the conspiracy; and, three, one of the

     25   conspirators committed at least one overt act in an effort to


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 28    Page 28
                                                                          of 180


      1   advance the goal or object of the conspiracy.

      2                If you find from your consideration of all the

      3   evidence that the government has proved each of these elements

      4   beyond a reasonable doubt for the charge you are considering,

      5   then you should find that defendant guilty.         If, on the other

      6   hand, you find from your consideration of all the evidence that

      7   the government has failed to prove any one of these elements

      8   beyond a reasonable doubt for the charge you are considering,

      9   then you should find the defendant not guilty.

     10                A conspiracy is an expressed or implied agreement

     11   between two or more persons to commit a crime.         A conspiracy

     12   may be proved even if its goal was not accomplished.          In

     13   deciding whether the charged conspiracy existed, you may

     14   consider all the circumstances, including the words and acts of

     15   each of the alleged participants.

     16                To be a member of a conspiracy, a defendant must

     17   have reached an agreement or understanding with at least one

     18   other person in the conspiracy.       For the purpose of becoming a

     19   member of a conspiracy, a person does not need to join it at

     20   the beginning.     Likewise, a person may join in an agreement or

     21   understanding without knowing all the details of the agreement

     22   or understanding and without knowing who all the other members

     23   are.

     24                Further, it is not necessary that a person agree to

     25   play any particular part in carrying out the agreement or


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 29    Page 29
                                                                          of 180


      1   understanding.     A person may become a member of a conspiracy

      2   even if that person agrees to play only a minor part in the

      3   conspiracy as long as that person has an understanding of the

      4   unlawful nature of the plan and voluntarily and intentionally

      5   joins in it.

      6                The conspiracy must include at least one member

      7   other than the defendant who, at the time, was not a government

      8   agent or informant.     In deciding whether a particular defendant

      9   joined the charged conspiracy, you must base your decision only

     10   on what the defendant did or said.        To determine what the

     11   defendant did or said, you may consider the defendant's own

     12   words or acts.     You may also use the words or acts of other

     13   persons to help you decide what the defendant did or said.

     14                An overt act is any act done to carry out the goal

     15   or object of the conspiracy.       The overt act may, itself, be a

     16   lawful act.

     17                The crime of conspiracy to commit wire fraud is

     18   different from the crime of wire fraud.        However, to help you

     19   decide whether the defendant conspired to commit wire fraud as

     20   charged in Count 1 of the Indictment, you should consider the

     21   elements of the crime of wire fraud.

     22                One, a person knowingly devised or participated in a

     23   scheme to defraud; and, two, he or she did so with the intent

     24   to defraud; and, three, the scheme to defraud involved a

     25   materially false or fraudulent pretense, representation, or


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 30    Page 30
                                                                          of 180


      1   promise; and, four, that for the purpose of carrying out the

      2   scheme or attempting to do so, the person caused interstate

      3   wire communications to take place.

      4                You should consider these elements in determining

      5   whether a defendant conspired to commit wire fraud, keeping in

      6   mind that this count of the Indictment charges only a

      7   conspiracy to commit the crime.       It does not charge the

      8   defendant with the crime of wire fraud.

      9                A scheme is a plan or course of action formed with

     10   the intent to accomplish some purpose.        As to wire fraud, a

     11   scheme to defraud is a scheme that is intended to deceive or

     12   cheat another and to obtain money or property or cause the loss

     13   of money or property to another by means of materially false or

     14   fraudulent pretenses, representations, or promises.

     15                The crime of conspiring to commit honest services

     16   wire fraud is different from the crime of honest services wire

     17   fraud.   However, to help you decide whether a defendant

     18   conspired to commit honest services wire fraud as charged in

     19   Count 6 of the Indictment, you should consider each of the

     20   elements of the crime of honest services wire fraud:

     21                One, a person knowingly devised or participated in a

     22   scheme to defraud; and, two, he or she did so with the intent

     23   to defraud; and, three, the scheme to defraud involved a

     24   materially false or fraudulent pretense, representation, or

     25   promise; and, four, that for the purpose of carrying out the


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 31    Page 31
                                                                          of 180


      1   scheme or attempting to do so, the person caused interstate

      2   wire communications to take place.

      3                You should consider these elements in determining

      4   whether a defendant conspired to commit honest services wire

      5   fraud keeping in mind that this count of the Indictment charges

      6   only a conspiracy to commit the crime and does not charge the

      7   defendant with the crime of honest services wire fraud.

      8                A fiduciary duty is a duty to act only for the

      9   benefit of the public.      Public officials owe a fiduciary duty

     10   to the public.     As to honest services wire fraud, the alleged

     11   scheme is to violate a fiduciary duty owed by the public

     12   official to the public by receiving kickbacks for private gain.

     13   A defendant need not owe the fiduciary duty personally in order

     14   to violate the honest services wire fraud statute so long as he

     15   or she devises or participates in a kickback scheme intended to

     16   deprive the public of its right to a fiduciary's honest

     17   services.

     18                Kickbacks involve the exchange of a thing of value

     19   for official action by a public official; in other words, a

     20   quid pro quo, a Latin phrase meaning this for that.          The public

     21   official and the payer need not state the quid pro quo

     22   agreement in express terms.       It does not matter whether or not

     23   the payer actually provides the thing of value and whether or

     24   not the public official performed the requested official action

     25   or intends to do so.     A kickback occurs when a public official


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 32    Page 32
                                                                          of 180


      1   demands, solicits, or seeks or asks for directly or indirectly

      2   something of value from another person in exchange for being

      3   induced to do or omit to do any act in violation of the

      4   official duty and the act itself provides a source of the funds

      5   to be kicked back.

      6                In other words, a kickback is a form of bribery

      7   where the government official's action is a source of the funds

      8   to be paid to the public official.

      9                The term "official act" means any decision or action

     10   on a specific matter involving the formal exercise of

     11   governmental power.     In this case, the government has alleged

     12   that specific matter is, one, retaining or not laying off

     13   employees or, two, favorable treatment in job duties and

     14   responsibilities.     An official act can include making a

     15   decision or taking an action or agreeing to do so on one or

     16   both of these specific matters.

     17                You must find that the public official made a

     18   decision or took an action or agreed to do so on one or both of

     19   these specific matters.      The public official's decision or

     20   action may include using his or her official position to exert

     21   pressure on another official to perform an official act.           It

     22   may also include advising another official, knowing or

     23   intending that such advice will form the basis for an official

     24   act by the other official.

     25                But, for example, merely arranging a meeting,


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 33    Page 33
                                                                          of 180


      1   hosting an event, or talking to another official to discuss a

      2   matter without more --

      3                MS. LERNER:    Your Honor --

      4                THE COURT:    -- does not qualify as making a decision

      5   or taking an action on that matter.

      6                MS. LERNER:    May we approach quickly, Your Honor?

      7                THE COURT:    Yes.

      8        (Bench conference.)

      9                MS. LERNER:    The second sentence of the second

     10   paragraph was supposed to be out.       The second sentence of the

     11   second paragraph was supposed to be out.        They don't have to

     12   find that.

     13                MR. ZANZI:    It was something we discussed yesterday,

     14   Your Honor.    I don't know how it made it back into the

     15   instructions.    We had a lengthy discussion on this.

     16                THE COURT:    What line?

     17                MS. LERNER:    It's the second sentence.      I think

     18   that's why we missed it, because it had been the first sentence

     19   and --

     20                THE COURT:    So what specific thing?

     21                MS. LERNER:    Where it begins, "you must find..."

     22                THE COURT:    Where it says, "You must find that the

     23   public official made a decision or took an action or agreed to

     24   do so on one or both of these specific matters"?

     25                MS. LERNER:    I think it got moved.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 34    Page 34
                                                                          of 180


      1                THE COURT:    Is that what you're talking about?

      2                MS. LERNER:    Yeah.

      3                MS. GAMBINO:    I thought the objection was the first

      4   sentence that was --

      5                MS. LERNER:    This was the first sentence before.

      6   Now, it's the second sentence instead of coming out.

      7                THE COURT:    I just read what's in front of me.

      8                MS. GAMBINO:    I have to look at my proposed

      9   instructions because I thought it was the first sentence that

     10   was an issue.

     11        (Discussion off the record between the Court and

     12         Ms. Kwait.)

     13                THE COURT:    Julia says Maria is correct, that the

     14   second sentence was to replace -- one of them was taken out.

     15   And, again, this went through some various gyrations.          But,

     16   anyway, Julia is telling me that the sentence should not have

     17   been in there.

     18                MS. GAMBINO:    All right.    Well, rather than -- I

     19   would just cross it out and reread it without that.

     20                THE COURT:    That's what I was going to do.

     21                MR. ZANZI:    That's fine.

     22                THE COURT:    Do the parties agree on that?

     23                MS. LERNER:    That's fine.

     24                MS. GAMBINO:    If that's what happened, then yes.

     25                MR. ROGERS:    Yes.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 35    Page 35
                                                                          of 180


      1                THE COURT:    All right.   I'm just saying, do you

      2   agree?

      3                MR. ZANZI:    We agree, Your Honor.     If you want to

      4   give a clean copy back to the jury, that's fine.

      5                THE COURT:    We'll send a clean copy back to the

      6   jury.    That, we will do.

      7                What I'll do is read -- it's going to read, "The

      8   official act can include making a decision or taking any action

      9   or agreeing to do so," and then it goes to, "A public

     10   official's decision or action may include using his or her

     11   official position."       That sentence is taken out.     Does

     12   everybody agree to that?

     13                MR. ZANZI:    Yes.

     14                MR. ROGERS:    Yes.

     15                MS. GAMBINO:    Yes.

     16                THE COURT:    I'm not going to apologize because I

     17   read what's in front of me.

     18                MS. LERNER:    There's no need.

     19                MR. ZANZI:    No need to apologize.

     20                THE COURT:    Okay.    All right.

     21        (End of bench conference.)

     22                THE COURT:    Ladies and gentlemen, without getting

     23   much into it, instructions go through a process of things being

     24   put in, taken out, put in, taken out, changed.         Sometimes they

     25   get back in again.     In this case, a sentence got back in that


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 36    Page 36
                                                                          of 180


      1   had been taken out with the agreement of all the parties.           So

      2   let me read Instruction No. 37 to you again, and you'll get a

      3   corrected copy back in the jury room.        And I apologize.

      4                The term "official act" means any decision or action

      5   on a specific matter involving the formal exercise of

      6   government power.     In this case, the government has alleged

      7   that the specific matter is, one, retaining or not laying off

      8   employees or, two, favorable treatment in job duties and

      9   responsibilities.

     10                An official act can include making a decision or

     11   taking an action, or agreeing to do so, on one or both of these

     12   specific matters.     The public official's decision or action may

     13   include using his or her official position -- his or her

     14   official position to exert pressure on another official to

     15   perform an official act.      It may also include advising another

     16   official, knowing or intending that such advice will form the

     17   basis for an official act by the other official.

     18                But, for example, merely arranging a meeting,

     19   hosting an event, or talking to another official to discuss a

     20   matter without more does not qualify as making a decision or

     21   taking an action on the matter.

     22                As to both wire fraud and honest services wire

     23   fraud, a materially false or fraudulent pretense,

     24   representation, or promise may be accomplished by an omission

     25   or the concealment of material information.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDJURY  INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 37    Page 37
                                                                          of 180


      1                As to wire fraud, a person acts with intent to

      2   defraud if he or she acts knowingly with the intent to deceive

      3   or cheat the victim or victims in order to cause a gain of

      4   money or property to himself, herself, or another, or the

      5   potential loss of money or property to another.

      6                As to honest services wire fraud, a person acts with

      7   intent to defraud if he acts knowingly with the intent to

      8   deceive or cheat the victim or victims in order to deprive

      9   another of the intangible right of honest services.

     10                If the defendant acted in good faith, then he or she

     11   lacked the intent to join a conspiracy.        A defendant does not

     12   have to prove his good faith.

     13                A person acts knowingly if he or she realizes what

     14   he or she is doing and is aware of the nature of his conduct

     15   and does not act through ignorance, mistake, or accident.           In

     16   deciding whether a defendant acted knowingly, you may consider

     17   all of the evidence including what a defendant did or said.

     18                Ghost payrolling is not charged in this case.

     19   Evidence was presented regarding the Calumet Township Trustee's

     20   Office employee handbook.      You may consider such evidence to

     21   the extent you find it sheds light on questions of knowledge,

     22   willfulness, and intent to defraud; but violations of the

     23   policies of the employee handbook should not be considered as

     24   implying a violation of federal law.        You may not convict the

     25   defendant of any of the counts alleging that he or she engaged


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 38    Page 38
                                                                          of 180


      1   in a conspiracy to commit a scheme to defraud simply on the

      2   basis of the conclusions that they may have violated the

      3   policies of the employee handbook.

      4                Evidence was presented regarding the activities of

      5   several persons who are not on trial before you in this case.

      6   You should not speculate as to why any other person or persons

      7   are not currently on trial before you.

      8                Now, in their closing arguments, the attorneys will

      9   tell you what they think the evidence shows.         Again, what they

     10   say is not evidence, and you will disregard what they say

     11   unless it is supported by evidence.        The government counsel

     12   will begin, followed by defendants' counsel, followed by a

     13   brief rebuttal from government's counsel.

     14                Counsel for the government may proceed.

     15                MS. LERNER:    Thank you, Your Honor.     Can everyone

     16   hear me okay?

     17        (The jury collectively responded.)

     18                       CLOSING ARGUMENT - GOVERNMENT

     19                MS. LERNER:    So when we began this case, we told you

     20   it was a case about government waste and accountability.           It

     21   was a -- when you're a public official, you don't get to use

     22   your office to benefit yourself.       You don't get to use your

     23   office as your campaign headquarters.        You don't get to use the

     24   public employees that are paid by taxpayer money to raise money

     25   for your own personal fundraisers.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 39    Page 39
                                                                          of 180


      1                And everyone involved in the conspiracy that you've

      2   heard about and that I'll talk to you about in my closing, they

      3   knew that this was wrong, and they did it anyway.          They

      4   betrayed the duty that they owed to the public.           They betrayed

      5   the public trust.     They betrayed the public by not doing the

      6   work that they you were supposed to do for the public.

      7                The mission of the Calumet Township Trustee's Office

      8   was to serve the poor, and you heard testimony that it offered

      9   a lot of services such as helping people with their rent

     10   payments or mortgage payments, helping with electrical bills,

     11   helping women and children with temporary shelter in the

     12   building in the multipurpose center.        It served a lot of needs,

     13   helping people find jobs when they needed jobs.           That was what

     14   the township trustee's office was intended to do, and that's

     15   not what happened here.

     16                Now, before I begin going into the elements, I want

     17   to make one thing clear.      This case is not about Ms. Shelton's

     18   character or Mr. Wheeler's character.        I don't think you heard

     19   any evidence that maligned their character in this trial, and

     20   most of the witnesses, including the government's witnesses,

     21   said that they liked those two.       This case is about their

     22   conduct.    This case is about accountability.       As

     23   Bishop Hairston told you, good people can do bad things.           And

     24   when they do bad things, they have to be held accountable, and

     25   that's what this case is about.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 40    Page 40
                                                                          of 180


      1                The other thing I wanted to let you know is that

      2   you've heard jury instructions that are kind of -- they don't

      3   necessarily -- they're not necessarily in an order that makes

      4   sense.   And you've heard testimony and evidence not in an order

      5   that makes sense.     I know that is frustrating and,

      6   unfortunately, that's how the system works.         I'm going to do my

      7   best to show you what the elements are and how the government

      8   has proven each and every one of them through the evidence and

      9   the testimony and the evidence that has been admitted here at

     10   trial.

     11                So you've seen this picture a lot, and you've heard

     12   testimony about the people in it.       Just to reiterate, that's

     13   Mary Elgin.    And this is a conspiracy that we're talking about,

     14   and people in a conspiracy play different roles.          And

     15   Mary Elgin was the head of this particular conspiracy.           Not

     16   every -- conspiracies can't have more than one boss.            Not

     17   everyone can be the boss in a conspiracy, so Ms. Elgin took the

     18   leading role in this conspiracy.

     19                She hired in the trustee's office people that she

     20   trusted, her close friends and her family.         And this is

     21   Donna Frazier, her niece, who held a very high-level position

     22   at the trustee's office.

     23                This is Lendell Smith, which some people told you

     24   they didn't know what he did, but they did know that he was

     25   hired at the trustee's office to help with the campaign.              And


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 41    Page 41
                                                                          of 180


      1   this is the person that you heard Warrien Poole say he barged

      2   into a meeting in the IT department, a meeting in progress, and

      3   said, "I'm on break."      And I think Mr. Poole said it just like

      4   that (indicating).     He put his fingers up and then started

      5   talking about the campaign with Mr. Hunter, and the people in

      6   the meeting are having to wait for this campaign discussion to

      7   finish.

      8                This is Mr. Harris that you've heard has been also a

      9   longtime associate of Ms. Elgin helping with her campaign.             He

     10   headed one of the departments at the township.

     11                You heard from Mr. Taylor.      He was one of the two

     12   campaign managers for Mary Elgin.       He testified to you at

     13   length about what was going on at the trustee's office.           He

     14   told you, for example, that he knew Ethel Shelton from the

     15   beginning of the first campaign, and he understood that

     16   Ethel Shelton was a close or good friend of Mary Elgin.

     17                Now, what motive does he have to lie to you about

     18   that?   It's inconsistent with what Ms. Shelton told you, but

     19   Mr. Taylor testified that he met Ms. Shelton during the first

     20   election; that Ms. Shelton was a good friend of Mary Elgin.

     21   She brought political experience to the table.         She knew

     22   something about political campaigning.        She was a big

     23   contributor to the campaign.       She was a key member of EPIC.

     24   She was a valuable contributor, and she brought her own ideas.

     25                Mr. Taylor told you that the folks in the picture,


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 42    Page 42
                                                                          of 180


      1   they considered every employee at the township to be part of

      2   EPIC.    In other words, they conflated the township with their

      3   political campaign.     These were all members that were active

      4   from the beginning; and they blended -- as Mr. Taylor

      5   testified, they blended political discussions with their

      6   deputies' meetings with the work that they were supposed to be

      7   doing.

      8                And you heard that too also from

      9   Cynthia Holman-Upshaw, who told you that closer to the

     10   fundraisers, they would start talking about planning the

     11   fundraisers at the deputies' meetings, the political

     12   fundraisers.

     13                This is Ethel Shelton, who you've heard a lot about

     14   and you've heard from.      She testified, of course.      She was

     15   Mary Elgin's best friend.      And whether or not they've had a

     16   falling out, whether or not things turned out the way that

     17   Ms. Shelton wanted them to in the end, she was Mary Elgin's

     18   best friend, and she supported her, and Mary trusted her.            And

     19   you'll see that through the evidence and the testimony.

     20                And this is Alex Wheeler, her longtime campaign

     21   manager.    He was with her from the very beginning.        She made

     22   him a deputy, and he was always there, an active supporter in

     23   the EPIC meetings.

     24                You also heard about a couple of other people not in

     25   this picture.    Stafford Garbutt was part of this conspiracy.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 43    Page 43
                                                                          of 180


      1   He eventually went to the FBI, but he was part of this

      2   conspiracy in the beginning, and he was doing the exact same

      3   things.    He admitted that to you.

      4                Steven Hunter, who is Ms. Elgin's son, who, as far

      5   as anyone can tell, his only qualification for the job he had

      6   was that his mommy was the trustee, he was also part of the

      7   conspiracy.    And, again, each of these people played a

      8   different role.

      9                Ethel Shelton, for example, put the tickets

     10   together, collected the money.       Alex Wheeler distributed them

     11   to his own people.     They helped Mary Elgin during the campaign

     12   work.   They helped planning with the fundraising.

     13                And this is really what it was all about.        And these

     14   are things that are all in the evidence.        The boxes of evidence

     15   that are in front of the court reporter's desk here, that's the

     16   label that you see on there, Government Exhibits 31, 31 and 21,

     17   this was all kept at the trustee's office.         Because that's

     18   where they used it.     They were using their position -- they

     19   were using their positions at the trustee's office to keep

     20   themselves in power, to keep their jobs, and to keep Mary Elgin

     21   in power, and not just Mary Elgin, but also to support their

     22   own campaigns.

     23                Why did they do this?     Well, not only were they

     24   close to Mary Elgin and they wanted to support her, but they

     25   wanted to keep the jobs that they had.        They did so much


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 44    Page 44
                                                                          of 180


      1   political work at this job that it must not have been a very

      2   demanding job for them to be able to do that.         In addition,

      3   they wanted Mary Elgin's support for their own campaigns.

      4                And you heard that there was talk about whether or

      5   not she gave them the support that they had hoped for, and they

      6   had fallings out.     But they wanted that support, they hoped for

      7   that support, they expected that support, and that's why they

      8   were with her.

      9                So there are two conspiracies that are charged.         One

     10   is wire fraud, and one is honest services wire fraud.          The wire

     11   fraud conspiracy -- and you may remember this slide from the

     12   beginning -- it's a scheme to defraud Calumet Township of money

     13   or property.    And the purpose is to serve the personal and

     14   political interests of those in the conspiracy.          And the way

     15   that they did it was using township resources to work on they

     16   personal political campaign, and that includes using the space,

     17   using the employees, using their own time, and the other ways

     18   that I'll get into in a moment.

     19                The other conspiracy is honest services fraud, and

     20   this is a little bit different, even though the evidence is

     21   very similar.    It's to defraud Calumet Township of the honest

     22   services of its elected official, and that's Mary Elgin.           She

     23   was the trustee at the time.       And the purpose of it is to

     24   enrich her political campaign.       And the way they did it was to

     25   get employees to buy campaign tickets in order to secure their


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 45    Page 45
                                                                          of 180


      1   jobs.

      2                Now, there 's a lot of people that you didn't hear

      3   from, the victims, which are the citizens of Calumet Township,

      4   the ones who were basically against their will contributing to

      5   Mary Elgin's political campaign.       They should have been doing

      6   work in this building and doing their campaign work at their

      7   campaign headquarters, but that's not what they were doing.

      8                And the citizens of Calumet Township are not the

      9   only ones who suffered because for every minute that one of

     10   these folks in the conspiracy or someone else that worked at

     11   the township that they got to help them do these campaign

     12   fundraisers and planning, every time someone spent one less

     13   minute doing work that was supposed to be done at the township,

     14   the folks that were served by the township suffered for it.

     15   That's one less minute of work that was spent towards helping

     16   those that were supposed to be helped by the township.

     17                And these folks suffered too.      These are the folks

     18   that you heard from.     You heard from Gladys Miller who survived

     19   three administrations, and she told you how she dutifully

     20   bought her tickets every year.       And one time, one time, she

     21   couldn't afford to buy tickets because she had to pay $60 for

     22   her son's band practice, and what happened?         She got a call

     23   from Ms. Shelton saying, "Do you want to go see the trustee?

     24   Do you want to go see Mary Elgin?

     25                And Ms. Miller said, "No, I don't.       I don't want to


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 46    Page 46
                                                                          of 180


      1   go see the trustee.     I can't afford the tickets this time."

      2   And she kept pressing and pressing and pressing until

      3   Ms. Miller finally said, "I'm going to hang up the phone now,"

      4   and she did.    She bought her tickets every time after that, but

      5   she stopped going to the event.

      6                You heard from Horace Clay who told you that he

      7   wasn't worried about his job because he was on a payment plan,

      8   and he was on a payment plan because Ms. Shelton told him about

      9   it and put him on it.      And you saw some of the envelopes that

     10   were in Mary Elgin's office that held the $11 per workweek that

     11   he contributed from his $22,000 a year salary.         Did you hear

     12   anyone cutting him a break on how many of those $100 tickets he

     13   would have to buy?     Did you hear anyone cutting him a break or

     14   giving him a discount on those tickets?        Nope.   No break for

     15   him.   He just had to be on a payment plan.

     16                You heard from Cynthia Holman-Upshaw, who enjoyed

     17   going to the events and she had no problem with it, but she

     18   also told you that she understood it was expected of her, and

     19   so she bought her tickets.

     20                You heard from Elena Lynch, who told you that she

     21   was shocked when she was told that she had to buy tickets to

     22   fundraisers at work.     She refused to do it, and she was fired.

     23   You heard from Warrien Poole that Steven Hunter told him she

     24   was fired for not buying tickets.

     25                You heard from Debra Piggee who, again, struggled to


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 47    Page 47
                                                                          of 180


      1   buy the tickets but did so because she believed it was expected

      2   of her and she needed to.      She also had to pay an installment

      3   because she couldn't make the payments all at once, but she did

      4   do it because she wanted to keep her job.

      5                You heard from Linda Collins-Brown who, again,

      6   dutifully brought her tickets and even enjoyed going to the

      7   fundraisers, but there was one time when she struggled to make

      8   a payment.    She made a donation instead, instead of buying a

      9   ticket, and she heard from Ethel Shelton about why you can't

     10   return those tickets.      You're going to have to eat them.       And

     11   she had to listen to this call in the middle of talking to a

     12   client.

     13                And that's exactly the example I was talking about.

     14   Instead of allowing Ms. Collins-Brown to work on what she was

     15   supposed to be doing with the clients of the township, she had

     16   to listen to a call from Ethel Shelton about, "You can't return

     17   those tickets, and you're going to have to eat them."

     18                You heard from John Davis who, if you recall, he's

     19   the one that had a criminal record and it was really difficult

     20   for him to find a job.      He was very grateful that he was able

     21   to get a part-time job at the township in the IT department.

     22   And knowing that he wasn't going to be able to pay much, if

     23   any, money on those tickets, he did whatever he could to help

     24   the campaign in other ways.       For example, you heard that he

     25   spent a substantial amount of time helping Ethel Shelton with a


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 48    Page 48
                                                                          of 180


      1   political mailing, almost a week's worth of time total that he

      2   spent.

      3                And you heard from Warrien Poole, again, from the IT

      4   department, as with all of these employees, whether they felt

      5   pressured or not, they knew they were expected to buy the

      6   tickets.    And nobody's arguing that they were forced to buy the

      7   tickets.    These -- the tickets were bought voluntarily.          And

      8   that question goes more toward the honest services fraud, which

      9   I will explain in a little bit.

     10                No one is arguing that these were bought forcefully.

     11   They were bought voluntarily, but they were bought because they

     12   believed that if they didn't do that, they were at risk of

     13   getting on the layoff list, and they wanted to protect their

     14   jobs.

     15                So both counts in this trial are conspiracy.          And

     16   here's where it's going to get a little confusing, but

     17   hopefully I can talk you through it in a way that makes sense.

     18                The first element is that -- and these three

     19   elements that I'm going to give you, these three elements the

     20   government has to prove beyond a reasonable doubt.

     21                The first element is that there was a conspiracy as

     22   charged, and it was expressed or implied, and there has to be

     23   at least two people.     And you remember that picture that we

     24   keep putting up.     Few people say, "Hey, let's go conspire to

     25   rob a bank," or write it down or that sort of thing.          So


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 49    Page 49
                                                                          of 180


      1   conspiracies, in order to figure out whether one exists, you

      2   have to use inferences.      And this is one of the instructions

      3   that the judge read you.

      4                People sometimes look at one fact and conclude from

      5   it that another fact exists.       This is called an inference.      You

      6   are allowed to make reasonable inferences so long as they are

      7   based on the evidence.

      8                So when you see people meeting at a campaign meeting

      9   and then talking about how they are going to figure out ways to

     10   get the employees to buy more tickets and they're frustrated

     11   that they have no leverage over the employees to get them to

     12   buy more tickets, that's evidence you can make an inference

     13   that these people are in a conspiracy.

     14                The second element is that the defendants,

     15   Ms. Shelton and Mr. Wheeler, knowingly became members of the

     16   conspiracy so they could advance it.        They had to join that

     17   conspiracy.    They had to understand the purpose of it, and they

     18   had to want to make it happen, make it work.         The goals of the

     19   conspiracy don't have to be accomplished, but they have to be

     20   embraced and understood and wanted to move forward.

     21                Finally, someone in the conspiracy has to commit an

     22   overt act, some action to advance the goal in the conspiracy.

     23   Saying, "Hey, let's go rob a bank," is not enough to make a

     24   conspiracy.    You actually have to do something about it.         And

     25   that action doesn't have to be illegal.        It can be any kind of


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 50    Page 50
                                                                          of 180


      1   action, as long as it's done for the purpose of carrying out

      2   the conspiracy.

      3                And a few additional things to keep in mind about

      4   conspiracy is that people can join a conspiracy without knowing

      5   all of the details of the agreement.        A person doesn't have to

      6   play any particular role in carrying out the conspiracy, and,

      7   again, recall that I was talking about how folks in a

      8   conspiracy have different roles in the conspiracy.

      9                Someone can be found guilty of a conspiracy even if

     10   they only played a minor role as long as they understood the

     11   unlawful nature of the plan and they voluntarily and

     12   intentionally joined in the agreement.        And that's what the

     13   government has to prove.

     14                So you may have -- this is part -- I'm going to put

     15   up part of jury instruction number 5.        You may not have caught

     16   it because there's a lot to that particular instruction and

     17   sometimes things go fast.      But I like to remind juries that you

     18   need to use your common sense.       That's what you bring here

     19   that's valuable.     Because you can talk about evidence, you can

     20   talk about the law, you can talk about testimony, but if you're

     21   not evaluating it with your common sense, you're not really

     22   bringing to the table what your value is.

     23                You need to consider the evidence in light of your

     24   own, everyday experience.      So as you're considering whether

     25   someone is telling the truth or whether they're not telling the


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 51    Page 51
                                                                          of 180


      1   truth, consider that in light of your own, everyday experience.

      2   When you're thinking about whether someone has something on

      3   their computer or in their desk and for what purpose would they

      4   keep it there, consider that.       Use your common sense.     Consider

      5   that in light of your own, everyday experience.

      6                So going back to the three elements the government

      7   has to prove beyond a reasonable doubt, the first is that there

      8   is a conspiracy between two or more people.         And, again, this

      9   is Mary Elgin's inner circle, but it has to be not just any

     10   conspiracy, but a conspiracy as charged.        So the first count is

     11   actually conspiracy to commit wire fraud, and here's where I'm

     12   going to try to do my best not to confuse things.

     13                I'm going to give you the elements of wire fraud.

     14   The government doesn't have to prove these beyond a reasonable

     15   doubt.   We have to prove beyond a reasonable doubt that that's

     16   what the conspiracy was but not that each and every one of

     17   these elements occurred beyond a reasonable doubt.

     18                So the first one is scheme to defraud, and I'll

     19   define these in a second.      There is intent to defraud, there is

     20   materially false representation or pretense, and an interstate

     21   wire in furtherance of.      So starting with a scheme to defraud,

     22   a scheme to defraud is pretty basic.        It's a plan or course of

     23   action formed with the intent to accomplish some purpose.

     24                In this case, specifically, it's to obtain money or

     25   property of the township by using the time, resources, and


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 52    Page 52
                                                                          of 180


      1   employees of the township in order to further their own

      2   personal and political interests rather than benefitting the

      3   citizens of the township.      That is a scheme to defraud here.

      4                So you saw the check on Ethel Shelton's desk for the

      5   campaign headquarters, and it was dated the end of January.

      6   And if you recall, the search warrant that got all of this

      7   evidence was six to eight weeks later, and this was found at

      8   the Calumet Township Trustee's office, not at the headquarters.

      9   They kept it at the trustee's office even after opening their

     10   headquarters.    And why not?     Why wouldn't you keep things you

     11   need where you use them?

     12                They were so used to running their campaign out of

     13   the trustee's office, why change things?        Why move?    You had to

     14   leave the office and go somewhere else to go to the campaign

     15   headquarters.    Why do that when you could just do the work at

     16   work?    They had volunteers, also called employees, who could do

     17   the work for them there.      This is the way they had done it for

     18   12 years.    They weren't going to change.

     19                The second element of wire fraud is intent to

     20   defraud.    And basically someone acts knowingly with the intent

     21   to deceive or cheat a victim in order -- and in this case,

     22   remember, the victim is the Calumet Township -- in order to

     23   cause a gain of money or property to the defendants or another

     24   or a loss of money.     And, here, that's what we're talking

     25   about:   Loss of money, loss of time, the employees' time, the


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 53    Page 53
                                                                          of 180


      1   defendants' time, the other coconspirators' time, the resources

      2   of the Calumet Township.      All of that's lost, and it can be for

      3   the defendant or another.      It doesn't have to be Ms. Shelton

      4   and Mr. Wheeler doing this.       It could be another or both of

      5   them or all of them.

      6                So what evidence do we have?      What evidence have we

      7   seen of a scheme to defraud?       So some of this you're going to

      8   see for the first time because we haven't pulled out everything

      9   in the boxes, so I'm going to slow down when we get to

     10   something new to you.      But we've seen and heard testimony about

     11   distribution of tickets to employees at the township office.

     12   We've seen and heard testimony about collecting money at the

     13   township office.     We've seen and heard testimony about sending

     14   mailings from the township office.

     15                We've heard testimony about people spending their

     16   work hours at the township office running campaigns, attending

     17   political meetings at the township office, using township

     18   employees to plan and organize political fundraisers, using the

     19   township office to run their own campaigns, and using computers

     20   and printers at the township office.

     21                So as far as the testimony is concerned on the

     22   distribution of tickets and collecting of money, we have

     23   Mr. Garbutt who told you that he saw Ethel putting together the

     24   tickets and distributing them to the deputies.

     25                We have Gladys Miller who told you that she


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 54    Page 54
                                                                          of 180


      1   dutifully bought her tickets every year.        She was given tickets

      2   one year by Ethel Shelton to distribute to her own

      3   subordinates.    This was done at work.

      4                And as you're thinking about the testimony of these

      5   employees, ask yourself if you're getting a ticket from your

      6   boss and your boss is saying, "I really want you to support my

      7   campaign."    He gives you a ticket three times a year.        You're

      8   an at-will employee.     You're not in a union.      You could get

      9   fired at any time for any reason.       Are you going to buy that

     10   ticket?    Well, maybe, maybe not.     It's still your choice.      But

     11   you kind of feel pressured to do that, don't you?          You kind of

     12   feel like maybe I need to do that to make sure I'm in the

     13   boss's good graces so if there are layoffs, I'm not on the

     14   list.

     15                Lamar Taylor told you and acknowledged that's what

     16   the whole system -- how it was structured.         He distributed the

     17   tickets he received from Ethel Shelton.        Linda Collins-Brown

     18   told you how she received tickets from Mr. Wheeler and how the

     19   one time she had trouble paying for her tickets, she got

     20   bullied by Ethel Shelton about it and said, "You have to eat

     21   those tickets.     You can't return them."

     22                Elena Lynch didn't buy the tickets, got fired.         A

     23   lot of people noticed that.       Cynthia Holman-Upshaw, again,

     24   given tickets to distribute by Ethel Shelton and she did so.

     25   And she told you she -- if you recall, she told you she was


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 55    Page 55
                                                                          of 180


      1   perfectly happy going to those fundraiser.         She enjoyed them.

      2   She thought they were social events, but she acknowledged they

      3   were also a fundraiser.      But she did also tell you that she

      4   felt she was expected to buy those tickets.

      5                And Debra Piggee, who told you that she struggled

      6   sometimes to buy tickets and had to get on installment plans,

      7   but she too understood that you had to buy those tickets.

      8                And, finally, Warrien Poole told you the same thing.

      9   He wasn't as worried about his job because his boss,

     10   Steven Hunter, didn't know his job very well, so Warrien Poole

     11   kind of had some job security of his own.         But he said he still

     12   felt expected to buy those tickets.

     13                Now, you've heard this before.      I'll play just a

     14   little bit of it again.

     15        (Audio played.)

     16                MS. LERNER:    So yesterday Ethel Shelton told you

     17   that if she knew it was illegal, she wouldn't have done it.

     18   But when she didn't know you were going to be listening in,

     19   that's what she said:      "I know what you can do and what is

     20   legal and what is not legal."       That is not consistent with what

     21   she told you yesterday, is it?

     22                And Mr. Wheeler, he responded, "I'm going to give

     23   you 100 percent and make sure they give you, my employees, they

     24   give you 100 percent."      He was committing to get his employees

     25   to buy the tickets.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 56    Page 56
                                                                          of 180


      1                Here's more evidence of ticket distribution and

      2   money collection.     This is from Mary Elgin's office, and I

      3   showed you a little bit of it yesterday.        These are employees.

      4   And they also keep track, again, of who's not buying tickets

      5   because that's important for when you're making a layoff list,

      6   I guess.    They keep track of these things for a long time, and

      7   they are broken out by section.

      8                This is just Mr. Wheeler's section, but Mr. Harris

      9   has a section, and the other deputies all have sections where

     10   their employees are listed and whether or not they've paid and

     11   how much they've paid is listed.       And there's a lot of these.

     12   Tickets are there as well.      This is all from Mary Elgin's

     13   office.

     14                Also from her office, the ones that we talked about

     15   the other day with Horace Clay, there's a lot of them.           He was

     16   paying dutifully.     He told you he was not worried about his job

     17   because he was on a payment plan.       Those were his words.      He

     18   paid every time.     The only time he didn't is when he was sick

     19   and he couldn't work.

     20                And let me just make a quick point.       Here when

     21   Mr. Wheeler says, "I'm going to give you 100 percent and make

     22   sure they give you 100 percent," you may recall Mr. Rogers in

     23   his opening statement told you that Mr. Wheeler told his

     24   employees they don't have to buy tickets and it's unfair and

     25   improper to make his employees buy the $100 tickets.          Does that


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 57    Page 57
                                                                          of 180


      1   sound like that's what he thinks?

      2                Another piece of evidence that we've heard a lot

      3   about, about ticket distribution and money collection, this is

      4   when Gladys Miller was given tickets by Ethel Shelton, and

      5   you'll recall she testified that she got those tickets at the

      6   north annex.    And she got them from Ethel Shelton when

      7   Ethel Shelton made the comment, "I'm not going to jail for

      8   anybody."    Again, does this sound like someone who doesn't know

      9   the law?

     10                So Gladys Miller's thinking, "I'm getting tickets at

     11   work; I need to make a receipt," because she's a finance

     12   person, so she uses her work computer to create a receipt.           And

     13   she's sent back an e-mail, or a note, from Ethel that says,

     14   "Gladys, we are not to use government computers to record

     15   political donations.     Please do not record any information

     16   concerning anything political on work computers."          Is this

     17   consistent with what she did herself?        Is this consistent with

     18   her testimony?

     19                Mailings.   You've heard a couple of recordings that

     20   talked about mailings being done at the township trustee's

     21   office.    Now, Ms. Shelton told you that she did them all at

     22   home, assembly line with the family, but we have testimony from

     23   Mr. Davis that he had to do a mail merge that took him about

     24   40 hours because Ms. Shelton wasn't exactly sure how to work

     25   the mail merge function at work.       This was done at the


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 58    Page 58
                                                                          of 180


      1   township.    It was a political mailing.

      2                In this recording Stafford is telling her, "Aren't

      3   you tired of these tickets?"

      4                And Ms. Shelton says, "I have sent out plenty of

      5   them."   And then later on Ms. Shelton says, "Did you know Mary

      6   sent tickets?"

      7                Now, here she's talking with Teresa Hamblin, who is

      8   in maintenance and who helped Ms. Shelton do the mailings.           As

      9   you see the discussion, they're talking about, "How many did

     10   you give them?     Two.   I got them.   879, 88 -- I haven't gotten

     11   that yet.    You were looking for -- "

     12                And then Stafford says, "I didn't mean to throw you

     13   guys off."

     14                And then Ms. Shelton says, "874, 78, 79."        They're

     15   counting tickets.     They're counting ticket numbers because

     16   these tickets have ticket numbers, and they're putting a

     17   mailing together.     This was done at 9:47 a.m. on October 16,

     18   2013.    And the recording was only ten minutes long, so I'm sure

     19   that the excuse will be, "I was on break."         And you have to ask

     20   yourselves, that's been used a lot.

     21                First of all, if you don't know what you're doing is

     22   illegal, why do you need to keep saying, "I'm on break."           What

     23   difference does it make?      If it's legal, you don't need to do

     24   it on break.    You can do it during regular time.        You know it's

     25   illegal.    That's why you're doing it on break or at lunch.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 59    Page 59
                                                                          of 180


      1                And Ms. Shelton said, "I have sent out plenty of

      2   them," and they're in the 800s.       Do you think she only started

      3   this at -- you know, took a ten-minute break to do ten of these

      4   and then took the rest home?       That's not what the testimony

      5   says.

      6                She was doing her own mailings for her own campaign,

      7   and, again, here, Mr. Garbutt says, "Are you finishing up the

      8   Griffith people, the precinct people?"        Now, you'll recall

      9   Ms. Shelton was a precinct committeewoman.         She says, "I'm done

     10   with that.    This is my stuff.     I'm sending it to the churches."

     11   Later on in that same recording she says, "I'm done.          I've got

     12   some stamps left."     3:10 p.m., February 6, 2014.

     13                A lot of the recordings contain political

     14   discussions.    And some of you might think, "Well, sure,

     15   everybody talks about politics in the break room."          But listen

     16   carefully to them before you make that conclusion because these

     17   are the conversations between two people, Ms. Shelton and

     18   Mr. Garbutt, who are very familiar with local politics, and

     19   they're discussing strategy for Mary Elgin's campaign and her

     20   own campaign:    Who she's going to send out tickets to, who

     21   she's going to ask for her support, who she's going to ask for

     22   political donations.     You probably recognized one or two of the

     23   names mentioned in there.      They're other political figures in

     24   this area.

     25                These are not casual conversations about what


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 60    Page 60
                                                                          of 180


      1   politician did what on her Tweeter account.         These are

      2   politicians [verbatim] about political strategy, and they're

      3   held everywhere throughout the trustee's office.

      4                How does that serve the clients of the township?

      5   How does that serve the poor?       They kept these prepaid

      6   envelopes for EPIC at the township.        Where do you keep the

      7   envelopes that you need?      You keep them where you're going to

      8   use them, right?     You keep them at the office, if that's where

      9   you're going to use them.      Here are some of the mailings that

     10   they sent out, including Ms. Shelton's own mailing.

     11                Where do you keep letterhead that you're going to

     12   use?    You keep it in the location where you plan to use it, and

     13   if you're using it at the office, you keep it at the office.

     14   They spent a lot of time doing political work, political

     15   meetings on township time.      There are two -- there was a lot of

     16   discussion about these two meetings and this one in particular

     17   because it was a longer meeting.       And this was held at the

     18   north annex, if you recall.

     19                This was another EPIC meeting.      Let's take a look at

     20   that.   First of all, let me -- before I even go to the next

     21   slide, are you allowed to do your campaign work at the

     22   trustee's office just because you say you're on break or you're

     23   on -- you're at lunch?      You're not.    As I'll show you in the

     24   handout, the employee handbook, the work that's supposed to be

     25   done at the trustee's office is only intended to serve the


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 61    Page 61
                                                                          of 180


      1   clients of the trustee's office.

      2                So there was a meeting here that's highlighted on

      3   September 26, 2013.     This is at noon, and it goes on for two

      4   and a half hours, and, as you recall, it was at the north

      5   annex.   And this is Ms. Shelton's time sheet.        She knows she's

      6   supposed to keep accurate time sheets because she signs that

      7   every week.    And on that day, on September 26, she signed in at

      8   8:00 and signed out of 4:00, and she did not put in an hour and

      9   a half for personal business.

     10                Let's assume that out of that two and a half hour

     11   meeting, one of those hours was for lunch hour.          What did she

     12   do with that extra hour and a half?        Why is it not indicated on

     13   the time sheet as personal business?        Again, this is at 12:07,

     14   and it ended two and a half hours later.        She knew -- this is a

     15   different date.     She knew how to record her time for personal

     16   business.    It's not like she didn't know.       She just didn't do

     17   it, probably because she didn't consider it any differently

     18   than her regular work.

     19                This is Alex Wheeler, same day.       He's very careful

     20   with making sure that he records exactly what time he comes in,

     21   9:15 a.m. and he leaves at 6:00.       And he, too, does not record

     22   anything about taking that extra hour and a half to do personal

     23   campaign work.     And, in fact, he records his time as 45 minutes

     24   more that week.

     25                Here's the other meeting, the other EPIC meeting at


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 62    Page 62
                                                                          of 180


      1   the annex.    Mr. Wheeler recorded that he came in at 9:15 that

      2   day, recorded that he left at 5:30 that day, and recorded .23,

      3   23 minutes of compensation time that week.         This is when he was

      4   in that long meeting that started right around 4:00 o'clock.

      5   So he got paid by the citizens of Calumet Township for sitting

      6   in a political meeting.      And not only that, but he asked for

      7   comp time on top of that.

      8                You've heard testimony from Lamar Taylor talking

      9   about how there were regular meetings at the north annex, one

     10   of the township's buildings, for EPIC.        And they concerned

     11   political matters regarding -- political matters and campaign

     12   matters.    You heard there were some political matters discussed

     13   during the deputies' meetings.       There was a comingling.      They

     14   didn't keep it separate.

     15                You heard Mr. Garbutt tell you the same thing; they

     16   discussed political matters at the trustee's office, and the

     17   recordings also show you that.       You heard Cynthia Holman-Upshaw

     18   tell you that during the deputies' meetings, especially when

     19   they were getting closer to the fundraisers, they would start

     20   talking about planning for the fundraisers.         These were not

     21   fundraisers for the trustee's office.        These were fundraisers

     22   for Mary Elgin and her campaign.

     23                And the records of the north annex showed that they

     24   only paid for renting that space three times, and this was

     25   after the Van Til case, which is another public corruption


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 63    Page 63
                                                                          of 180


      1   case, discussed on the recordings became public.

      2                So here's where they're discussing -- this is the

      3   one in October, October the 3rd.       It's Exhibit 4C and 4T.

      4   Here's where they're discussing the tickets again.          "You know,

      5   we got to get the tickets out," Ms. Shelton says.          "Are the

      6   tickets coming Monday?"      She's not sure.    "I'm pretty sure I

      7   can get them Monday."

      8                Then Ms. Elgin talks about passing the tickets out,

      9   and they talk about having a kickoff and there being an

     10   opportunity to invite people.       Ms. Elgin says, "No, it's just

     11   the staff," and she insists it's just the staff.          This is going

     12   to be a kickoff for the employees to give them their tickets

     13   basically.

     14                And she says, "It'd be a good time for the tickets

     15   on account -- can't nobody say we gave them to them at the

     16   office, because we do give them to somebody in the office.

     17   We'll just say we had a party and we passed them out."           That's

     18   evidence of a conspiracy.

     19                They know what they're doing is wrong.        They know

     20   they can't do it at the office, so they're trying to find

     21   another way to do it to get the tickets to the employees.           It

     22   goes on.

     23                And she says here, "I want to caution you, we have

     24   three candidates in the office now.        Because this year and

     25   right now, we're going through a season where everybody is


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 64    Page 64
                                                                          of 180


      1   recording everybody," and she wants everyone to be very careful

      2   in their conversation and using their computers and their

      3   conversations.     Because, again, they know what they're doing is

      4   wrong.

      5                She says, "We're going to have a headquarters.

      6   We're going to do our business.       We're going to get quieter,

      7   and don't tell them."      Well, they did.    This is October.     They

      8   got their headquarters several months later.

      9                And she says, "It's going to be payback.        We'd be

     10   crazy to fall for some of this stuff.        They'll get us in jail.

     11   They're looking to get somebody in jail, and we have to be very

     12   careful."

     13                And then, again, same meeting she cautions them,

     14   "Don't ask anyone to help you.       Be very careful who you ask.

     15   You might have to put a little extra energy, I guess, maybe not

     16   using the employees and doing it themselves."

     17                And here she says, "When you're outside the

     18   building, the expectation of every employee that works here is

     19   the same, but don't ask them here.        If you want to talk to

     20   someone, ask them to go to lunch and talk to them then.           Talk

     21   to them at lunch.     Walk them to their car."

     22                The expectation is the same.      If you work there, you

     23   were expected to buy her tickets.       She knows she can't ask you

     24   at work, so she's going to send her deputies out to chase the

     25   employees in the parking lot, to take them to lunch to ask them


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 65    Page 65
                                                                          of 180


      1   about their tickets.

      2                She says, "When you're outside the building, talk to

      3   them.   Don't have a conversation with them at their desk.

      4   Don't insist that they do some stuff.        Walk them outside and

      5   ask them outside.     And if don't nobody else hear you, you ain't

      6   even ask them.     It wasn't me."

      7                And, again, these are exactly the kinds of

      8   conversations that you can use to draw an inference about

      9   whether a conspiracy exists and what the conspiracy was

     10   intended to do.     This is not the kind of conversation that

     11   people have when they know they're doing things that are

     12   perfectly legal.

     13                Using township employees to plan and organize

     14   fundraisers.    This is for one of the prayer brunch, the women

     15   of Elgin volunteer list, and there's a lot of them.          And

     16   there's also a no list.      Why do you need to keep a no list?

     17   Why do you need to know who doesn't want to participate in your

     18   fundraiser?

     19                Here's more volunteer lists, again, keeping track of

     20   who isn't participating.      Again, who isn't participating.

     21                What's the purpose of a no list?       It's to make sure

     22   the employees know that if they don't buy the tickets, that

     23   they could end up on that layoff list because Mary's watching.

     24   She keeps track, and those that help her, help her keep track.

     25   A lot of the employees enjoyed working on the decorating


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 66    Page 66
                                                                          of 180


      1   committee -- oops.     I'm going backward -- and much of the work

      2   they did was on the clock.      You heard that they put the

      3   decorations together at the trustee's office.         They were stored

      4   at the trustee's office.      And then they were driven to the

      5   Genesis Center by the maintenance staff.        Again, using the

      6   employees for their own political fundraisers.         Using their

      7   offices and the township office as their own campaign

      8   headquarters.

      9                So here is a check from EPIC to Mr. Visclosky.         It

     10   is a donation for the spring brunch.        And you recall that

     11   Ms. Elgin told you she sometimes signs Mary Elgin's name, and

     12   you've probably seen her signature enough to notice that she's

     13   got that distinctive "e."

     14                Now, money is one of those funny things that can

     15   break up marriages and break up friendships.         It's a really

     16   touchy subject.     So the people that you trust with your money

     17   are the people that are closest to you, right?         And you've

     18   heard testimony that Donna Frazier, Ms. Elgin's niece, there

     19   were some allegations about some mismanagement of the EPIC

     20   money.   So who did Mary Elgin give that money to?         She gave

     21   that responsibility to her best friend, Ethel Shelton.

     22                Ethel got to keep track of the cash that came in

     23   from the tickets that the employees were getting.          Ethel got to

     24   keep track of the checkbooks.       Ethel got to sign checks on

     25   Mary's behalf because that's how much Mary trusted her.           She


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 67    Page 67
                                                                          of 180


      1   was Mary's right-hand person.       She trusted her with her money.

      2                This is a check for the Genesis Center.        Here is the

      3   letter that went out for the extravaganza showing Ethel was the

      4   chairperson that year.

      5                The same list that I showed you and some additional

      6   ticket lists that were kept.       Blank envelopes for EPIC, the

      7   extravaganza.    Ms. Elgin's campaign finance reports and

      8   tickets.

      9                Also in Mary Elgin's office, the Horace clay

     10   envelopes and envelopes for other people, including some names

     11   that you've heard of:      Warrien Poole; John Davis;

     12   Warrien Poole; Warrien Poole again; Alex Wheeler, the

     13   defendant; James Leslie that you heard about; Lamar Taylor;

     14   Johnnie Barbie.     These are all in Mary Elgin's office.        Why

     15   does she need to keep track of all of that?

     16                Election day volunteer sheets.      Completed voter

     17   registration application forms.       And you might see some of

     18   these things have blacked out information.         That's my doing.

     19   The originals won't have that when you take the evidence back

     20   to look at it.     Because this is being broadcast out there, I

     21   didn't want the personal information of people who didn't want

     22   to have their information in Mary Elgin's office to be

     23   broadcast out there.

     24                There was a stack of completed voter registration

     25   forms in one of those boxes that's labelled Exhibit 20 in


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 68    Page 68
                                                                          of 180


      1   Mary Elgin's office.     EPIC bank statements and volunteer forms.

      2                And with Ms. Shelton's desk -- again, Mary Elgin

      3   trusts Ms. Shelton with her money.        And that's why Ethel keeps

      4   track of the cash and the checks.

      5                Also, in Ethel Shelton's desk, tickets to the

      6   extravaganza on the same or a different number of years and the

      7   prayer brunch.     Her own mailings.    Her own letterhead.      You

      8   heard some testimony about this, especially from Ms. Piggee and

      9   from the transcript that I read from a moment ago where they

     10   were talking about having a kickoff so they could give the

     11   tickets to the employees.      Well, this is it.     It occurred a few

     12   weeks later on October the 23rd at 4:00 p.m.         And you heard

     13   Ms. Piggee got an invitation to this on her desk telling her to

     14   go after work.

     15                She wanted to go home.     She wanted to do something

     16   else.   She didn't want to go to a rally, but she felt she had

     17   to.   She goes to the rally where she's told about the

     18   extravaganza, and then she listens to Ethel Shelton discuss all

     19   the details about the extravaganza and tell her what the

     20   details are about where, when, the programs, the tickets, the

     21   ad books.    And then, as if that isn't enough just to be told

     22   what's coming, then you've got to sit through EPIC trivia,

     23   which is this (indicating).

     24                You have to sit through EPIC trivia before you can

     25   go home.    You're asked:    Who the president, vice president, and


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 69    Page 69
                                                                          of 180


      1   treasurer for EPIC?     How does that help the poor?       Why are the

      2   employees of the township being required to go to this meeting

      3   to answer these question.      Who are the two spinoff groups for

      4   EPIC?

      5                And there was a sign-in sheet.      Ms. Piggee couldn't

      6   remember, but it was there.       She, in fact, signed in.     She's

      7   right there.    As a matter of fact, a lot of people signed in.

      8   There was a lot in attendance there.        This was when the office

      9   was already down to about 80 people, and 50 of them showed up.

     10   That's high attendance for a rally after work.

     11                Ms. Shelton's mailings and more mailings.        This is

     12   all in her desk, again, and letterhead from her time as a

     13   precinct committee person.      This, as you recall, I showed you

     14   earlier where she's having her campaign literature sent to the

     15   trustee's office.

     16                She told you she does a lot of this stuff at home,

     17   but that's not consistent with what's in her desk and what

     18   she's having delivered there.       Returned mail from EPIC, also in

     19   Ethel Shelton's desk.      Her own fundraising stuff.      And there's

     20   not a lot of this stuff, so she could have easily kept it in a

     21   folder at home, but it was in her desk a work.         This is for a

     22   campaign advertisement from The Committee to Elect

     23   Ethel Shelton.     The letter that we talked about from

     24   Gladys Miller.     More checks.    And, of course, the blank checks

     25   which Mary Elgin trusted with Ethel Shelton.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 70    Page 70
                                                                          of 180


      1                And, again, Ethel Shelton's office -- this is what's

      2   kept in their office.      They know they're not supposed to do

      3   this, and this is what's in their office.         This is an EPIC

      4   Thanksgiving extravaganza ad book.        You heard several witnesses

      5   describe it.    These are volunteer forms, and this is the EPIC

      6   stamp and some more checks.

      7                And then Mr. Wheeler's office:      Ms. Shelton's

      8   fundraiser speech from 2013.       Some literature for fundraising.

      9   Additional campaign literature when he's running for Calumet

     10   Township board.     This is some proofs for some buttons,

     11   something of the sort, for when he was running for

     12   councilman-at-large a few years back.        Some proofs, again, for

     13   that same office run, which are still in his office or were

     14   still in his office, and literature, again, from that campaign

     15   run and envelopes.     More labels.    Donations.    This is why they

     16   were doing what they were doing, because Mary Elgin supported

     17   them in their own campaigns.       Maybe not as much as they wanted

     18   to, but she did.

     19                And you saw some of the invoices that were up on the

     20   screen the other day that had him using his township e-mail to

     21   get the -- to get to his campaign literature.         His campaign

     22   finance reports.     Declaration of candidacy.      And, of course, a

     23   ticket.

     24                So there are, as you can see, six boxes that have

     25   material that was campaign related over a 12-year period.           I'm


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 71    Page 71
                                                                          of 180


      1   not going to show you this.       I'm going to try to read through

      2   it very quickly because it's a long list.         Tickets the

      3   extravaganza, prayer brunch, and Mardi Gras; bank statements

      4   for EPIC; programs for the prayer brunch; employee ticket lists

      5   for multiple fundraisers and multiple years; campaign

      6   literature, leaflets, palm cards, and flyers.

      7                EPIC expenses and receipts filed by month and year;

      8   records of checks received from campaign donors, including

      9   employees, over multiple years; planning material for

     10   fundraisers; the EPIC stamped envelopes that you saw a moment

     11   ago; planning booklets; ad booklets; campaign finance reports;

     12   campaign finance manuals; receipts for printing and costs;

     13   letterhead that you saw earlier on an earlier slide; list of

     14   poll workers; completed applications for absentee ballots and

     15   voter registration forms.      This is similar to what was in

     16   Mary Elgin's office, again, with people's information already

     17   on there.

     18                Invitations to fundraisers; campaign mailings; logs

     19   of ad purchases; vendor lists; mailing labels; donor lists;

     20   collection letters.

     21                And, again, remember, this is a collection letter.

     22   There's a stack of these that Ms. Shelton sent out and signed.

     23   This one went to Debra Piggee, one of the witnesses who said

     24   that she sometimes struggled to pay for the full amount of the

     25   tickets that she was given.       Apparently she didn't pay quickly


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 72    Page 72
                                                                          of 180


      1   enough, so she got a collect letter from Ethel Shelton.

      2                And then we have the computers.       And, again, these

      3   are some of the things that are found on Mr. Wheeler's

      4   computer, and Ms. Shelton's we already know about.          The

      5   fundraising letter, the speech, the things that her friend

      6   designed and sent to her at work, her letterhead.          This is the

      7   design for her T-shirts.      This is her speech for when she was

      8   running for the Calumet board.

      9                This is from Steven Hunter's computer, and I

     10   apologize that it's a little fuzzy.        It's in Exhibit 39, so you

     11   can see the original in there, and it's a lot clearer.

     12                Basically, this is an e-mail from Steven Hunter.

     13   It's actually from a personal address, and it's regarding the

     14   Elgin Eagles.    And you'll recall that the Elgin Eagles were the

     15   male organization that kind of spun off of EPIC that did the

     16   Mardi Gras for Mary Elgin.      And this was sent to Alex Wheeler

     17   and to Ethel Shelton, and Steven Hunter sent it back to

     18   himself.    And this is all at their work address, at their

     19   township e-mail address because, again, there was a complete

     20   connection between everything they were doing from the campaign

     21   and what they were doing at work, even though there shouldn't

     22   have been.

     23                Steven Hunter's computer had -- and this is another

     24   e-mail.    I'm sorry.   This is another e-mail.      Now, you recall

     25   one of the recordings had -- was with Chuck Winer.          This is the


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 73    Page 73
                                                                          of 180


      1   one that had a long conversation about going on vacation in the

      2   Caribbean in Mexico and you probably kind of --

      3                THE COURT:    Ms. Lerner, could we take a short break

      4   here.    Keep your break.    The jurors have asked for a break.

      5                MS. LERNER:    Sure, we can do that.

      6                THE COURT:    Is the lunch here yet?

      7                SECURITY OFFICER VELEZ:     Yes.

      8                THE COURT:    What we'll will do is take a quick lunch

      9   break.   I'm talking about the same like we'd have our morning

     10   break so 15 or 20 minutes, whatever it takes you to eat your

     11   sandwich and so forth.      You can take longer if you need it, but

     12   we need to get back as soon as we can.

     13                SECURITY OFFICER ROGALSKI:      Bring the lunch

     14   upstairs?

     15                THE COURT:    Yes.

     16                Usual admonition -- and it's obviously more

     17   important now.     You're going to have this case shortly.        Don't

     18   talk to anybody -- you still can't talk to each other about the

     19   case.    You can't let anybody talk to you about the case.         If

     20   somebody tries to talk to you, let me know.

     21                We'll take a recess, 15 to 20 minutes or whatever it

     22   takes you to do whatever you have to do.        Just let Carlos and

     23   Lenny know when you're ready to come back in.         We'll be in a

     24   short recess.

     25        (Jury out at 11:18 a.m.)


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 74    Page 74
                                                                          of 180


      1                THE COURT:    I apologize.

      2                MS. LERNER:    No worries.

      3                THE COURT:    It has been a long time, and so we'll

      4   probably take one more break this afternoon maybe.          We'll see

      5   how long we can go.       Anyway, stay close.   As soon as they say

      6   they're ready to come back in, I want to start up immediately

      7   at that point.

      8                MR. ROGERS:    Judge, I was doing something else.       I

      9   didn't follow that.       The jury is eating their lunch now.

     10                THE COURT:    They're going to have their lunch.       This

     11   is like a morning break, you know, 15 to 20 minutes.          It will

     12   probably be closer to 20 or a little bit longer because they're

     13   eating lunch too.     Anyway, that's what it is.

     14                MR. ROGERS:    Okay.

     15                THE COURT:    We'll be in recess until the jury is

     16   ready to come back in.

     17        (Recess had at 11:18 a.m., and proceedings resumed in open

     18         court at 11:54 a.m.)

     19                THE COURT:    You can all be seated.

     20                Government ready for the jury to be brought back in?

     21                MS. LERNER:    We are, Your Honor.

     22                THE COURT:    Defendants ready for the jury to be

     23   brought in?

     24                MS. GAMBINO:    Yes, Your Honor.

     25                MR. ROGERS:    Yes, Your Honor.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 75    Page 75
                                                                          of 180


      1                THE COURT:    Bring the jury in.

      2                Are you keeping your own time, Ms. Lerner?

      3                MR. ZANZI:    We have been tracking, Your Honor.       It

      4   has been about 50 to 55 minutes.

      5                THE COURT:    Marijana is keeping track for me.       You

      6   want her to give you a notice?

      7                MS. LERNER:    How much time did you have that I used?

      8                THE COURTROOM DEPUTY:      About 55 minutes.

      9                THE COURT:    Okay.    So if you want her to give you a

     10   note or something, she'll do that.

     11                MS. LERNER:    There is no way I'm using two hours.

     12   Mr. Zanzi would be very annoyed at me.

     13                THE COURT:    Yes.

     14        (Jury in at 11:55 a.m.)

     15                THE COURT:    You can be seated.

     16                Feel free to pass the notes across because I get

     17   involved in other things and I forget and operate on my own

     18   internal clock sometimes.         Any time you need to take a break,

     19   pass a note and we'll do it.

     20                Ms. Lerner.

     21                MS. LERNER:    Thank you, Your Honor.

     22                Before we broke we were talking about how the

     23   conspiracy members were using the computers and equipment at

     24   the trustee's office to do their campaign work, and we had

     25   covered Mr. Wheeler's computer, Ms. Shelton's computer, and we


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 76    Page 76
                                                                          of 180


      1   were talking about Mr. Hunter's computer.         And this is an

      2   e-mail sent from Mr. Hunter.       It appears to be a private e-mail

      3   address, but he's sending it to these people at their township

      4   trustee address, including Ms. Shelton, himself, and

      5   Mr. Wheeler, and other people in this conspiracy, Ed Harris,

      6   James Leslie, Lamar Taylor.

      7                This is how they used their work computers.        There

      8   was nothing wrong to them in how they were using them.           They

      9   saw nothing wrong in using it for their own personal benefits.

     10   This is, again, the Elgin Eagles meeting, and the Elgin Eagles

     11   were the fundraising leg of EPIC for the men in the office.

     12                Here is another e-mail from Chuck Winer.        And,

     13   again, I was reminding you that this was the individual who was

     14   chatting about vacationing in Belize and in the Caribbean, and

     15   then at the end of that discussion, Mr. Garbutt told you that

     16   he handed Ethel Shelton a check.       And when I asked Ms. Shelton

     17   about that, she said she couldn't remember.         Well, Mr. Winer

     18   didn't think anything of using the township trustee's office to

     19   do that kind of thing because that's probably what he was told

     20   to do.   He's sending information for an ad for the prayer book

     21   to Ms. Shelton at her township trustee address and copying

     22   Mr. Hunter on it.

     23                Also, on Mr. Hunter's computer, something from

     24   Ms. Shelton's precinct committee person campaign from a few

     25   years ago.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 77    Page 77
                                                                          of 180


      1                And then you heard testimony that Mr. Leslie was

      2   doing a lot of printing of banners and things on the computers

      3   and the banner printer at the office.        On Mr. Leslie's computer

      4   were found things he did for Alex Wheeler.         Several of these

      5   things, including the banner for the campaign headquarters that

      6   included all three of the candidates at that time and for

      7   Ms. Shelton, this is on James Leslie's computer.          This is all

      8   from James Leslie's computer.

      9                And so, again, we have the conspiracy to commit wire

     10   fraud.   One of the elements of wire fraud is that materially

     11   false pretense, representation.       And, again, we don't have to

     12   prove that there was one.      It's just there to -- we believe

     13   there was, and I'll explain it to you, but it's there to help

     14   you understand what conspiracy they're charged with so you can

     15   determine whether they joined it.

     16                So here we have the handbook, which clearly states

     17   that rest or coffee breaks are considered as time worked.           Now,

     18   of course, no one's going to say that if you want to go out to

     19   lunch or, you know, eat at your desk that you have to abide by

     20   whatever policies you were doing at work.         It's your break.

     21   This is time you get off.      That doesn't mean you can violate

     22   other policies in the handbook or violate the law just by

     23   saying, "I'm on break," or "I'm on lunch."

     24                It is considered -- they're paid for that time, and

     25   it's considered part of the time that they're worked.          And here


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 78    Page 78
                                                                          of 180


      1   we have, of course -- this requirement prohibits employees from

      2   performing any services for vendors or clients on nonworking

      3   time that are normally performed by CTTO personnel.          This

      4   prohibition also extents to the unauthorized use of any CTTO

      5   tools or equipment and the unauthorized use of any CTTO client

      6   service methods and business.

      7                Now, you don't need a handbook to tell you that you

      8   can't do your campaign stuff at work, but it's there.          And it

      9   also prohibits misusing communication systems including

     10   electronic mail, computers, internets, and telephones.           One of

     11   the instructions the judge gave you before I began was that

     12   there's a handbook and you can use it to consider whether or

     13   not the defendants had the requisite intent to commit the

     14   crime.

     15                This is proof that what they knew what they were

     16   doing is wrong and they did it anyway.        This is common sense,

     17   and it's in the handbook as well.

     18                Here's another misrepresentation that we mentioned

     19   earlier.    This is the -- from the recording on September 26,

     20   2013, where as I mentioned Ms. Shelton failed to indicate that

     21   she had taken personal business for two and a half hours for

     22   that meeting.    And in another meeting, the one on October 3rd

     23   where Alex Wheeler got paid for the entire meeting that he sat

     24   through, a political meeting, and then asked for 23 minutes of

     25   comp time on top of that.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 79    Page 79
                                                                          of 180


      1                And when you're hearing arguments about how hard

      2   Mr. Wheeler worked and how he spent so much time working

      3   overtime and out of the goodness of his heart, he didn't list

      4   any of it.    Ask yourself two things:      First of all, what

      5   evidence do I have of that?       There's no evidence from anyone

      6   that he was working those hours.       Maybe he was.     But there's no

      7   evidence of it.

      8                The evidence that you do have is that he is

      9   extremely precise in his time sheets.        When he comes in at

     10   9:05, he puts down 9:05.      When he wants 8 minutes of comp time,

     11   23 minutes of comp time, 15 minutes of comp time, he puts it

     12   down.   Is someone who is that precise really going to be

     13   lackadaisical about keeping his hours when he's asking for 23

     14   minutes of comp time?

     15                And then on this last element -- and this is a

     16   stipulation that the judge read into the record, and it says

     17   that the parties agree and stipulate that at the times alleged

     18   in the Indictment, the payment of the township employees'

     19   salaries and wages by check and through direct deposit,

     20   electronic funds transfers, involved the transmission of

     21   information and funds in interstate commerce.

     22                And the other piece of that is that the whole

     23   conspiracy to commit wire fraud is, at least in part, grounded

     24   on the fact that they were using their own time at the

     25   trustee's office and the time of the other employees that they


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 80    Page 80
                                                                          of 180


      1   were using to help in the campaign instead of doing their own

      2   work.   So the payment of their salary, through interstate

      3   commerce, is in furtherance of the scheme because they're

      4   getting that salary when they're not supposed to be when

      5   they're doing campaign work.

      6                So I've just gone through the elements of wire

      7   fraud, but I'm going to loop back to conspiracy because this is

      8   the one that we have to prove beyond a reasonable doubt.

      9                Here it is.    This is a conspiracy as charged for

     10   wire fraud as we just looked -- as we just discussed.          And the

     11   defendants knowingly became members of the conspiracy so they

     12   could advance it, and someone in the conspiracy committed an

     13   overt act to advance the goal of the conspiracy.          So there was

     14   a conspiracy to obtain money or property of the township by

     15   using the time, resources, and employees of the township for

     16   their own political interests rather than the benefit of the

     17   citizens and the clients of the township.

     18                And you saw evidence of this conspiracy.        You saw it

     19   through the recordings.      You saw it through Lamar Taylor's

     20   testimony when he told you about how many meetings they were

     21   sitting through, regular meetings at the north annex on EPIC.

     22   You saw all the material on their computers, all the material

     23   in their office.     There was a conspiracy to use the township as

     24   their campaign headquarters, and the defendants knowingly

     25   became members so they could advance it.        These people all


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 81    Page 81
                                                                          of 180


      1   participated in that conspiracy.       They were all doing what they

      2   could to make it happen, including Ms. Shelton and Mr. Wheeler.

      3                And, again, remember from earlier, if a defendant

      4   joins a conspiracy, as long as they do it knowingly and

      5   voluntarily with the intent to advance the goal, they don't

      6   have to play any particular role.

      7                And, finally, an overt act -- sorry -- was committed

      8   in furtherance of the conspiracy.       Here we have several that

      9   were committed.     There were tickets distributed at the township

     10   office, collecting money at the township office, sending

     11   mailings at the township office.       These are all the ones we

     12   just reviewed.     Using the time at the township office to run

     13   the employee campaigns, political meetings, planning and

     14   organizing political fundraisers, and using the office

     15   basically as their campaign headquarters and the computers and

     16   printers as well.

     17                The citizens of Calumet Township basically made

     18   involuntary contributions to Mary Elgin's campaign and, by

     19   extension, to Ethel Shelton and Alex Wheeler's campaign when

     20   they were running their campaigns out of that office.

     21                The second conspiracy is to defraud the Calumet

     22   Township of honest services of the elected official, and that's

     23   Mary Elgin, and the purpose of it is to enrich her political

     24   campaign.    And the way they did it was the employees bought

     25   campaign tickets in exchange for job security.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 82    Page 82
                                                                          of 180


      1                So the scheme of conspiracy to defraud honest

      2   services -- conspiracy to commit honest services fraud -- sorry

      3   -- is basically depriving the citizens of Calumet Township of

      4   the intangible right to the honest services of the trustee and

      5   the employees of the CTTO through kickbacks of the employees'

      6   salaries to the trustee.

      7                Now, this word "honest services" I know some people

      8   kind of laugh when you're talking about it in terms of a

      9   politician, but, nonetheless, when an elected official takes

     10   office, they have an obligation and the public as a right to

     11   their honest services without corruption, and they cannot do

     12   that office in a corrupt way without violating this law.           And

     13   that's what this law covers.       And in this situation, it was

     14   done through kickbacks, and I'll explain that in a minute.

     15                And the reason that the public official must do that

     16   is they have a fiduciary duty to act only for the benefit of

     17   the people, not just who elected him but for the people that

     18   they serve, their constituents.       A public official owes a

     19   fiduciary duty to the public.

     20                Now, the defendants in this case don't have to owe

     21   that fiduciary duty themselves.       As long as they participate in

     22   a kickback scheme intended to deprive the public of its right

     23   to Mary Elgin -- the fiduciary's honest services.

     24                So what is a kickback?     The judge told you it's kind

     25   of the same thing as a bribe, but the main difference is the


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 83    Page 83
                                                                          of 180


      1   timing is different.     So usually when you think of a bribe, you

      2   think -- okay.     So you have the public official.       You have the

      3   person who wants to make the bribe.        They give the money to the

      4   public official, and then the public official performs an

      5   official action, you know, like putting a bill into law or

      6   signing an ordinance or something like that.

      7                The kickback, it's a little bit different.        You have

      8   the public official.     They take the official action first, and

      9   that produces money.     And from that pot of money, some of that

     10   -- most of that -- goes to the payer, and some of that goes to

     11   the public official.

     12                The most traditional way people think and understand

     13   this is that if there's a contract that needs to be signed for

     14   garbage services and someone wants to get that contract from

     15   the city, they may go to the mayor or whoever is making the

     16   decision and say, "Look, Mr. Mayor, I really want this

     17   contract, but I can't afford to pay you the bribe right now.

     18   But if you let me have the contract, I can charge the city 10

     19   percent more and then kick back the rest of it to you."

     20                That's how it works.     It's a bribe.    It's just that

     21   the timing of it is different than the normal bribe, but it's

     22   the same thing.     It requires a quid pro quo.       It requires an

     23   understanding that the employees will exchange a thing of

     24   value -- in this case, it's buying fundraising tickets -- for

     25   an official act, which is staying off the layoff list.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 84    Page 84
                                                                          of 180


      1                And keep in mind also that the instructions tell you

      2   that a solicitation for a kickback is also enough to make part

      3   of this quid pro quo.      It doesn't have to be an actual payment.

      4   So the distribution of tickets at the office is a solicitation

      5   for a kickback.     And the official act doesn't have to happen,

      6   so the people don't have to be laid off for the quid pro quo to

      7   be met, as long as it's promised or threatened or whatever.

      8                So in this situation, in this scheme to commit

      9   honest services fraud, we have the public official and those

     10   acting on her behalf, Mary Elgin and the coconspirators,

     11   Alex Wheeler, Ethel Shelton, and others.        And the official

     12   action that they're taking is they let the employees keep their

     13   jobs and stay off the layoff list, and this leads to employees

     14   having their salary, which goes directly to them.          And then the

     15   employees kick back part of that salary in the form of tickets

     16   to Mary Elgin, which is a very lucrative situation for her.

     17                Recall when Ethel Shelton was testifying, I asked

     18   her how many employees participate in the extravaganza, and she

     19   said about 35 to 40 percent.       And at the end of her tenure,

     20   there were about 80 employees.       Let's assume 100 for the sake

     21   of simplicity, and 40 percent of the employees are

     22   participating.     You know that about a dozen of those are

     23   deputies, and you know that they have to buy five tickets each.

     24   And then you know that everybody else has to buy at least two

     25   tickets, some three or four.       That's a lot of money.     That's a


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 85    Page 85
                                                                          of 180


      1   lot of money that she expects, and that's not even at full

      2   participation.

      3                And that's why it was important that everyone in her

      4   circle make sure that the employees knew they had to buy

      5   tickets.    Even if they couldn't really exert a lot of leverage,

      6   they could do it by threatening to lay them off.          That's why

      7   Ethel Shelton was calling Gladys Miller and Linda Collins-Brown

      8   to tell them, "You have to buy those tickets."

      9                So, again, you heard the testimony of Gladys Miller

     10   who told you she regularly bought the tickets except that one

     11   time and got chewed out for it.       Lamar Taylor told you that it

     12   was the expectation.     The employees were considered part of

     13   EPIC by those in the inner circle.

     14                The employees may not of thought of themselves that

     15   way, but EPIC thought of them that way.        Elena Lynch, who dared

     16   not to buy the tickets, got fired.        And that's the exact reason

     17   that Steven Hunter gave Warrien Poole for why she was faired.

     18   Horace Clay was confident he wasn't going to get fired because

     19   he was on payment plan.      He was making $22,000 a year, but he

     20   knew if he paid his $11 per pay period, he would be okay.

     21                Cynthia Holman-Upshaw who, like I said, enjoyed

     22   going to these fundraisers but knew it was expected of her.

     23   Same thing with Ms. Piggee who got collection letters when she

     24   couldn't pay right away.      John Davis, he couldn't buy the

     25   tickets.    He was given tickets, but he couldn't buy them, so he


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 86    Page 86
                                                                          of 180


      1   tried to help in other ways.       And Warrien Poole, again, given

      2   tickets by Steven Hunter to buy at the office, and same thing

      3   with Linda Collins-Brown.

      4                And they kept track of who paid and who didn't for

      5   years.   There are so many of these, I couldn't possibly show

      6   them to you in slow motion without putting you all to sleep.

      7   But there are -- and this isn't even all of them in these

      8   boxes, in these five boxes.       This is only a sampling of the

      9   ones that are in there.      And this is really the most important

     10   part.    What is the point of keeping track of who did not pay?

     11   It doesn't go on the campaign finance report.         What's the

     12   purpose of keeping track of who didn't pay other than to

     13   threaten the employees that you might lay them off if they

     14   didn't get with the program?

     15                This was found in Ethel Shelton's desk.        This is the

     16   list the employees wanted to stay off of.         They had no union.

     17   They had no protection.      They didn't want to be on this list.

     18   She told you she wasn't involved in firing or layoffs but it

     19   was in her desk along with campaign material.

     20                And what are the employees worth?       Well, I gave you

     21   a rough estimate.     Here's an exact one.     This is an

     22   extravaganza.    It's in November.     If you recall, they're

     23   usually before Thanksgiving.       There were 81 employees in

     24   attendance.    At $100 a ticket, that's $8,100 for one fundraiser

     25   on an off year.     There were two other fundraisers that year,


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 87    Page 87
                                                                          of 180


      1   three per year, and certainly during election years they were

      2   making more.

      3                In their own words, here is Ms. Shelton agreeing

      4   that some people are going to pay and some people are not going

      5   to pay.    It doesn't matter how much time you give them.

      6                And then Ms. Elgin says, "You have to take them to

      7   lunch off campus, kind of like an incentive thing.          I need

      8   100 percent.    We still have our jobs.      It's election time

      9   because we still got our jobs.       I really need you to pay.       I

     10   really need you to pay.      I need 100 percent.     Would you pay for

     11   your ticket?    Can we just pay by edict?"

     12                This is the message that Mary Elgin wants her

     13   deputies to send to her employees.        She is connecting the

     14   tickets with their jobs.      She is making it explicit.

     15                And here is Alex Wheeler again, as you recall,

     16   frustrated because he doesn't have any leverage over these

     17   employees.    And Ethel says, "That's right."       She's agreeing

     18   with him.    She says, "You tell them to buy the ticket and then"

     19   -- of course, we've heard about this -- "there's no

     20   consequences."     He told Mary from the very first year that

     21   you've got to give people a year, and then you've got to take

     22   out that stick.     But, as Ethel said, there's no consequences.

     23   They're frustrated by that.

     24                I guess maybe they wanted a one to one correlation

     25   that if you don't buy your tickets you definitely get fired


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 88    Page 88
                                                                          of 180


      1   instead of if you don't buy your tickets you might get fired.

      2   It's not clear what consequences they're talking about, but

      3   they wanted consequences.      And here we have Alex Wheeler

      4   talking about, "I'm not talking about the law."

      5                This is Stafford telling them they might be aware of

      6   the law.    And he's like, "I'm not talking about the law.         What

      7   I'm saying is if you know nothing's ever going to happen to you

      8   legally, you can't force anybody to do a damn thing.          You can't

      9   coerce anybody if you don't have a mechanism to coerce them

     10   with."   And Ethel says, "They think they can do their job and

     11   that's it."

     12                They knew this was illegal.      It's in their own

     13   words, and they said that when they didn't know that you were

     14   going to be listening.

     15                In this situation, in an honest services fraud, the

     16   fraud is on the public, the deprivation of the honest services

     17   of the public official.      And so the materially false

     18   representation is that they were performing a fiduciary duty to

     19   the public free of corruption.

     20                And this is the letter that we talked about earlier

     21   on in Government's Exhibit 60, one that's signed by

     22   Alex Wheeler which says one week after taking office Mary

     23   called a meeting of all township employees and announced she

     24   was immediately abolishing the decades-old practice whereby

     25   employees were required to donate two percent of their earnings


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 89    Page 89
                                                                          of 180


      1   to a so-called political fund.

      2                She declared she would rather have a harder time

      3   raising political funds voluntarily given than to know she was

      4   preying on helpless employees.       That is the kind of

      5   compassionate individual she is.       But when there is an implicit

      6   threat that your job is on the line, how voluntarily given is

      7   that donation?

      8                Again, because they're both wire fraud schemes, we

      9   have the same stipulation that applies regarding salary and

     10   wages being paid by interstate commerce, and in here it's the

     11   salary of the trustee and those also running for -- sorry --

     12   the trustee's salary being paid through check and wire that was

     13   in furtherance of the scheme.

     14                So, again, this is the -- these are the elements

     15   that the government has to prove beyond a reasonable doubt.

     16   The conspiracy:     That it was charged; that the defendants

     17   knowingly became members so they could advance it; and then

     18   someone in the conspiracy committed an overt act in furtherance

     19   of.

     20                In here, the conspiracy was to deprive the citizens

     21   of the Calumet Township of their right to honest services

     22   through kickbacks of the employees' salaries to the township,

     23   and we saw that through the evidence and the testimony.           We saw

     24   that the defendants participated.       We saw through the tapes

     25   that I just showed the transcripts from.        We saw from the


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 90    Page 90
                                                                          of 180


      1   testimony of people that said that they went to Ms. Shelton to

      2   pay and they got tickets from Ms. Shelton to distribute.           We

      3   saw it from the EPIC meetings that were recorded where they're

      4   discussing doing the distribution and selling and how people

      5   were saying they have to do it on break in order to make it

      6   legitimate.

      7                This is the conspiracy that these defendants were a

      8   part of, and they were frustrated that they didn't have more

      9   leverage.    It wasn't that they weren't a part of it.        They were

     10   frustrated that they didn't have more leverage that they could

     11   use.   They wanted to do more to make sure those tickets were

     12   bought.    And the overt act, distributing tickets at work,

     13   collecting money, keeping track of who pays and who doesn't,

     14   pointing out who's a team player and who's not, harassing

     15   people if they refused to buy tickets.

     16                Employees were led to believe that retention

     17   depended on their purchases.       Wheeler admitted in his interview

     18   with law enforcement that the process was meant to be

     19   intimidating.    The distribution of tickets and the collection

     20   of money, it was meant to be intimidating.         They were both

     21   frustrated that there were no consequences, and Wheeler told

     22   Mary from day one to enforce consequences.

     23                So those are the two charges.      I want to address a

     24   couple of things.     We heard in Ms. Shelton's testimony that she

     25   was really trying to distance herself from Mary Elgin, for


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 91    Page 91
                                                                          of 180


      1   obvious reasons, because you've heard a lot about Mary Elgin in

      2   the trial.    This trial is about Mary Elgin and it's not.         She's

      3   part of the conspiracy, but she's not on trial here.

      4                When she didn't know that you were going to be

      5   listening in, Mary Elgin said that, "She's still my best

      6   friend," and Ethel said that too.       And you heard that there was

      7   a falling out between the two of them.        Well, Ethel says we

      8   fall out all the time.      It's no big deal.

      9                And you also heard Ms. Shelton repeatedly saying

     10   she's just a secretary.      She was doing what she was told.       She

     11   didn't really have any authority, except that when asked, "You

     12   have more influence as her secretary than you'll have on the

     13   board," she said, "Oh, yeah, absolutely.        They don't know that.

     14   They think that it's the other way around."         She actually had a

     15   lot of influence in that position because Mary trusted her with

     16   her money.    Mary trusted her with her cash.       Mary trusted her

     17   with making sure the tickets were distributed, making sure the

     18   payments were made, making sure that she went after employees

     19   who were not paying for their tickets.

     20                This was -- these were important parts of her

     21   fundraising, and she trusted Ethel Shelton with that because

     22   she was friends with Ethel Shelton for a long time.          No matter

     23   how much Ms. Shelton wants to distance herself from Mary Elgin

     24   now, that's not true.      You heard Lamar Taylor say that he saw

     25   them and considered them close friends from as far back as the


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10,
                                                                  page 92    Page 92
                                                                          of 180


      1   first campaign.

      2                And then you have, of course, the statement that

      3   Alex Wheeler made to law enforcement where he said the

      4   distribution and the collection -- distribution of tickets and

      5   the collection of money were intended to be intimidating, and

      6   he was frustrated he had no leverage.

      7                Alex Wheeler was her longtime campaign manager,

      8   again, from the very beginning.       He gave tickets to his

      9   employees as he was given them from Ethel Shelton.          He

     10   participated in the meetings.       He was part of the EPIC inner

     11   circle.

     12                These two were part of a team.      Mary needed people

     13   she could trust, people who could advance her political

     14   interests.    She depended on these two, her longtime campaign

     15   manager and her close friend.       I expect the defendants will

     16   point the finger at Mary Elgin and say it had nothing to do

     17   with me, but it was Ethel Shelton who chose to do the things

     18   that she did.    And it was Alex Wheeler who handed out tickets

     19   and encouraged his coconspirators to use a heavy hand and

     20   promised to give 100 percent participation.         He told Elena

     21   Lynch to make it right if she wanted to keep her job.

     22                They committed to 100 percent participation.

     23   They're not on trial here for what Mary did.         They're on trial

     24   for what they did.     This case is about accountability.        It is

     25   about using the trustee's office for their own personal gain,


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10,
                                                                  page 93    Page 93
                                                                          of 180


      1   not just themselves personally but the entire conspiracy

      2   including Mary Elgin.

      3                Hold these defendants accountable.       Review the

      4   evidence and return the verdict that the evidence requires,

      5   guilty on all counts.

      6                THE COURT:   Ms. Gambino.

      7                MS. GAMBINO:    Thank you, Your Honor.     It is going to

      8   take me a second to get set up here, so if you want to stand up

      9   and stretch and move around a little.

     10                Can you hear me?    Great.

     11                   CLOSING ARGUMENT - DEFENDANT SHELTON

     12                MS. GAMBINO:    When I stood before you at the very

     13   beginning of this trial, I told you that Ethel Shelton was

     14   presumed innocent, she's not guilty of the charges here, and

     15   that the evidence would not support a finding that she is.           And

     16   now you have had a chance to review all of the evidence, and

     17   I'm going to go back through it briefly, not in great detail

     18   because I know that you've been paying close attention and you

     19   have your own ideas and impressions about the evidence.            There

     20   is no conspiracy here, ladies and gentlemen.

     21                Conspiracy is an agreement to do something illegal.

     22   And at no moment during the entire time that the government is

     23   alleged the supposed conspiracy went on did Mrs. Shelton agree

     24   with Mary Elgin or Alex Wheeler or any other person to engage

     25   in any conduct, and the government's evidence simply hasn't


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10,
                                                                  page 94    Page 94
                                                                          of 180


      1   shown that's true.     Mrs. Shelton did not agree to commit fraud

      2   against the citizens of Calumet Township or fraud against

      3   anyone else.

      4                Mrs. Shelton all her life -- and you've heard a lot

      5   about Mrs. Shelton's background, has been a hardworking, honest

      6   and dedicated --

      7                THE COURT:   Ms. Gambino, I don't think your mike's

      8   working.

      9                MS. GAMBINO:    Oops.   I guess it helps if I turn it

     10   on.   Sorry.   Is that better?

     11         (The jury collectively responded.)

     12                MS. GAMBINO:    Okay.   Good.

     13                Anyway, Mrs. Shelton is a dedicated, hardworking,

     14   and honest individual.      And if the government suggests that

     15   Mary Elgin trusted Ethel Shelton with her money, which we could

     16   talk about a little bit later, she did so because she knew that

     17   Mrs. Shelton is an honest woman and that Mrs. Shelton is not

     18   going to steal from her and not going to write checks to

     19   herself and is not going to do anything that she's not supposed

     20   to do because she's a person of character, honesty, and

     21   integrity.     And she conducted herself that way throughout the

     22   entire course of her work with Mrs. Elgin just the same way she

     23   had conducted herself throughout the entire course of her work

     24   for the steel mill, how she had conducted herself when she

     25   worked for the dress shop.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10,
                                                                  page 95    Page 95
                                                                          of 180


      1                You know, my mom once upon a time said a leopard

      2   doesn't change its spots.      And you have heard from every

      3   witness that testified here, including government's witnesses,

      4   that Mrs. Shelton is nothing if not a person of character and

      5   integrity and honesty and decency and somebody who's

      6   compassionate and willing to help other people.

      7                And you don't start out that way from the time that

      8   you're a young woman in the '60s struggling to support your

      9   kids and family and trying to help workers in the steel mill

     10   and raising a family and raising your family's family and then

     11   suddenly end up and decide to participate in illegal activities

     12   when you're 72.     I'm sorry, ladies and gentlemen.       It just

     13   doesn't happen that way.

     14                Did Mrs. Shelton agree with Mary Elgin or anyone

     15   else to participate in bribery?       Of course, she didn't.      There

     16   is absolutely no evidence of bribery in the case, and you even

     17   heard Agent Holbrook testify to that.

     18                And as far as kickbacks go, we all know what

     19   kickbacks are, and being a neighbor to Illinois, certainly, you

     20   know what kickbacks are.      Kickbacks are when some big

     21   contractor promises to put money in a politician's pocket if he

     22   gets to work on the tollway or if he gets to work on the

     23   highways.    We're not talking about kickbacks in this case,

     24   ladies and gentlemen.

     25                If the government's theory is correct, then every


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10,
                                                                  page 96    Page 96
                                                                          of 180


      1   single political donation that anybody ever makes anywhere is a

      2   kickback.    And to suggest that Ms. Elgin, in trying to get her

      3   employees to participate as well as getting community members

      4   to participate by making voluntarily donations was asking for a

      5   kickback is absurd.     It's completely absurd, and it's even more

      6   absurd to suggest that Mrs. Shelton agreed in any way, shape,

      7   or form to try and get employees to involuntarily buy tickets,

      8   which is essentially what the accusation here is.

      9                Let's talk about what the government alleges.         They

     10   allege that the conspiracy, if it exists, started in 2003 and

     11   lasted all the way until 2014.       Now, we know that that's not

     12   true for a number of reason.       But with respect to Mrs. Shelton,

     13   for sure we know it's not true.

     14                And how do we know that?     First of all, there is no

     15   agreement back in 2003.      Mrs. Shelton told you about her

     16   relationship with Mary Elgin, how their families and selves had

     17   crossed paths over the years, and she was a friend and an

     18   acquaintance of Mrs. Elgin.       She hadn't yet become her best

     19   friend but she knew her, and she was asked to participate after

     20   Mrs. Elgin won her first election in 2003.

     21                Mary Elgin asked her if she wanted a supervisory

     22   position.    And is that hard to understand?       No, it's not hard

     23   to understand because Mary Elgin knew about Ethel Shelton's

     24   role in union organization when she was working in the steel

     25   mills, and she knew that Mrs. Shelton was good at organizing,


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10,
                                                                  page 97    Page 97
                                                                          of 180


      1   detail oriented, and that she was an energetic worker.

      2                But did Mrs. Shelton say, "Sure, I'll become a

      3   deputy or supervisor"?      No, she didn't say that.      And why

      4   didn't she say that?     One, because she didn't know what a

      5   deputy was, didn't know what a supervisor was.

      6                And Mrs. Shelton is also a careful person, and she

      7   doesn't want to overextend what she does or promise to do

      8   things she doesn't know how to do.

      9                Two, she'd already worked for 35 years in the steel

     10   mill.    She had a nice part-time job in a clothing store she

     11   liked.   She didn't really need a job.       And if she was going to

     12   take another one that would help the community and be

     13   interesting, she didn't want to have to do it full time.

     14                She asked Mrs. Elgin if she could have a part-time

     15   job, and Mrs. Elgin as part of her campaign had claimed that

     16   she's not going to have a bunch of part-time employees because

     17   that had been a problem with the prior administration.           If

     18   Mrs. Shelton was going to come on board, it was going to be

     19   full time.

     20                And you know, based on the testimony, that she was

     21   offered a position once Ms. Elgin won, and it was in the

     22   finance department.     She came in as a finance clerk making, you

     23   know, 25, $28,000, whatever it was.        And she did that position

     24   from 2003 to 2006, and she was an employee just like any other

     25   employee.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10,
                                                                  page 98    Page 98
                                                                          of 180


      1                She wasn't involved in dealing with the tickets.

      2   Her deputy was giving tickets to her.        And she said, yes, she

      3   would buy the tickets as the finance clerk because she believes

      4   in supporting the organizations that she belongs to.          If she

      5   believed in Mary Elgin and her politics and what she was trying

      6   to do at the township, she was going to support Mary Elgin the

      7   same way that she would support her church, that she would

      8   support her family, that she would support the people and

      9   causes that she believed in.

     10                Now, come 2006/2007, Mary Elgin, who you've heard

     11   very much about, is a rather difficult person to deal with.

     12   She had already lost two secretaries, and she was looking for

     13   another secretary to take the place of the most recent one that

     14   had just left, and so she asked Mrs. Shelton to be her

     15   secretary.    Why would she do that?      Because Mrs. Shelton knows

     16   how to deal with workers, and she knows how to deal with

     17   management.    She had experience doing this at the steel plant.

     18   She's an even-keeled person, and she's a quiet person, but

     19   she's quiet and strong.      She can be funny and all those things.

     20                So then she becomes a secretary.       Now, selling and

     21   distribution of the tickets, the fundraising tickets, that was

     22   something that had been going on since the very beginning of

     23   Mary Elgin's time with the township, and she had a system in

     24   place, and this is how she did it.        Some employees bought their

     25   tickets and some employees didn't, and it was the secretary who


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING   ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10,
                                                                  page 99    Page 99
                                                                          of 180


      1   take care of keeping track of the tickets.

      2                Now, why do you need to keep track of the tickets?

      3   Well, you need to keep track of the tickets because politicians

      4   have to keep track of everybody who makes donations to them,

      5   and they have to provide the amount and the name and the

      6   address of the person who's donating and put it in their

      7   campaign finance reports.      Somebody's got to do that work.

      8                Why would you keep track of people that don't pay?

      9   Well, if you've ever worked in an organization or worked on an

     10   event or a fundraising event or something that happens yearly,

     11   you know that you want to get involved the people that are

     12   supporters.    You want to try to encourage other people to

     13   become involved, and you need to know how many tickets you're

     14   going to want to buy for the next year.

     15                If it turns out that half or 60 percent of your

     16   people are not buying your tickets, then maybe you don't want

     17   to order as many tickets the next time around.

     18                The government suggests to you without a single

     19   scintilla of evidence that there was a layoff list.          No such

     20   list existed.    You haven't seen that list.       You haven't been

     21   presented with any deputy who said we kept such a list or any

     22   individual who said there actually was such a list.          This is

     23   employee talk.     This is rumors.    This is the sort of thing that

     24   happens any time an organization has a layoff.

     25                Everybody gets afraid of who's going to have to go.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 100    180 100


      1    Last one in, first one out.       You've got seniority.      You don't.

      2    The boss likes you.     She doesn't like me.      And, you know,

      3    that's what happens during the time of a layoff.

      4                 And why was there a layoff?      This wasn't the

      5    creation of Mary Elgin.      As you will recall, Mary Elgin did a

      6    lot of pretty significant work for the township.          She was --

      7    she had moved one building -- from one building to the next.

      8    She had found another location that was much improved not only

      9    for the clients but for the employees.         Several people talked

     10    about that.

     11                 She was involved in trying to save the township's

     12    budget.    The township needed the budget to be able to help the

     13    people it served, and there were people in the state who were

     14    trying to take the budget away.        So she was fighting with the

     15    state officials and various other people to try and maintain

     16    their budget.    And when the state didn't provide money or they

     17    didn't have enough to meet their budget, she had to make budget

     18    cuts.   And that's a normal thing.

     19                 You know, it's not as if you've been led to believe

     20    that layoffs were somehow used as some kind of a threat or

     21    another.    She would have much rather -- if you listened to the

     22    full context of the political meetings that had been recorded

     23    by Stafford Garbutt, she would much rather have not laid off

     24    anyone and kept her office functioning at full speed.

     25                 Also, ladies and gentlemen, you have to kind of


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 101    180 101


      1    wonder about the timing of an investigation when it happens

      2    during an election year.      That just has to raise a little bit

      3    of suspicion, but let's go back to the conspiracy that's

      4    alleged.

      5                 So we know that Mrs. Shelton doesn't even begin to

      6    be involved in dealing with tickets, a system that's already in

      7    place before she ever gets there, until she becomes a

      8    secretary, and they move into the new building in 2008.

      9                 Now, Mrs. Shelton didn't have to come in and testify

     10    but she did; and she answered my questions, and she answered

     11    the government's questions, and she answered your questions.

     12    And what she said with respect to the relationship between the

     13    tickets and the supposed layoffs is there wasn't any.           That she

     14    would never have agreed with Mrs. Shelton [verbatim] to try and

     15    force anyone to buy any tickets, and she didn't do that.

     16                 Now, there were two incidents of phone conversations

     17    that were upsetting to both Mrs. Shelton and to the people she

     18    had conversations with, one in 2009 and one in 2013.           And she

     19    was making those phone calls as Mrs. Elgin's secretary.            You

     20    know, there are two things going on here.         Mrs. Shelton is an

     21    employee, and she's not even one of the most highly paid

     22    employee.    She makes less money than the deputies.         She makes

     23    less money than the assistant deputies, and she makes far less

     24    money than Stafford Garbutt or Mary Elgin.         She got no special

     25    perks.   She got her salary.      She didn't ask for special perks.


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 102    180 102


      1    She would have liked to have had a township car.          The other

      2    secretaries did, but she didn't.        She would have liked to have

      3    had her gas paid for and her insurance paid for; but it wasn't

      4    offered to her, and she didn't have it.

      5                 She would have liked to have had Stafford Garbutt's

      6    -- who wouldn't like to have Stafford Garbutt's $60,000 salary

      7    for doing we're not quite sure what, but she didn't have that

      8    either.    So we're not talking about personal benefits to

      9    Ethel Shelton other than the salary that she worked very hard

     10    to earn.

     11                 Now, in 2013, we know that she and Mary Elgin are

     12    having problems and their friendship is on the rocks, and she's

     13    deciding she's going to run for board membership, a campaign

     14    which doesn't work out, and eventual she's not elected.            And

     15    onward her life goes, and she continues to work, not in

     16    politics.

     17                 But to say that she was involved in a conspiracy to

     18    engage in criminal conduct from 2003 to 2014 rests on

     19    absolutely no evidence.      They are relying on phone

     20    conversations -- or rather recorded conversations and

     21    allegations and recordings made by Stafford Garbutt for a very

     22    brief time in 2013 to establish a 10- or 11-year conspiracy.

     23    And it doesn't even make sense because during the whole first

     24    three quarters of this alleged conspiracy, Mrs. Shelton wasn't

     25    even in a position to be involved in the conduct they are


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 103    180 103


      1    alleging was illegal.

      2                 And they're saying that this is somehow some kind of

      3    fraud.    Nobody has alleged here nor has any evidence been

      4    provided that Mrs. Shelton made any fraudulent statements of

      5    any kind.    And, in fact, you've had an opportunity to listen to

      6    Mrs. Shelton's testimony and evaluate it, and she admitted to

      7    facts that weren't necessarily all that helpful to her.

      8                 She was asked about the conversation between her and

      9    Gladys Miller, which obviously was upsetting to Gladys miller.

     10    She didn't recall it.      She didn't claim that Mrs. Miller didn't

     11    say those things or that they didn't have the conversation.

     12    What she said was, "I respect Gladys Miller.          She's a woman

     13    who's very careful and detailed in her work.          If she said it

     14    happened, it probably happened."        No intent to deceive anyone.

     15                 Every single person who has testified up there has

     16    said about Ethel Shelton that she's going to tell you what she

     17    thinks:    Good, bad, ugly, whatever it is.       She's going to say

     18    what's on her mind.     She's not trying to deceive anyone about

     19    what she said or why she did it.        No intent to hide any

     20    conduct.

     21                 When Ethel Shelton tells you, "I didn't believe it

     22    was wrong to do some campaign work or personal work on my

     23    breaks or at my lunch hour or after work," it's because that's

     24    what she believed.     And why does she believe that?        Because the

     25    leadership of the organization didn't lead her to believe


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 104    180 104


      1    anything else.

      2                  Use your common sense, ladies and gentlemen.        How

      3    many times have you been at work and you had to make a doctor's

      4    appointment?     You had to get in touch with a friend for

      5    something.     You had to arrange a family member' birthday party.

      6    You had to do something that required you to do business during

      7    business hours.     You do that on your lunch break.        You do that

      8    on whatever break you have.       You do that after work.      And you

      9    don't think that you're violating any law by doing that.

     10                  And nobody has pointed out to you in this courtroom

     11    any law that has been violated by doing personal work or

     12    campaign work on your lunch hour or on your break.           Even this

     13    employee handbook which, by the way, is put together by the

     14    trustee herself and changes at the desires and whims of the

     15    trustee, is not clear about what activities are prohibited

     16    except for those that are going to conflict with the business

     17    of the township.

     18                  What about actual deception by Ethel Shelton in

     19    terms of her work?     She worked -- her normal hours were 8:00 to

     20    4:00.   And if you look at the attendance sheets that have been

     21    put into evidence, you'll see that she entered comp time, sick

     22    time, vacation days.      Some days were 8:00 to 4:00.       Some days

     23    were less.     So 8:00 to 4:00 was normal, but there were times

     24    when she worked less.      Could she record times when she worked

     25    more?   No.    Why not?   Because the handbook also says that flex


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 105    180 105


      1    time and overtime and comp time are all at the discretion of

      2    the supervisor, and her supervisor was Mary Elgin.           And

      3    Mary Elgin told her, as Mrs. Shelton told you, that she didn't

      4    allow her to record her comp time because they were working

      5    late all the time and she didn't want to set up an appearance

      6    or favoritism or impropriety or anything like that by having

      7    Mrs. Shelton earn all this extra comp time.

      8                 So she didn't.    She stayed after work, and she made

      9    up work.    If she went over an hour and a half on her lunch time

     10    for a meeting offsite paid for by EPIC that Mary asked her to

     11    be at, then she would work longer at the end of the day to make

     12    up for whatever work she didn't get done.

     13                 Mrs. Shelton would have done that anyway because

     14    that's the kind of worker she is.        She takes pride in her work.

     15    She works hard, and she wants to get the things done that she

     16    has to do.    So she worked extra hours.       If anything, the

     17    citizens of Calumet Township and the Calumet Township Trustee's

     18    Office owed her money that she didn't ask for that she would

     19    never be paid for.      So the idea that she was somehow cheating

     20    anyone out of her work and her good efforts is simply untrue.

     21    It's a fantasy.

     22                 Bribery.   We don't have to spend much time on

     23    bribery.    But no quid pro quo.     No this for that.      No money

     24    going into Mrs. Shelton's pockets.        No money going into

     25    Mary Elgin's pockets.      No money going anywhere where it doesn't


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 106    180 106


      1    belong.    There is no bribery in the case.

      2                 Kickbacks.    The problem with the government's theory

      3    about kickbacks is that you have to have both the quid and the

      4    quo.    Both the "this' and the "that."       And what we have in this

      5    case is a handful of employees who were disgruntled or upset

      6    about something or another who believed that there was a layoff

      7    list, who believed that their contributions would have

      8    something to do with whether they got fired or not, but no

      9    official offer or act on the other side.

     10                 Nobody got hired and were sat down and said, "You're

     11    going to have to be a part of my EPIC team and you're going to

     12    have to make political contribution or I'm not going to hire

     13    you."   Nobody testified to that, and there is not even the

     14    implication of that.      And the reason you know that is because

     15    there were at least three or four people who testified here who

     16    had started off in Dozier Allen's administration, and they were

     17    rehired.    They weren't political friends.       They weren't

     18    political -- but they were qualified people, and they were

     19    rehired by the Elgin administration.        It had nothing to do with

     20    whether money was going to come out of their salary or wasn't.

     21                 It's not good enough for people to imagine or

     22    believe that there's some layoff list or that their jobs are

     23    dependent of these contributions.        There has to be some

     24    evidence of it.     There is nothing but the speculation of

     25    evidence of it.


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 107    180 107


      1                 Now, we have to talk about Stafford, although I

      2    would rather not.     And the Judge is going to give you an

      3    instruction, and the instruction is going to say that you have

      4    to consider Stafford Garbutt's testimony with caution and great

      5    care.    And the reason that you do that is because he, if not

      6    actually offered benefits, believed he was offered benefits and

      7    was involved in criminal activity himself.         And in return for

      8    his work with the FBI agent, nothing happened to him.

      9                 Now, what do we know about Mr. Garbutt and his

     10    motivation?    First of all, Mr. Garbutt didn't want to own up to

     11    you that he had an intimate relationship with Mary Elgin when

     12    he first started off, but you know that's true.          How do you

     13    know that's true?

     14                 First of all, Mrs. Shelton told you that that's what

     15    happened, and she was in a position to observe and see the

     16    comings and goings of Mary Elgin and Stafford Garbutt.           And how

     17    else do you know that?      Who else gets to create their own job,

     18    get highest pay in the organization, create a completely new

     19    job -- nobody's sure what it is and what it does -- that hasn't

     20    been in existence before, gets $60,000, get a car, get gas, get

     21    insurance, and live with the boss?        Does that happen to

     22    somebody who is not having a relationship with a boss?           I mean,

     23    that's just -- we can use our common sense.          That makes no

     24    sense.

     25                 And why was it that he went to the FBI after waiting


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 108    180 108


      1    13 years to do that?      Mr. Garbutt started out with Mary Elgin

      2    at the very beginning back in 2003.        Well, because we also know

      3    and he grudgingly admitted, that after he and Mary Elgin fell

      4    out, he lost $15,000 from his salary.         She took away his car.

      5    She took away his gas, and she took away his insurance.            And

      6    she humiliated him in front of others.

      7                 So Stafford Garbutt may have a conscience with a

      8    slow burn, and he may like to now conceptualize himself as a

      9    whistleblower; but really what Mr. Garbutt is is a vengeance

     10    seeker.    And why would he include Mrs. Shelton in that?          He

     11    kind of lumped her in with Mary Elgin.         And you also know,

     12    although he didn't want to own up to you, he and Mrs. Shelton

     13    had some pretty serious differences of opinion with respect to

     14    their various religious and philosophical views.          He, in fact,

     15    had contempt for Mrs. Shelton's beliefs, and he made her feel

     16    bad about them.     But he wasn't willing to say that, and he

     17    wasn't willing to own up to the fact that he had an affair with

     18    his boss while his wife was living in Belize.

     19                 Now, do we bring that up to make any kind of

     20    judgment about his moral principals?        No.   We bring that up

     21    because that is a measure of deceit.        That is an unwillingness

     22    to say what's what and to hide the truth.         And it's important

     23    because it goes to credibility, and it's super important in

     24    this case because the whole case is based on this man's word.

     25    He chose who he recorded.      He chose the documents he took out


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 109    180 109


      1    of the office.     He chose what he was going to do, when he was

      2    going to do it, and how he was going to do it.          And the FBI

      3    agents relied on him.      They relied on his representations, and

      4    they relied on him being a truth teller when he clearly wasn't.

      5                 This is a jury instruction that the Judge has read.

      6    And as you can see -- and it will be in your packet -- you may

      7    give this witness's testimony whatever weight you believe is

      8    appropriate keeping in mind that you must consider that

      9    testimony with caution and great care, not only because he

     10    received these benefits, but he's a liar.         He wasn't honest

     11    with FBI Agent Holbrook.      He didn't tell him about his

     12    relationship with Mary Elgin.       He didn't tell him why he lost

     13    the income, the car, and the perks.        And he told him that his

     14    wife was living here.

     15                 You heard him Agent Holbrook testify, "Oh, I think

     16    his wife was living here with him."        But he told you guys that

     17    his wife, he admitted, lives in Belize; had to stay in Belize

     18    because of their property in Belize; and she only came up here

     19    to visit.    She never lived here.

     20                 He was dishonest with you about his relationship,

     21    and he was dishonest with you about his conduct and feelings

     22    with respect to Mrs. Shelton.

     23                 Now, we don't blame the FBI agent for relying on

     24    Mr. Garbutt, although he could have done a much more thorough

     25    investigation into what Mr. Garbutt was all about.           He was a


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 110    180 110


      1    new agent, and he had only managed two informants before.            This

      2    is an informant that really got over on him.

      3                 Now, in order for this supposed system of

      4    intimidation to work, you have to have the cooperation of the

      5    deputies because they are the ones giving out the tickets to

      6    their employees.     You had two deputies that came here and

      7    testified, Cynthia Holman-Upshaw and Lamar Taylor, and each of

      8    them said they didn't discuss the tickets with their employees.

      9    They didn't tell their employees that they were going to be on

     10    a layoff list if they didn't buy the tickets.          They didn't even

     11    discuss the tickets at all.       It was up to the employees to buy

     12    the tickets or not buy the tickets.

     13                 Cynthia Holman-Upshaw didn't even think this

     14    extravaganza was a political event.        She thought it was a

     15    social event.    They were trying to create an atmosphere of

     16    support for the work of the office, and this was a reward.

     17    This was something that people liked to go to.          It was a nice

     18    event.   And Lamar Taylor contributed his tickets because he

     19    supported Mary.     He was her campaign manager.       But he didn't

     20    tell you that he went around coercing his employees to buy

     21    tickets or that anyone else did either.

     22                 Now, there's a difference between the testimony of

     23    Lamar Taylor and Mrs. Shelton on the question of when they met,

     24    and that's understandable.       They had associations with each

     25    other over a long period of time.        Neither Mrs. Shelton nor


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 111    180 111


      1    Mr. Taylor are super young anymore, although very energetic and

      2    well spoken, and it's just quite possible that he's mistaken

      3    about how he and Mrs. Shelton met.

      4                 Mrs. Shelton told you when she met him and how she

      5    got involved with Mary Elgin and how she got involved with the

      6    campaign, and she simply wasn't involved with the first

      7    campaign.    She didn't come involved with the Elgin political

      8    campaigns until the second round.

      9                 Let's talk about Gladys Miller.       Gladys Miller was a

     10    lovely person.      She trained Mrs. Shelton when she came to

     11    finance, and the phone call that she was upset about that

     12    occurred in 2013, or whenever it was -- I don't remember

     13    exactly.    You all probably have a better memory about that than

     14    I do.   Mrs. Elgin had asked Mrs. Shelton as her secretary to

     15    call Gladys Miller and set up a meeting, and that's what

     16    Mrs. Shelton was trying to do.

     17                 Now, she was persistent in trying to do it because

     18    her boss asked her to do it, and typically when your boss asks

     19    you to get a job done, you want to get the job done.           Set up a

     20    meeting.    Okay.   I'll set up the meeting.

     21                 There was no negative after effect as a result of

     22    that.   We don't know that the subject of that meeting was

     23    tickets because there was no followup on that, and Mrs. Miller

     24    didn't testify that she had any bad feelings about Ethel or

     25    Mrs. Shelton after that, and she didn't buy the tickets at that


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 112    180 112


      1    time.    Not only did she not buy the tickets at that time, but

      2    she's still working for the CTTO.        And she, who distributed

      3    tickets to employees also, never testified that she coerced,

      4    forced, or said anything to employees about whether or not they

      5    had to buy their tickets.

      6                 Linda Collins-Brown is the other person who had a

      7    problematic interaction with Mrs. Shelton in 2009, and we're

      8    talking about one problematic interaction in a work

      9    relationship that lasted for 10 years.         I mean, I don't know

     10    about you all, but I certainly have had more than one

     11    problematic interaction with people over the course of 10

     12    years.   I think one is pretty good.

     13                 What do we know about Ms. Collins-Brown?         She

     14    received -- she was one of the ones that started off in Dozier

     15    Allen's administration.      She received work related reprimand

     16    from her deputy.     She didn't want to be here in this courtroom

     17    to testify.    And what she expressed about the telephone

     18    conversation that she had with Mrs. Shelton was that she was

     19    upset with Mary Elgin.      Mrs. Shelton had asked Mary Elgin to

     20    call her and tell her that she wasn't going to be -- that Ethel

     21    was not going to be permitted by Mrs. Elgin to take back the

     22    tickets, and Linda Collins-Brown didn't take that well.             She

     23    wrote a letter.     You saw the letter.     And at her request,

     24    Mrs. Shelton returned to her everything she had sent.

     25                 Same thing as with Miller, there are no subsequent


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 113    180 113


      1    bad interactions reported between she and Mrs. Shelton for the

      2    remainder of her work there.       It was an incident that happened

      3    in 2009, and Linda Collins-Brown is still with the CTTO.            She

      4    wasn't involved with trying to coerce or be coerced or

      5    threatened or anything else with respect to tickets.

      6                 Now, Elena Lynch, she's the young woman who

      7    testified she believed she was laid off or fired because she

      8    didn't buy tickets.     Well, that may or may not be true.         What

      9    we do know from Warrien Poole is that Elena Lynch was

     10    overqualified for the job that she applied for and that she was

     11    hired by Steven Hunter against Warrien Poole's advice.           Warrien

     12    warned Steven, you know, she's not going to work out with us

     13    because she needs more money and challenge than we're going to

     14    be able to give her here.      She's going to get bored.       Sure

     15    enough, that's what happened.       She got bored.     She didn't have

     16    enough challenge.

     17                 So then she became difficult to deal with from

     18    Warrien Poole's point of view, and then it got to the point

     19    where she had to go.      Well, Steven Hunter, facing Warrien Poole

     20    saying I told you so, it'd be much easier for him if he did

     21    say, "Well, she was not a team playing.         She didn't buy her

     22    tickets so we just got rid of her."        It's much easier of

     23    Steven Hunter to say that than to say, "You're right, Warrien.

     24    You were right.     I was wrong.    I shouldn't have hired her in

     25    the first place."


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 114    180 114


      1                 And what does she say about Mrs. Shelton?         She went

      2    up to Mrs. Shelton to fix her computers, and she was very

      3    pleasant to interact with and had absolutely no dealings with

      4    Mrs. Shelton around the question of tickets.

      5                 Now, Horace Clay is the only person who claimed in

      6    court that he bought tickets as job security, and perhaps in

      7    his mind that's what he did.       But his deputy was Lamar Taylor,

      8    and you know that Lamar Taylor testified that he never talked

      9    to his employees about tickets.        So if Mr. Clay thought it was

     10    going to be job security for him, nobody in authority ever told

     11    him that.

     12                 We know it wasn't, in fact, true because

     13    Mrs. Shelton told you that at one point in time when layoffs

     14    were being considered and they had to get rid of people out of

     15    Mr. Taylor's area, Mr. Horace Clay's head was on the chopping

     16    block, and Ethel intervened and said, "No, you shouldn't get

     17    rid of him now because he's ill and needs the insurance."            Now,

     18    Mr. Clay doesn't know that, but that's the fact of it.

     19                 And what about John Davis?      He seemed like a nice

     20    guy.   If you remember when he was on the stand and we started

     21    to talk about that the agents came to his house to talk to him.

     22    And he said at first it started out okay, and they were sitting

     23    around his kitchen table.      And then one of the agents started

     24    pounding her first on his table, and it made him feel a little

     25    bit scared, a little bit uncomfortable.         Mr. Davis was not


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 115    180 115


      1    happy being here.     He felt he was not here under his own will.

      2                 And what else do we know about Mr. Davis?         We know

      3    he didn't buy tickets at all.       Nothing ever happened to him.

      4    He didn't say he felt coerced or forced or threatened or on a

      5    layoff list because he didn't buy tickets.         It didn't seem to

      6    matter to him at all.      The person he felt intimidated by was

      7    the FBI agent pounding on his kitchen table.

      8                 And Ms. Piggee is another one.       She didn't buy all

      9    the tickets for all the events.        Nothing ever happened to her.

     10    Her deputy didn't coerce her.       She didn't testify that anybody

     11    told her or threatened her that she was going to be laid off,

     12    and she didn't have any complaints about Mrs. Shelton

     13    whatsoever.

     14                 Same thing with Warrien Poole.       Warrien Poole was in

     15    a completely different area, and he talked about Steven Hunter.

     16    Now, do we have any idea if there was any relationship at all

     17    between Mrs. Shelton and Steven Hunter?         No, we don't.    We

     18    don't know what Steven Hunter thought.         We don't know what he

     19    did.   All we know is what other people say he did or said, and

     20    none of what Steven Hunter did or said had anything at all to

     21    do with Mrs. Shelton.

     22                 Warrien Poole, as we discussed earlier, recommended

     23    against hiring Elena Lynch.       He said she was overqualified,

     24    bored, and troublesome.      Certainly, it was easier for Hunter to

     25    say that she wasn't a team player than to admit that Mr. Poole


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 116    180 116


      1    was right and he was wrong.

      2                 That's a mistake.     It should say 2014, not 2013.

      3                 Let's talk about the other evidence, and I won't

      4    belabor it.    Listen to the recordings of the meetings that

      5    happened, the first one on September 26th that happened during

      6    the lunch hour and the other one that happened -- I think it's

      7    T4 in your tab -- that occurred after work.

      8                 And if you listen to not just the clips, you'll have

      9    the -- if you want them, you'll have the disks that have the

     10    entire conversation.      Listen to those and get a feeling for how

     11    those meetings went and what the tenor of the meetings were and

     12    what subjects were being talked about beyond these four to

     13    two-minute clips out of two and a half hours of discussion.

     14                 You will see that there was nothing ever decided and

     15    there's been no evidence, no matter how people vented or

     16    expressed their frustrations about people not participating in

     17    fundraisers, there was no action to follow up on any of the

     18    things that were said.      Nobody came in here and testified,

     19    "Yeah, sure enough, after this meeting happened, my supervisor

     20    asked me to go to lunch and tried to get me to buy tickets."

     21    Or, "Yeah, sure enough, when I was on my way to the car after

     22    work, I was stopped by another deputy, and that deputy said,

     23    'Come on, help us out.      We need to buy tickets.'"

     24                 In fact, after the EPIC meeting in which

     25    Mrs. Shelton is asking the deputies to help, they had one of


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 117    180 117


      1    their worst years ever in terms of participation.           Nobody did

      2    anything.    And you know that because you know Stafford Garbutt,

      3    when he was going around recording people, they have a

      4    conversation about it.      Yeah, nobody's -- nobody's buying

      5    tickets this year.     But there isn't a followup conversation

      6    that says, "Oh, so we're going to go threaten to lay them off,

      7    fire them, take away their benefits, anything like that."            No.

      8    None of that happened.

      9                 What people say in venting to each other in meetings

     10    about how they're frustrated about the things they can't do and

     11    wish they could do that aren't going to be done, you know, that

     12    doesn't mean without evidence that any of that ever happened.

     13    And we don't have that evidence in this case, and we don't have

     14    it because it didn't happen.

     15                 Computers documents, another thing.        Now, you know

     16    Mrs. Shelton's computer was not only her computer but had been

     17    used by other people beforehand.        And these documents, we went

     18    through them in great detail to show you what was on the

     19    computer and what wasn't on the computer.         And, yes, there were

     20    a couple of e-mails back and forth between she and

     21    Rebecca Smith and a couple pictures and things she sent to be

     22    approved and not approved.

     23                 Now, using a common sense approach, does that

     24    constitute -- if what's going on here -- okay.          Say I open my

     25    e-mail.    Oh, it's from Rebecca.      She sent me some work she's


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 118    180 118


      1    been doing on my campaign material.        I open it up.     Look at it.

      2    Oh, that looks nice.      She wants to know if I approve or not.        I

      3    send her an e-mail back, "Yeah, I approve."          That takes all of,

      4    what, 30 seconds?     40 seconds?    On a lunch hour at a break, are

      5    you going to think -- is the foremost thing in your mind going

      6    to be, "Oh, I'm doing campaign work on company time"?           No.

      7    It's probably one of those things that went back quickly.             She

      8    just didn't even think about it.

      9                 If this was a conspiracy among all these people to

     10    extort employees or take kickbacks and all that sort of thing,

     11    don't you think you'd have a bit more on the computer than what

     12    you have here.     I mean, you have some blank forms.        You have a

     13    couple of pictures, and you have a couple of e-mails, and

     14    that's it.    There aren't e-mails between she and Mrs. Elgin.

     15    There aren't e-mails between she and Mr. Hunter, between she

     16    and Mr. Garbutt or Mr. Leslie or anybody else.

     17                 If there was really a conspiracy going on, if

     18    Mrs. Shelton was really carrying on her campaign out of her

     19    office, you'd expect to see a whole lot more than this.

     20                 It's the same thing with items found in her office.

     21    When they showed you that yesterday, it was like, "Oh, well

     22    there was this folder in Mrs. Shelton's desk that said Ethel's

     23    stuff."    And inside the folder that said Ethel's stuff was

     24    Ethel's stuff, not surprisingly.

     25                 How many times have you carried stuff back and forth


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 119    180 119


      1    with you if you know you're going to be someplace after work,

      2    if you have been working on something at home and you want to

      3    bring it to work or if you've been working on something over

      4    your lunchtime and want to take it home, you have those things

      5    that you carry with you.      This wasn't files in a Calumet

      6    Township filing box or anything else like that.          This was a

      7    folder clearly marked Ethel's stuff.

      8                 And these boxes here, ladies and gentlemen, most of

      9    which come from the storage room and most of which contain

     10    documents that are really old, that's not evidence that there

     11    is ongoing campaign work.      They had campaign headquarters but

     12    for a limited time every year.       And in the meantime, you have

     13    to put all the junk somewhere, so they put it in the storage

     14    room.   And you heard Mrs. Shelton testify that she talked to

     15    Mary Elgin and said, "You got to get this stuff out of here.

     16    Take it home.    Do something with it."       She's a pack rat,

     17    Mary Elgin.    She keeps everything.      She stores everything.      And

     18    she should have kept it somewhere else, but she didn't.            That's

     19    not evidence that Ethel Shelton was conspiring with her to

     20    violate or commit fraud or anything else.

     21                 The employee handbook, you can look at it.

     22    Government -- the judge's instruction 43 says you can look at

     23    it to see if it helps you to decide whether Mrs. Shelton had an

     24    intent to defraud anyone or not.        And I would suggest you can

     25    look through that entire book and come to the conclusion that


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 120    180 120


      1    it doesn't help you at all:       One, because it's not clear; two,

      2    because it's not law; three, because it contains no law; and it

      3    doesn't have any bearing on whether Mrs. Shelton intended to

      4    defraud anyone.

      5                 The attendance records I encourage you to look at.

      6    And the two photos that you were showed with respect to the car

      7    on the street and Mrs. Shelton getting into her car, I don't

      8    think they help you one way or another, and I'm not even really

      9    sure why they wasted the time and energy taking them.           They

     10    certainly don't show that Mrs. Shelton is involved in any kind

     11    of illegal activity.

     12                 Who is she?    You know who she is, not only because

     13    you've heard from people that have known her for all her life

     14    or all of their lives but because she testified.          And I'm sure

     15    that you have made your own conclusions about her testimony and

     16    ability her character as a result of her decision to come

     17    before you and tell you her version of events.          Family and

     18    friends, community, church, union, politics, and work, these

     19    are the things that are important to her and have always been

     20    important to her.

     21                 She worked for Mary Elgin as a secretary.         She

     22    worked as a finance clerk.       You would think from the way this

     23    case has been conducted that Mrs. Shelton was Mary Elgin.

     24    Sharon Cummings, a contemporary of Ms. Shelton, came here.

     25    They met through children and then work.         She's a contemporary.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 121    180 121


      1    She's in the same generation.       And how did she describe

      2    Mrs. Shelton?    Loyal, honest, and a person of integrity.          And

      3    she probably could have gone on at great length if she had been

      4    able to do so, and they're still friends today.

      5                 The next generation -- similar generation,

      6    Diane Bates, around the same time.        Single mom together.

      7    Worked at the steel mill.      Mrs. Bates is a little woman, but

      8    she packs a powerful personality.        She described Mrs. Shelton

      9    as a champion in working on behalf of other people, and she

     10    said she would trust Mrs. Shelton with her life.          Now, we can

     11    all use our own experience and our common sense and know that

     12    there aren't very many people -- and maybe there are very many

     13    people.    But in my personal case, there's not very many people

     14    about whom you would say that.

     15                 And Bishop Norman Hairston has known her since she

     16    was a kid, involved with the family, involved with the

     17    pastoring in their church.       It's true, like he said, that good

     18    people can do bad things.      But Mrs. Shelton was a good person

     19    who didn't do bad things.      Mrs. Shelton has spent her whole

     20    life trying to help other people be good, be better, be

     21    productive.

     22                 And you know that because you heard from her

     23    great-niece, Jocelyn Brown.       She raised Jocelyn Brown, or

     24    helped to raise Jocelyn Brown, and her siblings when their

     25    mother was having difficulties on at least two different


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 122    180 122


      1    occasions.    And Jocelyn Brown is another one who worked at the

      2    township.    Not only did she start off working in the kids

      3    program, but she worked eventual as a general assistance

      4    department case manager, over 1300 cases.         She bought tickets

      5    or she didn't buy tickets.       She said she bought them the first

      6    time around to see what it was all about and didn't after that.

      7    And she didn't testify -- and couldn't testify because it

      8    didn't happen -- that anyone bothered her, that her deputy or

      9    her supervisor wanted her to buy tickets.

     10                 And Rebecca Smith did Ethel Shelton's campaign

     11    designs for her when Ethel ran her campaign.          You saw the

     12    stationery.    Ethel used her personal address, her personal

     13    phone number, her personal data, and her personal person to run

     14    her own campaign.     Mrs. Shelton was the beginning, the end, and

     15    the middle.    There were discussions about working together with

     16    Mary and with Alex and all that sort of thing, but that stuff

     17    never happened.

     18                 What happened was Mary Elgin put three campaign

     19    posters on headquarters, including Alex and Mrs. Shelton, that

     20    neither one of them asked for and then didn't do very much at

     21    all to support them financially.        Mrs. Shelton paid for her own

     22    campaign with savings she and her husband earned because that's

     23    the kind of person she is.       Once Mary Elgin made it clear to

     24    her that she wasn't going to support her, she could have said,

     25    "I'm not running then.      I'm done."    But Mrs. Shelton is the


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 123    180 123


      1    kind of person that if she agrees to do something, if she makes

      2    a commitment, she's going to follow through on that commitment

      3    even if it costs her money.       It cost her her own money, and she

      4    lost the election.

      5                 The interesting thing about her character witnesses

      6    is that they come from all generations and different parts of

      7    Mrs. Shelton's life, but they all come to the same conclusion

      8    about her, that she is a person of honor and integrity and

      9    honesty and decency.      That she is a good person.

     10                 And why do we bring character witnesses?         We bring

     11    character witnesses because you don't know Mrs. Shelton, and

     12    Mrs. Shelton testified.      And you have to have a basis for

     13    evaluating whether what Mrs. Shelton says to you is the truth

     14    or not to truth.     And it is very hard to decide that with a

     15    person you don't know.

     16                 But when you have character witnesses who have known

     17    a person for decade you can say, "Well, okay.          These people

     18    have known her for 50 years, for 40 years, for all their life,

     19    and they feel this way.      Let me take that into account when I

     20    decide whether I believe her or not."

     21                 She answered tough questions.       She answered all the

     22    questions, and I'm sure that you all have other questions that

     23    you would like to ask.      But fundamentally what she told you was

     24    that she never agreed to engage in illegal conduct, that she

     25    did not agree to engage in bribery.        She didn't agree to engage


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 124    180 124


      1    in kickbacks, and she didn't gain anything out of this.            And as

      2    far as the evidence that's been presented here, neither did

      3    Mary Elgin.    Neither did anybody in this so-called conspiracy.

      4                 The Calumet Township Trustee's Office was a small

      5    office, and like any small shop, a lot of times people take on

      6    a variety of different roles inside or outside.          And it would

      7    have been much better if Mary Elgin had maintained a campaign

      8    headquarters and kept all her stuff in the campaign

      9    headquarters all year round.       We don't even know what was in

     10    the campaign headquarters because it wasn't searched and most

     11    of the stuff that's here is old storage junk.

     12                 Now, there's a couple of instructions I want to

     13    bring to your attention.      One is that even if you think that

     14    maybe Mary Elgin did something wrong, maybe Mrs. Shelton was

     15    involved in something that Mary Elgin did so -- she because she

     16    was her friend and because she was her employee, she was

     17    involved too.    Not permissible.      A person's association with

     18    someone who did something wrong is not enough to find that they

     19    also did something wrong.

     20                 And it's not enough to show that anyone participated

     21    or agreed to participate in a conspiracy, let alone a

     22    conspiracy to do something illegal.        If the defendant acted in

     23    good faith, then he or she lacked the intent to join a

     24    conspiracy, and a defendant doesn't have to prove his or her

     25    good faith.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 125    180 125


      1                 Mrs. Shelton came to talk to you and told you that

      2    she did her work in good faith.        She believed that what she was

      3    doing was within the bounds of the law and that she did not

      4    intend to defraud anyone or to take money from anyone or to be

      5    involved in kickbacks or bribery.        If she had good faith, she

      6    lacked the intent to defraud.       In good faith she had an

      7    abundance.

      8                 The only just result in this case for Mrs. Shelton

      9    is a finding of not guilty, and we're confident that when you

     10    have had a chance to re-review any of the evidence that you'd

     11    like to catch up on and had a chance to discuss it with one

     12    another, you will come do the same conclusion.

     13                 THE COURT:    Ladies and gentlemen, would you want to

     14    take a break at this time?

     15         (The jury collectively responded in the affirmative.)

     16                 THE COURT:    Okay.   We'll take a short break.      We'll

     17    try 15 minutes.     Get back when you can get back.       Same

     18    admonition as always:      Don't talk to anybody else about this

     19    case.    Don't let anybody talk to you, and don't talk to each

     20    other about the case yet until it's submitted to you.            We'll

     21    take a 15-minute break.

     22         (Jury out at 1:23 p.m.)

     23                 THE COURT:    About 15 minutes or so.

     24         (Recess had at 1:24 p.m., and proceedings resumed in open

     25            court at 1:43 p.m.)


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      SHELTON
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 126    180 126


      1                 THE COURT:    Are both sides ready for the jury to be

      2    brought in?

      3                 MS. GAMBINO:    We are.

      4                 MS. LERNER:    Yes, Your Honor.

      5                 MR. ROGERS:    Judge, one quick question.       I think I

      6    know the answer.     The Indictment is going back, is it not?

      7                 THE COURT:    The revised Indictment, yes.

      8                 MR. ROGERS:    Okay.

      9                 THE COURT:    Bring the jury in.

     10                 MS. LERNER:    Your Honor, has a copy of the revised

     11    Indictment been circulated?         I don't know that we've seen it.

     12                 THE COURT:    I don't know.    It hasn't gone back.       It

     13    should be in that bunch of stuff.

     14                 MR. ROGERS:    I'm assuming that the statute it refers

     15    to and is printed is going to stay the same.

     16                 THE COURT:    There was really only two statutes in

     17    this case.

     18                 MR. ROGERS:    Right.

     19                 THE COURT:    I don't know if we print out the statute

     20    or not.    We give an instruction on the statutes.        Whether the

     21    full statute is printed out, I'm not sure.         It's what you saw

     22    last night.

     23                 MR. ROGERS:    It's in the Indictment.

     24                 THE COURT:    Yeah, you're right about that.       Just

     25    make sure the Indictment goes back.        There's a lot of stuff in


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 127    180 127


      1    this case.

      2         (Jury in at 1:45 p.m.)

      3                 THE COURT:    You can be seated.

      4                 Mr. Rogers.

      5                 MR. ROGERS:    Thank you.

      6                    CLOSING ARGUMENT - DEFENDANT WHEELER

      7                 MR. ROGERS:    Good afternoon, ladies and gentlemen.

      8    I guess I'm in the unenviable position of being the third

      9    person you have to listen to, to drone on and on.           I guess it's

     10    like one of these big old Italian weddings I used to go to when

     11    my relatives were getting married, and all you can think of is,

     12    "Oh, my gosh, isn't this thing over yet?"         So bear with me.

     13                 As you know, this is my opportunity to speak on

     14    behalf of Alex Wheeler.      What I say is not evidence, what the

     15    government says is not evidence, and what Ms. Gambino says is

     16    not evidence.    Evidence is what you see and hear from the

     17    witness stand and the reasonable inferences that you can draw

     18    from it.

     19                 Now, I like to think I take pretty careful notes,

     20    but if I say something that you disagree with, I'm not trying

     21    to mislead you.     I'm not trying to pull a fast one on you.         It

     22    just may be that my recollection is different from yours.

     23    Yours is what counts.      Mine doesn't count.

     24                 So I'd like to take a minute and talk to you about

     25    this whole situation.      You're members of a jury.      You are here


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 128    180 128


      1    because the Constitution gives every defendant the right to be

      2    tried by a jury of his or her peers.        And that's real important

      3    because on one side we've got the government, and I mean the

      4    government.    And the government's got a whole lot of resources

      5    to bring against a defendant.       And the defendant only has this

      6    courtroom, and standing between Alex Wheeler and the government

      7    is the jury.    They have to get through you and convince each

      8    and every one of you beyond a reasonable doubt that he's

      9    guilty.

     10                 A couple hundred years ago this system was formed

     11    and I believe it works well.       I believe it works very well.

     12    And every year I do this, I think it works even better because

     13    I see it day in and day out; so, thank you, ladies and

     14    gentlemen.

     15                 If you will give me the kindness, I guess, of

     16    listening to me, I'm going to tell you what I think this case

     17    is about and what I think the evidence shows and what the

     18    evidence doesn't show.

     19                 Now, after about -- let me see.       The jury got picked

     20    -- you folks got picked on Monday.        Tuesday, Wednesday we had

     21    testimony.    Along about Thursday I was thinking about bringing

     22    a little sign, put it right here, that says, "He ain't

     23    Mary Elgin."    That's what this case has been about, Mary Elgin.

     24    Mary Elgin and Steven Hunter and what they've been doing.            I

     25    would say that both of these defendants are what's called


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 129    180 129


      1    collateral damage, and I don't believe that's what the evidence

      2    shows, that they're guilty.

      3                 Let's talk about this.      The judge just gave you

      4    instructions, and I want to talk to you about a couple of them

      5    because I think they're very important.         And when you go back

      6    into the jury room, you're going to get a copy of what's called

      7    the Indictment.     Those are the charges that the government

      8    brought.

      9                 And remember what the instructions say, what the

     10    government says, they are not trying to prove that Alex Wheeler

     11    is guilty of wire fraud and honest services fraud, and I don't

     12    think they have, but they're trying to prove that they're part

     13    of a conspiracy, this big agreement.        So as long as they

     14    allege, the government, that this is a conspiracy, well, if

     15    Alex didn't do anything and Mary Elgin did, therefore, Alex is

     16    guilty.

     17                 It only works if you folks believe that the

     18    government has proven beyond a reasonable doubt that there was

     19    a conspiracy.    If you say no conspiracy, no charges, no

     20    convictions.    They have to prove a conspiracy.

     21                 And you were read the jury instructions, and there

     22    was one instruction you didn't get.        That instruction would be,

     23    ladies and gentlemen, if the government says it's true, it's

     24    true.   Why?   Because the government says it's true.         Doesn't

     25    work that way.     But to listen to Ms. Lerner, it's true because


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 130    180 130


      1    she says it's true.     And she's just doing her job, and she's a

      2    fine lawyer, and I'm not disparaging her in any way, just as I

      3    hope I'm doing my job.      But just because the government says,

      4    "This is the way it is," doesn't mean it's the way it is.            It's

      5    what you folks think it is.       It's what you folks say it is, not

      6    the government.

      7                 Let me show you what you will see in the

      8    government's Indictment, just a paragraph I'm going to ask you

      9    to look at.    Can we have that for the jury?        Oh, it's on.

     10    Okay.

     11                 And let me zoom in on this a little bit.         It says

     12    that the defendants knowingly and unlawfully combined,

     13    conspired, and agreed to commit the following offense against

     14    the United States, wire fraud, having devised and intended to

     15    devise a scheme and an artifice -- to what?          To defraud and for

     16    obtaining money and property by means of materially false and

     17    fraudulent pretenses, representations, and promises.           It goes

     18    on to say for the purpose of executing such scheme.           So a

     19    scheme to defraud for obtaining money, property, by means of

     20    materially false and fraudulent pretenses.

     21                 Who obtained money by means of materially false and

     22    fraudulent pretenses, representations, and promises?           Who did

     23    that?   That's the statute that they violated according to the

     24    government.

     25                 Who devised a scheme to defraud for obtaining money


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 131    180 131


      1    by means of materially false and fraudulent pretenses,

      2    representations, and promises?       Who did it?     Who did that?

      3    What fraudulent misrepresentations were made?          What materially

      4    false representations were made?        I don't hear any.     Who did

      5    that?   Again, a conspiracy.

      6                 Next count, honest services wire fraud.         Engaging in

      7    wire fraud by devising a scheme, an artifice, to defraud and

      8    deprive the CTTO and the citizens of Calumet Township of their

      9    right to the honest and faithful services of the defendants

     10    through the solicitation and payment of bribes and kickbacks in

     11    the form of campaign ticket payments and forced political work

     12    and the concealment of material information.

     13                 Who took a bribe in this case?       And like Ms. Gambino

     14    said, who took a kickback?       No one.   Again, I agree with

     15    Mrs. Shelton's lawyer.      Kickback, I believe, is somebody in a

     16    position of power, the Trustee maybe, to award a contract for

     17    printing, maintenance, whatever; and then they go to the person

     18    and say, "Hey, you got the job.        I want to money.     Give me ten

     19    percent back.    Give me cash money."      Didn't happen.

     20                 Who's the bribe?     You bribe somebody in order to do

     21    something for you.     Who paid a bribe to who?       To Alex Wheeler?

     22    Did he make any money off this?        If he did, I must have missed

     23    it because I didn't hear about it.         I didn't see it.    I don't

     24    think he got a bribe, and I don't think he got a kickback.

     25                 Collateral damage.     You throw enough mud at


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 132    180 132


      1    Mary Elgin and Steven Hunter, and something might stick on

      2    Alex.   That's why we're here.      Something might stick on Alex.

      3    But I would suggest to you that hasn't happened.          This has been

      4    somewhat of a long trial, and I'm guessing that maybe some of

      5    you -- I might be wrong -- at the end of last week, beginning

      6    of this week, are saying, "You know, we haven't heard much

      7    about Alex Wheeler.     Maybe this next witness is going to bring

      8    in the dirt.    Going to bring in the evidence to take it home.

      9    Going to bring in the evidence that's going to convince me that

     10    he is guilty of the crime charged."

     11                 Okay.   That witness didn't do it.      How about the

     12    next witness?    Well, that witness didn't do it.        What about the

     13    next witness?    Nah, that one didn't do it either.         And then all

     14    the sudden the government stands up and says, "We rest.            We

     15    rest.   We have no further evidence."       Then you say, "Okay.

     16    That's all you got?"      And I believe that's the situation here.

     17                 So how did this whole thing start?        It started with

     18    Stafford Garbutt, and you heard him testify for a couple of

     19    days.   I would say he's quite impressed with himself.          I think

     20    Mrs. Shelton says he's -- Stafford's always got to be the

     21    smartest guy in the room.      And I believe, as he indicated --

     22    well, first he said, "Well, I wanted to go because it just

     23    isn't right.    What's going on at the Calumet Township Trustee's

     24    Office just isn't right."

     25                 Well, he ought to know because he's the one that


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 133    180 133


      1    started it, and he's the one that conspired with Mary Elgin to

      2    literally steal the taxpayers blind.        Then he said, "I also

      3    read about this Mr. Van Til, a Lake County officeholder that

      4    got in trouble with the government for doing some things that

      5    he should not have done."      And I believe that's the real

      6    reason.    He got scared because he knew what he and Mary Elgin

      7    and Steven Hunter had been doing, and if the government comes

      8    knocking on their door, the three of them are in big trouble.

      9                 So he tries to get an investigation started.         How do

     10    we know it's Van Til?      Remember, Agent Holbrook of the FBI told

     11    you that, that Mr. Garbutt said he was there because of

     12    Van Til.    So he can tell you -- Mr. Garbutt can tell you all

     13    day long that he was trying to do the right thing, but he was

     14    trying to save his hind end.       That's what he was doing, in case

     15    the government comes knocking.

     16                 There's an old saying:      First one on the bus gets a

     17    free ride.    So he walks in with some documents that he thinks

     18    the FBI is going to be interested in, gives it to him, and

     19    within two weeks he signs up.       You're an informant.      You're a

     20    confidential human source.       I always call them snitches.       It's

     21    easier, but confidential human source sounds better.

     22                 So in two weeks he becomes a confidential human

     23    source.    And to hear him talk, they sat down and talked to him,

     24    gave him one or more recording devices and said, "Go get them.

     25    Go record them."     That's what he told you.      Remember?    And he


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 134    180 134


      1    said, "They left it up to me," me, Stafford, "to decide who I'm

      2    going to record, when I'm going to record, how I'm going to

      3    record, and why I'm going to record it."

      4                 There may be some truth to that because remember

      5    what Agent Holbrook said.      Stafford would bring the recording

      6    device back to him.     He wouldn't listen to it.       He would have

      7    to turn it in so it could be downloaded and examined and things

      8    of that nature.     He didn't listen to the recording.        Don't you

      9    think that he should have and shouldn't he have said, "Well,

     10    wait a minute, I think you need to do this.          See if you can get

     11    a little bit of evidence about this.        How about this person?

     12    Let's go -- let's see what this person's got to say."

     13                 And, remember, Stafford is in control of the

     14    recording device.     He picks and chooses what he's going to do.

     15    So what does he do?     I understand he made over 100 recordings.

     16    I believe that's what Agent Holbrook said, over 100 recordings.

     17    And each one of those recordings could be very short, could be

     18    real long, hour and a half, two hours, something like that.

     19                 But what do we hear Alex Wheeler on?        Two of them,

     20    the stick up the head and the other one said he's going to

     21    participate 100 percent.      After that all -- and you've got to

     22    believe that's the best they got on Alex Wheeler or you would

     23    have heard it.     Now, you remember him saying there was another

     24    recording made in Alex Wheeler's office by Stafford but his

     25    words were, "Didn't have any evidentiary value."          In other


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 135    180 135


      1    words, it didn't show Alex Wheeler doing anything.           It didn't

      2    show him being guilty of anything.        Had no evidentiary value so

      3    you didn't hear it.

      4                 Now, I believe -- it's my belief that every agent

      5    that works an informant, number one, has to do an investigation

      6    on him or should do an investigation on him to find out what

      7    kind of person they are.      Are they truthful?      Number two, you

      8    have to manage the informant.       And you have to be in control of

      9    the investigation as opposed to Mr. Garbutt.

     10                 I asked Agent Holbrook:      Why didn't you tell

     11    Stafford to go down and talk to Alex Wheeler?          And maybe he did

     12    and that recording that we didn't hear is a product of that.

     13    But, again, how long was Stafford working as an informant?            How

     14    long did he have the recording device?         I think a long time.

     15    So the agent could have said, "We want to find out if

     16    Mr. Wheeler has done what you say he does."

     17                 So all you got to do is say, "Stafford, go in and

     18    strike up a conversation with him.        You're a smart guy.      Play

     19    on his ego a little bit.      Why don't you go in there and close

     20    the door and say, 'Alex, did you read that about George Van Til

     21    in the newspaper?     He got indicted.     Ain't that the same thing

     22    we've been doing?     I mean, look what you've been doing.         You've

     23    been working in your office getting paid for 40 hours and 35 of

     24    it is campaign time.      Aren't you afraid?'     Something along

     25    those lines and see what Alex Wheeler says."


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 136    180 136


      1                 He didn't do it.     And I would submit to you if, as

      2    Stafford said, he's in charge of the investigation, the reason

      3    he didn't do it is because he knew that Alex wasn't doing that

      4    and he wasn't going to get anything.

      5                 But the conversation that he did record with Alex,

      6    in Alex's office didn't provide any evidentiary value.           So I

      7    think a reasonable conclusion would be that Stafford did go in

      8    there and did try to get Alex to talk but he wouldn't do it.

      9    He didn't do it.      He didn't say anything.

     10                 Why?    It's my position, and only my position, he

     11    didn't do anything.      He didn't do anything wrong.       There's no

     12    conspiracy.    Now, if you're going to convict Alex Wheeler of

     13    these two conspiracy charges, you have to agree that there, in

     14    fact, was a conspiracy.

     15                 So I ask you, when did the conspiracy start?         How

     16    did it start?       Who said what?    What's the evidence?    You -- the

     17    government just can't say there's a conspiracy.          Believe it

     18    because we said it.      That's what they are doing here.       What

     19    evidence did you hear of Alex being involved in a conspiracy?

     20    I would submit to you none.

     21                 And these trials, in some aspects and some regards,

     22    are a little bit theatrics.       Okay.   And I would say, folks,

     23    take a look at this evidence.         It goes from here to there.

     24    Look at all these boxes.      Man, the government really hauled in

     25    the evidence.       Must be guilty.   Except for these (indicating).


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 137    180 137


      1    Here's what they got out of Alex Wheeler's office.           I don't

      2    think they got Government's 28, 33.        They didn't get any of

      3    this stuff out of his office, but it sure looks like there's a

      4    heck of a lot of evidence there.

      5                 So what do we got in Alex Wheeler's -- from his

      6    office?    It says desk:    Something about Mary Elgin.       Okay.    So

      7    how did that get on his desk?       Where on his desk was it?       What

      8    was it there for?     If that's all they got, that proves a

      9    conspiracy?    That proves a conspiracy for honest services?

     10                 Got these envelopes.     2011, primary election.       This

     11    was in 2014.    What does primary election candidate info from

     12    2011 prove that he's in a conspiracy, that he's doing political

     13    work?   It doesn't.    He could have brought that in one day,

     14    decided he was going to take a look at it maybe on his lunch

     15    hour, maybe not.     I don't know.     Speculation on my part.      Set

     16    it there and forgot about it.

     17                 I asked Holbrook:     Where did you get those two

     18    envelopes?    I don't know.    I wasn't there to search

     19    Alex Wheeler's office.      I don't know where it came from.        What

     20    was in his desk drawer?      Something that said Alex's stuff.         Is

     21    that a felony to have something in your desk drawer at work

     22    that may not relate to work?

     23                 What if Alex Wheeler -- let's say he was going to

     24    Purdue Calumet here in Hammond studying for his MBA and he

     25    brought some homework in the office in a textbook, and on his


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 138    180 138


      1    lunch hour he was going to do some homework, maybe read the

      2    book, and he left it there.       The next day, the government

      3    serves a search warrant and they find this stuff.           Holy cow.

      4    That's not related to Calumet Township Trustee's work.           Is that

      5    a felony?    Is that a crime?     No.

      6                 There is no evidence that has been presented to you

      7    that Alex Wheeler did any political work on his computer in his

      8    office on company time.      As a matter of fact, the evidence has

      9    been to the contrary, that Alex was not computer savvy.            Who

     10    told you that?     I think Mr. Davis did, and I also think

     11    Mr. Poole did.     And, remember, Agent Holbrook said, "Well, the

     12    government came in and imaged the computers of everybody."            In

     13    other words, they took an image of the computer.

     14                 They had the ability to go through that computer and

     15    find out when these documents were put on the computer that

     16    they found -- and I think it was a couple of things regarding

     17    his campaign.    Who put them on there.       How it got on there.

     18    Did it come as an e-mail?      Did somebody send it to him?

     19                 Incidentally, they have a copy of one e-mail in

     20    there.   It's to Frederick C. Williams that Alex sent, and then

     21    Mr. Williams sent it back to him, and then he sent it back to

     22    Mr. Williams.    And the government is interpreting that as a

     23    request for a campaign picture.         Well, if you look closely at

     24    the e-mail, it shows that Mr. Williams is using his Purdue

     25    University e-mail account.       Maybe he'll get indicted.      But it


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 139    180 139


      1    has nothing to do with a campaign, nothing.          But that's their

      2    mindset.

      3                 And, incidentally, if it came off of Alex Wheeler's

      4    computer and it was an e-mail, did you ever hear any testimony

      5    about how many e-mails were on Mr. Wheeler's computer and how

      6    many they seized?     He could have had a thousand e-mails.         He

      7    could have had 500 e-mails.       Did they find one e-mail to

      8    somebody at Purdue Cal?      That, ladies and gentlemen, isn't

      9    evidence of a conspiracy.

     10                 Now, I would like to go over some of these

     11    instructions that the judge read to you, and I'm not going to

     12    read them all over.       I've just sort of highlighted a couple

     13    things here.    Jury instruction number 3:       Each defendant is

     14    presumed innocent of each of the charges, and this presumption

     15    continues throughout the case including your deliberations.

     16                 When you're back in the jury room, the judge is

     17    telling you to consider Alex Wheeler innocent.          The government

     18    has a burden of proving the defendant's guilt beyond a

     19    reasonable doubt and this burden stays with the government

     20    throughout the case.      A defendant is never required to prove

     21    his or her innocence, and a defendant is not required to

     22    produce any evidence at all.       Again, how can an individual

     23    defendant match the resources of the federal government?

     24                 Number 10:    A defendant has an absolute right not to

     25    testify.    The last sentence, you are not to even discuss it in


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 140    180 140


      1    your deliberations because he has that right, and he's

      2    exercised that right.

      3                 Judge has given you an instruction regarding

      4    Stafford, the last part:      You may give this witness's testimony

      5    whatever weight you believe is appropriate, keeping in mind

      6    that you must consider that testimony with caution and great

      7    care.    There is no other instruction for any other witness

      8    along that lines.

      9                 Number 25:    If a defendant performed acts that

     10    advanced the crime but had no knowledge that the crime was

     11    being committed or was about to be committed, those acts are

     12    not sufficient by themselves to establish the defendant's

     13    guilt.   Further, a defendant's association with persons

     14    involved in a crime or criminal scheme is not sufficient by

     15    itself to prove his or her participation in the crime or

     16    membership in the criminal scheme.

     17                 Just because Alex sat in political meetings or

     18    deputy meetings doesn't make him part of the conspiracy.            The

     19    government has to prove that he was part of that conspiracy.

     20    They just can't say, "Well, Alex is part of that conspiracy

     21    because he has been at the Calumet Township Trustee's Office

     22    since 2003, and he was Mary Elgin campaign manager."           It

     23    doesn't make him part of the conspiracy.         What's the evidence?

     24                 Instruction number 30:      In deciding whether a

     25    particular defendant joined the charged conspiracy, you must


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 141    180 141


      1    base your decisions only in what that defendant did or said.

      2    To determine what the defendant did or said you may consider

      3    the defendant's own words or acts.        You may also use the words

      4    or acts of other persons to help you decide what the defendant

      5    did or said.

      6                 And the government is hanging their hat on the

      7    recording where Alex is talking about a stick upside the head.

      8    And, folks, I believe that has to be taken figuratively.            You

      9    know, there's been no evidence that Alex went around or anybody

     10    else went around beating people on the head with a stack.            I'll

     11    get back to that in a minute.

     12                 Number 36, definition of kickback:        Kickbacks

     13    involve the exchange of a thing of value for official action by

     14    a public official, in other words, a quid pro quo.           What

     15    official act did Alex do and what did he get for it?           He didn't

     16    get anything.    And remember what Agent Holbrook said.         I almost

     17    fell out of my chair.      He said, "No, there has been no quid pro

     18    quo."   He said that in his testimony.        There was no quid pro

     19    quo.

     20                 A kickback occurs when a public official demands,

     21    solicits, or seeks, or asks for directly or indirectly

     22    something of value from another person in exchange for being

     23    induced to do or admit to do any action in violation of the

     24    official duty and the act itself provides the source of the

     25    funds to be kick backed.      In other words, a kickback is a form


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 142    180 142


      1    of bribery where the government official's actions and the

      2    source of the funds to be paid to the public official.

      3                 Bribery?   What did Alex Wheeler get out of this?

      4    What's the official act?      If you'll recall, I don't think there

      5    was anybody from that witness stand that said Alex Wheeler was

      6    in charge of layoffs; Alex Wheeler was in charge of firing;

      7    Alex Wheeler had anything to do with layoffs; Alex Wheeler had

      8    anything to do with firing.       Anybody hear a witness get up

      9    there and testify?      I didn't.

     10                 But the government is saying, "Well, he was close to

     11    Mary Elgin, you know, so maybe he had some influence.           Maybe he

     12    didn't."    You cannot guess Alex Wheeler guilty.        There has to

     13    be evidence.    It has to be able to go back in that jury room

     14    and say this proves that there's a conspiracy.          This proves

     15    that there's a kickback.      This proves that there's a bribery

     16    scheme.    How can you do that based on the evidence that you

     17    heard here?

     18                 Instruction number 37:      It says in this case the

     19    government has alleged that the specific matter is, number one,

     20    retaining or not laying off employees; and, number two,

     21    favorable treatment in job duties and responsibilities.            What

     22    witness came in here and said Alex Wheeler had anything to do

     23    with laying off employees?       What witness came in here and said

     24    Alex Wheeler had anything to do with favorable treatment in job

     25    duties and responsibilities?        Nobody did.


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 143    180 143


      1                 Well, the government will say, "Well, he didn't have

      2    to because Mary Elgin did it.       Steven Hunter did it.      Because

      3    they're part of the conspiracy."        And my question I would ask

      4    you to think about asking is, what conspiracy?          What have you

      5    proved?

      6                 Stafford was wearing a wire.       Why didn't he just

      7    stand up in a political meeting and say, "Okay, folks.           Are we

      8    all in agreement if somebody doesn't buy tickets, we're going

      9    to lay them off?     We're going to fire them.       Are you on board

     10    with that, Alex?     Are you on board with that, this deputy, that

     11    deputy?"    If everybody said, "Yeah, we'll do it," conspiracy.

     12                 Don't have that.     Don't have any of that.      As to

     13    wire fraud, a person acts with intent to defraud if he or she

     14    acts knowingly with the intent to deceive or cheat the victim

     15    or victims in order to cause a gain of money or property to

     16    himself, herself, or another, or the potential loss of money or

     17    property to another.      What did Alex do?

     18                 As to honest services wire fraud, a person acts with

     19    intend to defraud if he acts knowingly with the intent to

     20    deceive or cheat the victim or victims in order to deprive

     21    another of the intangible rights of honest services.           What did

     22    he do?    I guess it could be argued that Alex is a victim

     23    because he had to buy five tickets.        He had to pony up 500

     24    bucks.    Sell them.   Eat them.    Buy them.

     25                 I believe the testimony was in 2003 there was about


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 144    180 144


      1    200 employees in the Calumet Township Trustee's Office, and

      2    then it got whittled down to about 80 because of the decrease

      3    in property tax revenue.      Now, we have to assume that some of

      4    those individuals worked for Alex.        How many?    There was no

      5    testimony to that effect.      Couldn't the government have brought

      6    one, two, three prior employees in?        That's all they had to do.

      7    Put them on the witness stand.

      8                 Did Alex Wheeler hand deliver you some tickets?            Did

      9    he tell you if you didn't buy them, you're going to be fired;

     10    you're going to be laid off?       Surely, if he's part of this

     11    conspiracy and surely if she's doing this, they can find

     12    somebody.    One person testified that she worked for Alex,

     13    Linda Collins-Brown.      And what did she have to say about it?

     14    No good scoundrel?     Horrible person?     Twisted my arm?

     15    Threatened to fire me?      No.   She said he was a fine gentleman.

     16                 If that's the best they have from Alex's former

     17    employees, that he's a fine gentleman, where's these other

     18    people that he must have coerced, intimidated, defrauded, made

     19    promises to, false misrepresentations?         You saw nobody from

     20    that witness stand that said that about Alex Wheeler.           And,

     21    ladies and gentlemen, what has not been given to you speaks

     22    volumes.    If they had it, they would have bought it in.          If

     23    they had somebody that was prepared to do that, they would have

     24    brought them in.     Didn't happened.

     25                 Now, there has been a lot of red herrings flying


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 145    180 145


      1    around here, and a red herring is something used to distract

      2    you.    One of those red herrings is the employee handbook.            Why,

      3    they violated the employee handbook.        Shame on them.      How dare

      4    they.   Wouldn't it have been interesting if Mary Elgin, instead

      5    of having the EPIC trivia contest, would have said, "Okay.

      6    We're going to have a quiz on the employee handbook."            How many

      7    people do you think would have known what was in that employee

      8    handbook, word for word, section by section?          Nobody.

      9                 And the judge has instructed you and you'll have --

     10    reading only part of this:       Violation of policies of the

     11    employee handbook should not be considered as implying a

     12    violation of a federal criminal law.        You may not convict the

     13    defendant of any of the counts alleged that he or she engaged

     14    in a conspiracy to commit a scheme to defraud simply on the

     15    basis of the conclusion that they may have violated the

     16    policies of the handbook.

     17                 It is not a crime.     Now, you might be able to be

     18    discharged, have your pay docked, suspended, reduced your

     19    position, but it's not a crime.        It's not a law to violate an

     20    employee handbook.     But I think some people might have thought

     21    that after the way it was paraded around by the government, but

     22    it's not.

     23                 Now, let's look at the stick up the head.          This

     24    comes out of Government's Exhibit T1.         And Page 16, the very

     25    bottom, it starts AW, Alex Wheeler:        "I'm going to tell you


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 146    180 146


      1    what it's really about.      People don't see no consequences if

      2    they buy them or not."      And he's stating a true fact.

      3                 There are no consequences.      You cannot force anybody

      4    to buy tickets.     If somebody else is suggesting that, okay,

      5    that's on them, not on Alex.       And when a new public official

      6    comes in, they can't clean house and fire everybody; otherwise,

      7    they'd be in court.

      8                 So the paragraph that the government is beating on

      9    says, "There's nothing you can say.        Ain't nothing I can say.

     10    You -- you got to hit them upside the head with a stick."

     11    That's not legal.

     12                 "I told Mary the first year she got here, I said,

     13    'You gave them a year, Mary.       You got to take the stick out and

     14    bust some damn heads, if you know what I mean.          You can sound

     15    it any way you want it to sound.'"

     16                 So when Mary first got there, that was 2003 and that

     17    was ten years roughly, give or take a few years, probably when

     18    he made that statement.      "But if you don't, people will know

     19    there ain't no consequences.       There ain't nothing anybody can

     20    do in this room and say to them if there ain't no consequences.

     21    I mean, that's what life is."

     22                 I interpret that -- you interpret that any way you

     23    want -- Alex is saying there ain't no consequences.           There's

     24    nothing we can do to these people.        So if Mary Elgin or

     25    somebody else is urging them to get tough, do something to sell


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 147    180 147


      1    tickets, Alex is saying, "Ain't go consequences.          Can't do

      2    anything."

      3                 Further down:    "If there ain't no consequences, if

      4    Stafford know I ain't going to be able to do nothing to him,

      5    whether it gets him or not, Stafford say, 'What the hell.            I

      6    ain't going to buy them.      What you gonna do?'"      He's stating a

      7    fact.

      8                 And then on Page 18, the next page, I believe this

      9    is Alex Wheeler:     "Stafford, it's the way you can deal with it

     10    right here.    I'm not talking about the law.        What I'm saying,

     11    if you know that there ain't never gonna happen to you legally,

     12    no other way, then I don't see no way for you to force anybody

     13    to do any damn thing."       So I'm gathering that Stafford, at some

     14    point, is making the issue.       You can't coerce nobody if you

     15    ain't got no mechanism to coerce them with.

     16                 And then Alex says:     "You don't want to go back in

     17    the past."    But the trustee told him that.       Don't go back into

     18    the past, and I would submit to you that's Alex saying, "You

     19    can't go back into the past."       Number one, it's illegal.

     20    Number two, you don't want to do it because Alex wrote a

     21    campaign letter on behalf of Mary Elgin -- it was referred to

     22    in the government's case -- that says -- and this is

     23    Government's Exhibit 60 right there where he's writing a

     24    letter.    And, actually, I believe the testimony was he didn't

     25    write it, Stafford did, but he signed off on it.          But the date,


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 148    180 148


      1    October 28, 2003, where he says basically Mary Elgin did away

      2    with the two percent club.

      3                 Now, much has also been made of Government's Group

      4    Exhibit 52.    These are the time sheets.       But they're really not

      5    the time sheets.     Because, again, it says right down at the

      6    bottom, "I attest that the recorded time is the actual time I

      7    signed in and out of the Calumet Township Trustee's Office,

      8    which is recorded for security and insurance purposes only."

      9                 Now, if Alex doesn't put his actual time there, is

     10    that a violation of the law?       No.   He gets paid 40 hours a

     11    week.   If, let's say, he put in 10 hours one day, 12 hours

     12    another day, 6 hours another day, is he doing anything wrong?

     13    Don't think so because there was testimony from individuals,

     14    and I think Gladys Miller may have been one of them, that they

     15    in finance do the actual time sheets.         And those are the green

     16    sheets that have been marked and made an exhibit.

     17                 So what's the benefit to him of doing it?         He's a

     18    deputy.    There has been testimony from others that they can set

     19    their own hours.     They can do what they want.       They're still

     20    going to get paid for 40 hours a week.         And if, let's say, he's

     21    out of the office for a campaign meeting for two hours and

     22    let's say over a period of time that he has accumulated 10, 15,

     23    20 hours of accumulated overtime -- he's not going to paid for

     24    that.

     25                 And the government says, "Oh, my gosh, he keeps


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 149    180 149


      1    track of every minute, and he wants that comp time."           I would

      2    just ask you to look at some place -- I think it's in green

      3    writing -- it's not him doing that.        It's somebody in the

      4    finance department doing it.       He's not asking for the comp

      5    time.   And I believe that Ethel Shelton said that oftentimes

      6    Alex was one of the last ones to leave before the building was

      7    locked up at 8:00 or 8:30, something like that.

      8                 So if that's the case, what was Alex Wheeler doing?

      9    Was he catching up on his township time?         Was he working on his

     10    political campaign?     How would he be working on his political

     11    campaign at the office other than perhaps using the office

     12    computer?    There wasn't anything on there that he prepared.

     13    And if there was, because of the image that the government took

     14    of his computer, there would be a forensic computer expert

     15    coming in saying, "Well, it appeared to me at 7:30 p.m. on this

     16    date, he's using the township computer to do this, to work on

     17    campaign materials."      Nobody came.

     18                 So what do they do with that image?        Did somebody

     19    examine it?    We don't know.     Didn't hear about.     Did they

     20    examine it and say, "Nothing's here.        Toss it.    Erase it"?     No.

     21    I believe a reasonable inference that you can make is there was

     22    nothing, nothing of any evidentiary value on that computer.

     23                 Now, I would ask you when you make your decision

     24    regarding Alex Wheeler to judge him not on what he might have

     25    said in one recorded meeting.       And, again -- I'm sorry.       There


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 150    180 150


      1    were two recorded meeting where he said, "I'll give 100 percent

      2    effort," on his part.

      3                 Judge him on what he did.      Judge him on the evidence

      4    that people came in and testified under oath and said, "This is

      5    what Alex Wheeler did."      There's been inferences that he's a

      6    deputy; therefore, he handed out tickets.         He gave his

      7    employees tickets and threatened them or misrepresented.

      8                 What's the evidence of that?       I heard evidence all

      9    over the place.      One, that Johnnie Barbie, who didn't testify,

     10    from the mail room delivered the tickets.         Put them on people's

     11    chairs.    Put them on people's desks.      Is that true?     That's

     12    what individuals told you.       Johnnie Barbie didn't tell you

     13    that.

     14                 Okay.   Other people say, "No, I got the tickets from

     15    my deputy in an envelope with my name on it."          I'm not aware of

     16    anybody saying Alex Wheeler gave them directly a ticket with

     17    their name on it.

     18                 Did anybody come in here and say that Alex Wheeler

     19    threatened them to buy tickets?        Did anybody come in here and

     20    say that Alex Wheeler pocketed the money from the tickets?             Did

     21    anybody come in here and say that Alex Wheeler falsely

     22    misrepresented anything?      I didn't hear any.      But there's a lot

     23    of mud being thrown.

     24                 James Leslie, he's the guy that's printing off the

     25    posters.    I don't remember seeing him up there.        But he had


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 151    180 151


      1    something from Alex Wheeler or about Alex Wheeler on his

      2    computer, right?     Therefore, that means Alex did what?        Don't

      3    know.   How did he get it there?       Did Stafford take it down to

      4    him?    Did Mary Elgin take it down to him because she wanted his

      5    smiling face on the poster at the campaign headquarters?            We

      6    don't know.

      7                 The government has the burden of proof.         If James

      8    Leslie did all these campaign chores on government time, where

      9    is the evidence of that?      And, most importantly, what ties

     10    Alex Wheeler to that?      Stafford supposedly did all of these

     11    things, but I don't believe he presented you with any evidence,

     12    concrete or otherwise, that Alex did anything.

     13                 But yet he was in control of the microphone.         He was

     14    in control of the recordings.       He was in control of the

     15    investigation basically.      And I would think with this being a

     16    criminal case and Alex Wheeler being a defendant, that the

     17    government witnesses are going to come in and say things that

     18    are not complimentary to him, that are not exonerating -- what

     19    would I call it -- exculpatory for him.         I didn't hear any.

     20    He's a fine gentleman.

     21                 I don't doubt that there was all kinds of chicanery

     22    going on in the Calumet Township Trustee's Office.           But I would

     23    say the leaders of the pact would have been, and the conspiracy

     24    could be certainly made, for Mary Elgin, Stafford, and

     25    Steven Hunter.     The government is trying to draw Alex into


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDCLOSING    ARGUMENT - DEFENDANT
           case 2:14-cr-00129-JVB-JEM      WHEELER
                                      document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 152    180 152


      1    that, and I don't think they have been successful.           That's your

      2    question.    That's your answer to give us.       Has the government

      3    been successful in bringing Alex into two conspiracies?

      4                 I'm just about done.     When I go -- when you go back

      5    there, I would ask you to pose this question to yourself and to

      6    others.    What -- at what time did Alex join this conspiracy?

      7    And what's the proof?      What is the proof that Alex ever joined

      8    the conspiracy?     What's the proof?     I would suggest there is

      9    none.

     10                 Ladies and gentlemen, it is an awesome

     11    responsibility to sit in judgment of another person, and I

     12    would ask you to take that responsibility very heavy, and I'm

     13    sure you will.     It appears from the evidence that Alex Wheeler

     14    has led an upstanding life.       Had he not, you would have heard

     15    about it.    That he worked, and he worked diligently for the

     16    Calumet Township Trustee's Office.

     17                 I believe the evidence is that he never did anything

     18    wrong, maybe a minor hiccup here or there by having something

     19    on the floor or maybe on the desk or in the desk from years

     20    ago, but I don't believe that rises to the level of a felony of

     21    conspiracy.

     22                 So on behalf of Alex Wheeler, I would like to thank

     23    you.    I would ask you, please, follow the judge's instructions.

     24    Hold the government to their burden of proof.          Remember your

     25    obligation to consider Alex Wheeler innocent, innocent here in


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 153    180 153


      1    this courtroom and innocent back in the jury room, unless and

      2    until the government proves him guilty beyond a reasonable

      3    doubt.   And, ladies and gentlemen, I don't think the government

      4    has come close to that burden.       Thank you.

      5                 THE COURT:    Ladies and gentlemen, do you want to

      6    take a break?    Are you ready to keep going?

      7         (The jury collectively responded.)

      8                 THE COURT:    Keep going.    Okay.   Counsel for the

      9    government may proceed with rebuttal argument.

     10                        REBUTTAL ARGUMENT - GOVERNMENT

     11                 MR. ZANZI:    Can you all hear me okay?

     12                 Ladies and gentlemen, it has been a long two weeks.

     13    It has been a long day.      I'm sure that you are tired of hearing

     14    from the lawyers.     I'm sure you're ready to start talking about

     15    this case and making decisions.

     16                 It's been said repeatedly that the government bears

     17    the burden of proof.      We do.   And because of that, I have to

     18    respond to some things, so bear with me as I go through some of

     19    the statements and arguments made by defense counsel.

     20                 First, I want to start off by putting this in

     21    context, the case in context.       You have heard testimony that

     22    Ethel Shelton and Alex Wheeler are good people.          They led

     23    honorable lives.     They have friends who care about them and

     24    respect them.    None of that is in dispute.       The government is

     25    not alleging that.


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 154    180 154


      1                 Something that was said by Ethel Shelton's character

      2    witness, Pastor Norman Hairston -- I think one of the jurors

      3    had posed the question:      Can good people do bad things?        And he

      4    said yes.

      5                 This case is about whether or not the law was

      6    violated and whether or not Ethel Shelton and Alex Wheeler

      7    participated and joined in the conspiracy.         That's all this

      8    case is about.     It's not about whether or not they've led

      9    exemplary lives or all the things they had.          It's not an attack

     10    on their character.     It is about holding government employees

     11    accountable for their participation in an illegal conduct.

     12                 So I just want to put this in context because it's

     13    about what was done here, ladies and gentlemen, and I want to

     14    go through a couple of -- one thing I think has been confused

     15    in the statements is what it is the government has to prove.

     16                 This is a conspiracy case.      And you have heard all

     17    the instructions, and I want to show them to you.           I want to

     18    show you what it is the government has to prove and doesn't

     19    have to prove so that when you're sitting back in the jury

     20    room, you understand what the burden is on the government and

     21    what it isn't.

     22                 The jury instruction number 26 and 27 talk about

     23    what the government has to prove beyond a reasonable doubt.

     24    And it states these are the elements:         That a conspiracy to

     25    commit wire fraud or honest services wire fraud in Count 6


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 155    180 155


      1    existed; that the defendant knowingly became a member of the

      2    conspiracy with an intent to advance the conspiracy; and that

      3    one of the conspirators, not necessary Ethel Shelton, not

      4    necessarily Alex Wheeler, committed at least one overt act in

      5    an effort to advance the goal or object of the conspiracy.

      6                 Did Ethel Shelton and Alex Wheeler join the

      7    conspiracy?    Did they do so?     Did they knowingly become a

      8    member of the conspiracy?      And did they do that with intent to

      9    advance the conspiracy?      That's what the government has to

     10    prove.

     11                 You are also getting instructions on the underlying

     12    elements of -- this is, for example, honest services wire

     13    fraud.   And jury instruction number 32 is the elements of wire

     14    fraud.   Pay attention to the first paragraph of this, ladies

     15    and gentlemen.     The crime of conspiring to commit wire fraud is

     16    different from the crime of wire fraud.

     17                 However, to help you decide whether the defendant

     18    conspired to commit wire fraud, the elements of wire fraud and

     19    honest services wire fraud are laid out here.          So the

     20    government does not have to prove that Ethel Shelton and

     21    Alex Wheeler knowingly devised or participated in a scheme to

     22    defraud; that they did so with intent to defraud; that the

     23    scheme to defraud involved a materially false or fraudulent

     24    pretense or any of this stuff happened.

     25                 Government does not have to prove these elements


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 156    180 156


      1    beyond a reasonable doubt.       They -- the government -- we have a

      2    burden of proof to show that they joined -- knowingly joined a

      3    conspiracy to commit these crimes.

      4                 So you've heard argument that, "Well, Mr. Wheeler

      5    never threatened or coerced anyone.        Alex Wheeler didn't do

      6    this.   Ethel Shelton didn't do this.       Those are distractions.

      7    Look at the elements the government has to prove on conspiracy.

      8    Did they knowingly join the conspiracy with intent to advance

      9    the conspiracy?

     10                 Arguments were made that Ethel Shelton and

     11    Alex Wheeler didn't agree to join the unlaw conspiracy, or they

     12    didn't know what they were doing was wrong.          Well, the evidence

     13    shows that they did know what they were doing was wrong.            They

     14    talked about it.     They talked about breaking the law.        They

     15    talked about Van Til.      Ethel Shelton met with Gladys Miller,

     16    asked her to meet after hours at the annex to give her tickets

     17    and talked about, "I'm not going to jail for anybody."

     18                 The way that they acted and what they did is

     19    evidence that what they knew they were doing was wrong and

     20    illegal.    There were memos sent that you can't engage in

     21    political activity on the public's dime.         But do you need

     22    somebody to tell you?      Do you need a memo?     Do you need a

     23    handbook to know that you can't steal from the government?

     24    That you can't do personal business, political business, on the

     25    public's time?


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 157    180 157


      1                 They want you to believe that this was all in good

      2    faith, that their intentions were good.         Ethel Shelton and

      3    Alex Wheeler had a history of being involved in politics, being

      4    involved in union leadership, working on committees, knowing

      5    what's right and wrong in the workplace.         They knew exactly

      6    what's right and wrong.      Somewhere along the way, they forgot

      7    that.   They got involved in this conspiracy, and they forgot

      8    that.

      9                 Jury instruction 29, Ethel Shelton -- you've heard

     10    testimony from James Leslie and from Stafford Garbutt that

     11    Ethel Shelton was involved in the beginning.          Ethel Shelton

     12    says that she was not.      She says she was her best friend.        She

     13    says that she wasn't her best friend.         It's very confusing what

     14    she's saying.    But the point is, is that for purposes of the

     15    instruction, for purposes of your deliberation, for purposes of

     16    becoming a member of the conspiracy, a person need not join it

     17    at the beginning.

     18                 Whatever you believe -- whether you believe that

     19    Ethel Shelton got involved from the beginning or in 2005 or

     20    2006 when she became the executive secretary, if she joined it

     21    at some point and the government has proved the elements that

     22    she joined it knowingly and with intent to advance the

     23    conspiracy, then she's a part of the conspiracy.

     24                 A person may become a member of a conspiracy even if

     25    a person agrees to play only a minor part in the conspiracy.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 158    180 158


      1    To run a campaign at a public office, Mary Elgin couldn't have

      2    done that by herself.      She needed people she could trust to do

      3    it.   And everyone played a different role.        Some people played

      4    minor roles.    Some people played larger roles.        That's not a

      5    question.    Even if they played a minor part in the conspiracy,

      6    they agreed to join the conspiracy.        If they knew they were

      7    entering into the conspiracy, then -- and they intended to

      8    advance the conspiracy, then they joined the conspiracy.

      9                 There are allegations made that there was no fraud.

     10    The fraud was on the public, ladies and gentlemen.           The fraud

     11    was on the taxpayers.      The public was expecting the people of

     12    the Calumet Township Trustee's Office to do the work for the

     13    poor, that the money that they were paying was solely going to

     14    be used for the poor.      And Ethel Shelton and Alex Wheeler say

     15    that they personally didn't do anything fraud.          Well, that's

     16    not one of the elements of conspiracy.

     17                 I'll ask you to take a look again.        I'm not going to

     18    show you again.     You've seen the payroll records many times.

     19    Those payroll records are not just there for security.

     20    Gladys Miller testified from the finance department, she's the

     21    one who deals with the State Board of Accounts.          This is a

     22    public entity that has to keep accurate records.          Why?   Because

     23    the State Board of Accounts is a check on a public entity to

     24    know what's happening with the money the taxpayers are paying,

     25    where it is going, what people are doing.         That's a regulatory


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 159    180 159


      1    agency.    It's the only way that the Calumet Township Trustee's

      2    Office can identify how people should be paid.          That record

      3    isn't just about security.       There's a certification at the top.

      4                 Stating something falsely on there is a false

      5    representation.     And what it shows is it shows that they

      6    weren't being honest.      You've seen it numerous times.       There's

      7    been this argument over and over that Alex Wheeler was working

      8    long hours and doing things for the job search works program.

      9                 Nobody knows -- there's no evidence in this case

     10    about that, ladies and gentlemen.        The only thing the evidence

     11    shows is that Alex Wheeler was very meticulous about how he

     12    recorded his time.     There is a week in there, which we showed

     13    you in evidence, where one day he clocks in at 9:00 o'clock.

     14    The next day he clocks in at 9:05, same handwriting.

     15                 He was very careful about when he came in and when

     16    he left.    And someone being that careful would know, should

     17    know, that when they're taking time they're claiming that

     18    they're working when they're spending a two and a half hour

     19    meeting or one and a half hour meeting at the north annex

     20    discussing politics, that's not being truthful.          That's not

     21    telling the State Board of Accounts the truth.          That's not

     22    telling the public the truth.       That's not honest work.      We

     23    don't know what he was doing, ladies and gentlemen, but we know

     24    what he represented.      We know that at least on those dates, on

     25    October 3rd and September 26th, he wasn't being truthful about


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 160    180 160


      1    what he was doing.

      2                 Ladies and gentlemen, public service is a privilege,

      3    not a right.    When your salary is paid by the taxpayers, you

      4    are accountable to the taxpayers, and public officials are not

      5    entitled to anything.      They are not entitled to do whatever

      6    they want on the public's dime.        They are not entitled to do

      7    whatever they want with the public's property.          They are not

      8    entitled to re-election.      They are not entitled to the

      9    hard-earned money of public employees to give them a

     10    competitive advantage.

     11                 What happens here, ladies and gentlemen, is Mary

     12    Elgin got elected.     She brought her friends and her close

     13    advisors along with her.      And whenever you believe that

     14    Ethel Shelton became a part of this, she did become a part of

     15    this.   Her salary she testified was, I think, between 38,000

     16    and 40,000 when she became an executive secretary.           Gladys

     17    Miller testified about her salary too.         Gladys Miller has been

     18    working at the township for how long and everything that she

     19    does in terms of dealing with finance.         She was an assistant

     20    deputy.    Ethel Shelton was making the same amount as her.           Was

     21    she providing the same services to run the operation for the

     22    Calumet Township Trustee's Office?

     23                 Everybody benefitted from this.       They kept their

     24    jobs and stayed in power.      This was all a scheme.       It doesn't

     25    have to be for Ethel Shelton and Alex Wheeler's personal gain.


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 161    180 161


      1    It could be for Mary Elgin's personal gain.          The conspiracy can

      2    be for that.

      3                 But they did benefit.     The problem here, ladies and

      4    gentlemen, is that they came into office and they abused the

      5    office to keep themselves in power.        You heard when I asked

      6    Lamar Taylor when Mary Elgin first ran for office:           Did you

      7    solicit the employees of the Calumet Township Trustee's Office?

      8    He said no.    He didn't have access to it.       Dozier Allen raised

      9    money from the Calumet Township Trustee's Office with the two

     10    percent club.    But as soon as Mary Elgin came in, she used that

     11    as a fundraising source.

     12                 And you saw the amounts of money that was coming in.

     13    That's a competitive advantage from the employees that they had

     14    no right to.    If they want -- they're allowed to solicit

     15    tickets from the employees, but mail it to their homes.            Don't

     16    give it to them in their office through their deputies.

     17                 They're not entitled to that money.        And you heard

     18    employees come in here and testify that they didn't want to pay

     19    for that.    What?   Everyone just assumed that the employees

     20    wanted to pay for this money, for these tickets?          They want to

     21    pay $11 or $22 each pay period to buy these tickets on the

     22    salary they were making?      Some of these employees had no

     23    affiliation with Mary Elgin whatsoever.         People like Gladys

     24    Miller and Horace Clay, they're just trying to do their job.

     25    That's all they're trying to do.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 162    180 162


      1                 Gladys Miller -- this is part of the system, the

      2    expectation.    Every single year she paid for the tickets.          The

      3    one time that she says, "I can't do it," 60 bucks for the

      4    prayer brunch, she gets a call from Ethel Shelton.           And she

      5    says, "Do you want to have" -- this is not just scheduling a

      6    meeting with Mary Elgin.      Think of the context of that

      7    conversation.

      8                 Gladys Miller was talking about explaining to

      9    Ethel Shelton that she couldn't buy these tickets, and then in

     10    the context of that:      Do you want to schedule a meeting with

     11    Mary Elgin to explain that to her?        How do you think that makes

     12    them feel?    Where's the respect and dignity for the employee?

     13    I don't know.

     14                 Ethel Shelton and Alex Wheeler may have been

     15    champions for union workers in the past, but where were they

     16    protecting the union workers then?        You heard about layoffs,

     17    that they were involved in layoffs -- actually, I'll get back

     18    to that in a second.

     19                 The big defense theory in this case is to point the

     20    finger at Mary Elgin.      This is all Mary Elgin's idea.       She told

     21    us to do it.    She ruled with an iron fist.       We were just

     22    following orders.     You know what that is, ladies and gentlemen?

     23    That's an excuse.     Remember, this is a conspiracy case.

     24    Mary Elgin did not engage in this scheme alone.          She got help

     25    from her friends.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 163    180 163


      1                 Ethel Shelton packed ticket envelopes.        She

      2    collected money.     She made calls for her.      She kept track of

      3    who's naughty and who's nice.

      4                 Alex Wheeler was her campaign manager, and he wants

      5    to pretend he wasn't involved in this at all and he didn't know

      6    what was going on.     He distributed tickets to employees.

      7    Linda Collins-Brown said so.       He said so himself.

      8                 Showing Government's Exhibit 14, Page 21, it's easy

      9    to pick and choose quotes, but you can't hide from your own

     10    words.   "Well, I'm just going to say that I'm going to give you

     11    100 percent.    I'm going to make sure they give you 100

     12    percent."    Not a hundred percent effort.       I'm going to give you

     13    100 percent.    I'm going to get -- that is an agreement.          That

     14    is an agreement to join the conspiracy.

     15                 Mary Elgin, in order for this to advance the

     16    conspiracy, she needed people that she could trust.           She needed

     17    people who believed it was okay to sell tickets to employees at

     18    work or willing to do it despite the law.         She needed people

     19    who were committed to getting 100 percent commitment from their

     20    subordinates.    She needed people who believed that deputies

     21    needed to bust heads for full participation.          We're not

     22    alleging that anybody hit anybody.        This is not an assault

     23    case.    She needed willing participants and people who were

     24    willing to break the law.      She got that.

     25                 Ethel Shelton and Alex Wheeler are trying to paint


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 164    180 164


      1    different pictures of themselves, that they're smart,

      2    independent people but that they can't make decisions for

      3    themselves.    When subjected to cross-examination, Ethel Shelton

      4    did admit that she made choices.        These are two impressive

      5    individuals.    They have a history of working in employee rights

      6    and labor issues, and that experience should have taught them

      7    that they know what's right and wrong in the workplace.

      8                 They have a history of making their own choices and

      9    their own decisions.      And, ladies and gentlemen, everybody has

     10    free choice.    Everybody has free will.       If your employee -- if

     11    your boss tells you to break the law and you follow the law and

     12    say, "I just do what my boss says," that's not a defense.

     13    Everybody has a choice, ladies and gentlemen.          You can say no,

     14    like they probably said no in the past to management when they

     15    were working for the union.       Why didn't they say no this time?

     16                 These were choices, ladies and gentlemen.         They

     17    chose to help Mary Elgin.      That is their choice, and they can't

     18    blame anyone for their decisions other than themselves.

     19                 I want to talk to you a little bit about kickbacks.

     20    Jury instruction 36, this has been muddled up in arguments by

     21    the defense.    Read the instruction.      All the instructions are

     22    important, but I want to point you to the kickback.           Kickbacks

     23    are understandings.     They're an agreement.      They're a quid pro

     24    quo.   The government doesn't have to prove that Ethel Shelton

     25    and Alex Wheeler received anything.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 165    180 165


      1                 The word "extortion" and "coerced" and "forced" has

      2    been used over and over and over and over.         This is not an

      3    extortion case.     The government does not have to prove that

      4    anybody was forced.     It doesn't have to prove that there was

      5    any pressure.    A kickback can occur in many ways.         A kickback

      6    is an understanding.      It is an understanding.      And whose

      7    word -- we had several employees come in here.

      8                 They said there was no evidence of a kickback.          A

      9    kickback isn't only dealing with contractors.          Here, the

     10    understanding from the employees was that they would get their

     11    job, as employees, and the money that they received for that

     12    job, some of that would have to go back to the trustee.

     13                 Now, that's the understanding.       The government

     14    doesn't have to prove that that actually was what happened.

     15    They don't have to prove that anybody was actually laid off.

     16    That was the understanding.

     17                 You had several employees come in here -- Gladys

     18    Miller said she expected it with the job.         She believed that

     19    buying tickets would positively effect her job.          Debra Piggee

     20    said she felt expected to buy tickets or felt that her job

     21    would be impacted if not.      She went to a rally after working a

     22    full day serving the public because she did it for job

     23    security.

     24                 Horace Clay said people told him they were laid off

     25    for not buying tickets.      Cynthia Holman-Upshaw felt pressured


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 166    180 166


      1    to buy tickets.     Linda Collins-Brown felt it was expected of

      2    her to buy tickets.     Warrien Poole felt expected to buy

      3    tickets.    That was their understanding.       The kickback does not

      4    require a written agreement or contract or statement.           It need

      5    not express the quid pro quo agreement in express terms.

      6                 The quid pro quo can happen by action.        It happened

      7    by context.    When you have deputies handing out tickets or

      8    leaving them on their chair or walking to them during their

      9    lunch breaks -- this excuse about breaks and lunch breaks is

     10    offensive, ladies and gentlemen.        They're using it as an excuse

     11    to say what they were doing is right.         What about the

     12    employees' lunch breaks?      What about their breaks?       Don't they

     13    have a right to be free from being harassed by their

     14    supervisors or being encouraged gently and kindly, "Hey, it

     15    would really help out.      You know, we got layoffs going on."

     16                 What about their breaks?      Aren't they entitled to a

     17    break.   Does that make it right for Ethel Shelton and

     18    Alex Wheeler and everyone else involved in this to do it during

     19    a break?    Former union leaders should know better.

     20                 Alex Wheeler says there is no evidence against him.

     21    The evidence against -- first of all, the evidence against

     22    Ethel Shelton is overwhelming.       She's -- I don't think it is

     23    even disputed that she was distributing tickets in the

     24    workplace up on the 3rd floor, and she was collecting this and

     25    keeping track of everything.


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 167    180 167


      1                 And the fact that people like her doesn't matter.

      2    She's still doing it.      It's not -- like I said, this is not a

      3    -- it's not about their character.        It's not about their

      4    personality.    She's knowingly joining the conspiracy.         She's

      5    advancing the conspiracy.      She's helping.     That makes her

      6    guilty.

      7                 And Alex Wheeler did the same thing.        I'm not going

      8    to put his quotes up again, but his quotes are pretty clear.

      9    He said, "I will give you 100 percent."         He's agreeing.     He's

     10    participating.     He handed out tickets.      He can't hide from his

     11    words.

     12                 Now, I've not talked a lot about Stafford Garbutt

     13    and defense counsel did.      They spent a lot of time attacking

     14    his character, his motives.       They seem obsessed with who he's

     15    sleeping around with, if he had sex with Mary Elgin.           And there

     16    have been questions asked that he had disagreements about

     17    religion with Ethel Shelton and that he said things that were

     18    offensive to her.     What did that accomplish, ladies and

     19    gentlemen?

     20                 This case really isn't about Stafford Garbutt.

     21    Stafford Garbutt is -- nobody's saying he's a hero.           Nobody's

     22    saying that -- he, himself, admits that he was a part of it, a

     23    big part of it.     What Stafford Garbutt did is he let law

     24    enforcement know about it.       In order for law enforcement to

     25    find out more about it, they used him to record.          And he


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 168    180 168


      1    recorded -- he provided recordings.        And which ones were

      2    selected and which ones that -- ladies and gentlemen, whatever

      3    Stafford Garbutt's motives are, it doesn't change what

      4    Ethel Shelton and Alex Wheeler said in those conversations.            It

      5    doesn't change what was found on their desks.          It doesn't

      6    change what was found on their computers.         It doesn't change

      7    what the employees said.      That's the evidence, ladies and

      8    gentlemen.

      9                 You heard testimony -- I want to address something

     10    because I think there has been a misimpression here, ladies and

     11    gentlemen, that Stafford Garbutt while working as an FBI

     12    informant was instructed the copy or obtain documents that were

     13    in plain view.     You heard Special Agent Nathan Holbrook testify

     14    about plain view.     There was a suggestion in cross-examination

     15    that there may have been some violation of privacy or rights.

     16    You heard the judge strike that remark.

     17                 This whole nonsense about obtaining documents is a

     18    red herring.    We heard about red herrings.       It's a tactic meant

     19    to distract you.     The judge decides the law.       The judge decides

     20    whether something is legal or illegal.         The judge decides

     21    whether evidence is admissible or inadmissible.          The judge has

     22    admitted all the evidence that you heard and saw.           That means

     23    the judge has decided it is legally permissible for you to

     24    consider all of the evidence that has been admitted.

     25                 It is your job to assess the evidence, to weigh it,


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDREBUTTAL    ARGUMENT - GOVERNMENT
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 169    180 169


      1    to use your common sense and reasoning to make sense of it.              It

      2    is your job to assess whether Ethel Shelton and Alex Wheeler

      3    meant what they said in conversations they did not know were

      4    being recorded.     It is your job to decide what conclusions to

      5    draw about the overwhelming amount of physical evidence of

      6    campaign work found at the Calumet Township Trustee's Office,

      7    including in Ethel Shelton and Alex Wheeler's office.

      8                 It is your job to evaluate the credibility of

      9    current and former township employees and decide whether they

     10    were telling the truth when they said that they paid for

     11    campaign fundraiser tickets with money they earned from their

     12    public salaries in exchange for job security.

     13                 It is your job to decide whether all the excuses

     14    that you've heard justifying misuse of taxpayer property,

     15    money, and resources for personal and political use are

     16    defensible.    Because they're not.      This case is about -- we've

     17    said it over and over, ladies and gentlemen.          This is about

     18    government waste.     It's about accountability.       It's about

     19    choices.

     20                 Ethel Shelton and Alex Wheeler made choices.         They

     21    made choices to participate, to knowingly participate, in all

     22    this unlawful activity, and they didn't make the choice to walk

     23    away.   All the evidence points to one conclusion, that

     24    Ethel Shelton and Alex Wheeler are guilty.         We ask you to

     25    return a verdict of guilty on all counts.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDFINAL   INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 170    180 170


      1                 THE COURT:    Once you are all in the jury room, the

      2    first thing you should do is choose a foreperson.           The

      3    foreperson should see to it that your discussions are carried

      4    on in an organized way and that everyone has a fair chance to

      5    be heard.    You may discuss the case only when all jurors are

      6    present.

      7                 Once you start deliberating, do not communicate

      8    about the case or your deliberations with anyone except other

      9    members of your jury.      You may not communicate with others

     10    about the case or your deliberations by any means.           This

     11    includes oral or written communications as well as any

     12    electronic method of communication such as telephone, cell

     13    phone, smart phone, computer, text messaging, instant

     14    messaging, internet, chat rooms, blogs, websites, or services

     15    like Facebook, Instagram, LinkedIn, YouTube, Twitter, or any

     16    other method of communication.

     17                 If you need to communicate with me while you are

     18    deliberating, send a note through the court security officer.

     19    The note should be signed by the foreperson or by one or more

     20    of the members of the jury.       To have a complete record of this

     21    trial, it is important that you do not communicate with me

     22    except by a written note.      I may have to talk to the lawyers

     23    about your message, so it may take me some time to get back to

     24    you.   You may continue your deliberations while you wait for my

     25    answer.


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDFINAL   INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 171    180 171


      1                 Please be advised that transcripts of trial

      2    testimony are not available to you.        You must rely on your

      3    collective memory of the testimony.

      4                 If you send me a message, do not include the

      5    breakdown of any votes you may have conducted; in other words,

      6    do not tell me that you are split 6/6, 8/4, or whatever your

      7    vote happens to be.     Verdict forms have been prepared for you.

      8    You will take these forms with you to the jury room.

      9                 When you have reached a unanimous agreement, your

     10    foreperson will fill in the date and sign the appropriate

     11    verdict forms, and each of you will sign your name under each

     12    of the verdicts.     Advise the court security officer once you

     13    have reached a verdict on all counts, and you come back to the

     14    courtroom.    I will read the verdicts aloud.

     15                 Your verdicts must represent the considered judgment

     16    of each juror.     Your verdict on each count, whether it's guilty

     17    or not guilty, must be unanimous.        You should make every

     18    reasonable effort to reach a verdict.         In doing so, you should

     19    consult with each other, express your own views, and listen to

     20    your fellow jurors' opinion.

     21                 Discuss your differences with an open mind.         Do not

     22    hesitate to re-examine your own view and change your opinion if

     23    you come to the belief it is wrong, but you should not

     24    surrender your honest beliefs about the weight or effect of the

     25    evidence just because of the opinions of your fellow jurors or


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDFINAL   INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 172    180 172


      1    just so that there can be a unanimous verdict.

      2                 The 12 of you should give fair and equal

      3    consideration to all the evidence.        You should deliberate with

      4    the goal of reaching an agreement that is consistent with the

      5    individual judgment of each juror.        You are impartial jurors,

      6    judges of the facts.      Your sole interest is to determine

      7    whether the government has proved this case beyond a reasonable

      8    doubt.

      9                 Members of the jury, in a moment you are going to

     10    retire and deliberate on your verdict.         The Court will provide

     11    you with the following verdict forms:

     12                 Count 1, conspiracy to commit wire fraud,

     13    Ethel Shelton:     We the jury, upon our oath, unanimously find

     14    defendant, Ethel Shelton, as to the offense of conspiracy to

     15    commit wire fraud as charged in Count 1 of the Indictment,

     16    there's a place for not guilty if that's your verdict or guilty

     17    if that's your verdict; a place for the foreman's signature;

     18    and then a date, which must be entered; and also a place for

     19    everybody to sign the form.

     20                 Count 1, conspiracy to commit wire fraud,

     21    Alex Wheeler:    We the jury, upon our oath, unanimously find

     22    defendant, Alex Wheeler, as to the offense of conspiracy to

     23    commit wire fraud as charged in Count 1 of the Indictment,

     24    there's is a place to check not guilty; a place to check

     25    guilty; a place for the foreperson's signature; a place for the


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDFINAL   INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 173    180 173


      1    date; and a place for each of the jurors to sign the verdict

      2    form.

      3                 Count 6, conspiracy to commit honest services wire

      4    fraud, Ethel Shelton:      We the jury, upon our oath, unanimously

      5    find the defendant, Ethel Shelton, as to the offense of

      6    conspiracy to commit honest services wire fraud as charged in

      7    Count 6 of the Indictment, there is a place to check not

      8    guilty, if that's your verdict; a place to check guilty if

      9    that's your verdict; a place for the foreperson's signature; a

     10    place for the date; and a place for each of the jurors to sign

     11    the verdict form.

     12                 Count 6, conspiracy to commit honest services wire

     13    fraud, Alex Wheeler:      We the jury, upon our oath, unanimously

     14    find defendant, Alex Wheeler, as to the offense of conspiracy

     15    to commit honest services wire fraud as charged in Count 6 of

     16    the Indictment, again, if your verdict is not guilty, a place

     17    to check; if the verdict is guilty, a place to check; a place

     18    for the foreperson's signature; a date; and then a place for

     19    all the jurors to sign.

     20                 After your deliberations and when you have reached

     21    your verdict, the proper verdict forms prepared for you should

     22    be completed, signed by your foreperson and each juror, and

     23    returned to open court.

     24                 Will the court security officers please stand?

     25         (The Court Security Officers complied.)


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDFINAL   INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 174    180 174


      1                 THE COURT:    I now place this jury in your charge.

      2    And, Marijana, would you administer the oath to the court

      3    security officers.

      4         (The oath was duly administered.)

      5                 SECURITY OFFICER ROGALSKI:      We do.

      6                 SECURITY OFFICER VELEZ:      We do.

      7                 THE COURT:    Mr. Dillon and Mr. Robinson, you have

      8    been chosen in this case as alternate jurors; that is, jurors

      9    who stand ready to replace any member of the jury of 12 who,

     10    for whatever reason, may have to be excused from service.

     11    While you will not be going into deliberations with the rest of

     12    the jurors, you remain a part of the case until a final

     13    resolution.

     14                 You may now leave, but you must continue observing

     15    my admonitions about not talking with anyone about this case,

     16    reading about it in the newspapers or internet, or following

     17    the case on any media outlets.       Please give your contact

     18    information to Marijana so she can contact you if your services

     19    are needed during the deliberations.        And by the same token,

     20    until you are told otherwise, please stay in the vicinity of

     21    the Northern District of Indiana so you can be readily

     22    summoned.    Even if your services are not needed, my courtroom

     23    deputy will contact you to let you know when you are relieved

     24    of your obligations.

     25                 Also, if you can wait a few more moments outside in


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/NDFINAL   INSTRUCTIONS
           case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 175    180 175


      1    the hallway -- actually, my law clerk will take you back to my

      2    chambers.    I'd like to thank the two of you individually for

      3    your service.    As I said, again, she'll walk you back to my

      4    chambers where that will take place.

      5                 Members of the jury, you are to go to the jury room

      6    and elect a foreperson, but do not begin your deliberations

      7    until I have instructed you through the court security officer

      8    that you may begin your deliberations.

      9                 The court security officers may now escort the jury

     10    to the jury deliberation room.       Please advise the Court when

     11    the jury is ready for the verdict.

     12         (Jury out at 3:22 p.m.)

     13                 THE COURT:    You can be seated.

     14                 The attorneys need to make sure the exhibits are in

     15    the proper form to get back there and make sure that jurors

     16    have been provided with exhibits, the Indictment as modified, a

     17    copy of the instructions, and verdict forms.          Check those

     18    things closely and make sure we have them right.          When all that

     19    is done, I will tell the jury to start their deliberations.

     20                 One thing you need to do is stay within 15 minutes

     21    of the courthouse if possible.       Make sure Marijana has your

     22    cell phone so we can contact you if the jury has a question or

     23    if the jury has a verdict.

     24                 MS. LERNER:    Your Honor, do you think you will keep

     25    the jurors late today, assuming they're willing to?


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 176    180 176


      1                 THE COURT:    I'll keep them as long as they want to

      2    stay.

      3                 MS. LERNER:    Okay.

      4                 THE COURT:    It's a Friday night, so I will keep them

      5    as long as they want to stay.        I'll leave that up to them.

      6                 MR. ZANZI:    Okay.    We'll work on the exhibits.

      7         (Recess had at 3:24 p.m., and proceedings resumed in open

      8            court at 8:01 p.m.)

      9                 THE COURT:    You can be seated.

     10                 The long and short of it is the jury wants to go

     11    home, so I'm going to bring them in and give them an admonition

     12    about the recess and so forth.        But that's it.    I'm sorry I got

     13    you all here.    One person from each side could have come and

     14    that probably would have taken care of it.         You could have

     15    given your proxy to people.

     16                 Anyway, bring the jury in.

     17         (Jury in at 8:03 p.m.)

     18                 THE COURT:    You can be seated.

     19                 The quick answer to your question, you can go home.

     20    I've got to give you -- the reason I had to bring you in here

     21    is to give you your admonition for the record.

     22                 And also one thing, more of a minor thing, some of

     23    you are smokers apparently.         I'm not going to have you identify

     24    yourselves.    If you need to smoke, talk with the court -- just

     25    don't do it all at one time.        You have to space your breaks


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 177    180 177


      1    out.

      2                 To the other ones that are still here and not going

      3    out, you can't deliberate while they're gone, so you have to

      4    stop your deliberations while they're out.         When they come

      5    back, you can start deliberating again.         There is really no way

      6    to monitor that.     The CSOs can go with smokers.       One will stay

      7    up here, but I really kind of count on you all to take care --

      8    just make sure you don't start deliberating until you have a

      9    complement of jurors.

     10                 We'll reconvene at 9:00 o'clock on Monday.         Again,

     11    don't start deliberating until all the jurors are here on

     12    Monday, and we'll proceed forward.        And enjoy your weekend.

     13                 UNIDENTIFIED JUROR:     Do we report to the courtroom

     14    first Monday or go straight to the jury room?

     15                 THE COURT:    You go straight to the jury room and

     16    start deliberating.       As soon as you have the 12 jurors all

     17    there -- and your foreman can make that determination -- you

     18    can start deliberating at that point.         Have a good weekend.

     19                 MS. LERNER:    Your Honor, do they get the regular

     20    admonition that you give them regarding not reading the

     21    newspaper and all of that?

     22                 THE COURT:    Thanks for reminding me of that.       That's

     23    the purpose I brought them in here.        We see where the problem

     24    is with this case.     It sits right up here.

     25                 During this recess and all other recesses, you must


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 178    180 178


      1    not communicate about this case with anyone.          This includes

      2    your family, other jurors, and anyone involved in the trial.

      3    This also includes all forms of communication including

      4    electronic communication.

      5                 Do not watch or listen to any news reports

      6    concerning this trial on television or on the radio, and do not

      7    read any news accounts of this trial in the newspaper or on the

      8    internet, if any.

      9                 You are required to keep an open mind until you have

     10    heard all the evidence in the case, the closing arguments of

     11    counsel -- you've heard that.       Don't let anybody talk to you.

     12    You can't tell your family or anyone else.         You can talk to

     13    each other, but you can't talk to your family about it or any

     14    of your friends.     And you can't talk to each other unless you

     15    are all together.

     16                 I'll see you Monday at -- I probably won't see you

     17    Monday.    You will all be here Monday, but just go straight to

     18    the jury room, and you can start deliberating when you have all

     19    12 there.    Enjoy your weekend.

     20         (Jury out at 8:06 p.m.)

     21                 THE COURT:    Ms. Lerner, thanks for reminding me

     22    about that.    I got sidetracked when I got on the smoking issue.

     23                 MS. LERNER:    I have Mr. Bell to thank for that.

     24                 THE COURT:    Okay.   We're not going to thank Mr. Bell

     25    for anything, but we'll let it go at that.


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 179    180 179


      1                 I'll see you -- they'll be here Monday at

      2    9:00 o'clock.    I won't start them with deliberations.         As soon

      3    as they have 12, they will start on their own.          Hopefully we

      4    can get to a verdict on Monday.        Have a good weekend.

      5                 MR. ROGERS:    Judge, I have a gigantic criminal call

      6    on Monday morning in another court -- actually in Porter

      7    County.    I can probably be here at 9:30.

      8                 THE COURT:    You don't have to be here.      The jury is

      9    coming in, and they'll start on their own.         What you have to be

     10    is close enough that if a verdict is reached or something, you

     11    could be here in 15 or so minutes, give or take.

     12                 I mean, make sure -- when Marijana was trying to get

     13    ahold of you, your voicemail was full, and we have to be able

     14    to get in touch with you and know where you are and what time

     15    you're going to be somewhere.       You don't have to be here when

     16    they come back.     Nobody has to be here when they come back.

     17    They'll start deliberating on their own.

     18                 MR. ROGERS:    All right.    Thank you.

     19                 THE COURT:    Any other questions?

     20                 MS. GAMBINO:    No, Your Honor.

     21                 MS. LERNER:    No, Your Honor.

     22                 THE COURT:    Okay.   Have a good weekend.

     23         (Proceedings adjourned at 8:08 p.m.)

     24

     25


                                Ashley N. Stokes, CSR, RPR
                     Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 327 filed 05/19/20 Vol.  10, ofPage
                                                                   page 180    180 180


      1                                    * * * * *

      2                                  CERTIFICATION

      3
                   I, ASHLEY N. STOKES, Federal Court Reporter, certify
      4    that the foregoing is a correct transcript from the record of
           proceedings in the above-entitled matter.
      5

      6             S:/Ashley N. Stokes                       May 19, 2020
                    Certified Realtime Reporter
      7             United States District Court
                    Northern District of Indiana
      8             Hammond Division

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
